


Exhibit 10.24




AMENDED AND RESTATED




MASTER REPURCHASE AGREEMENT AND SECURITIES CONTRACT
Dated as of December 31, 2014
between
ALTISOURCE RESIDENTIAL, L.P.
as Seller
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Buyer





--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE 1
APPLICABILITY                            1

Section 1.01
Applicability                            1

ARTICLE 2
DEFINITIONS AND INTERPRETATION                1

Section 2.01
Definitions                            1

Section 2.02
Rules of Interpretation                        26

ARTICLE 3
THE TRANSACTIONS                            28

Section 3.01
Procedures                            28

Section 3.02
Transfer of Purchased Assets; Servicing Rights            31

Section 3.03
[Reserved]                            31

Section 3.04
Maximum Aggregate Purchase Price                31

Section 3.05
Early Repurchase Date; Mandatory Repurchases            31

Section 3.06
Repurchase                            32

Section 3.07
Extension Option                        32

Section 3.08
Payment of Price Differential and Fees                32

Section 3.09
Payment, Transfer and Custody                    33

Section 3.10
Repurchase Obligations Absolute                33

ARTICLE 4
MARGIN MAINTENANCE                        34

Section 4.01
Margin Deficit                            34

ARTICLE 5
APPLICATION OF INCOME                        35

Section 5.01
Waterfall Account                        35

Section 5.03
Before an Event of Default                    35

Section 5.04
After Event of Default                        36

Section 5.05
Seller to Remain Liable                        37

Section 5.06
Update of the Purchase Price                    37

ARTICLE 6
CONDITIONS PRECEDENT                        37

Section 6.01
Conditions Precedent to Initial Transaction            37

Section 6.02
Conditions Precedent to All Transactions            38

Section 6.03
Conditions Precedent to Amendment and Restatement        39

ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF SELLER        40

Section 7.01
Seller                                40

Section 7.02
Repurchase Documents                        40

Section 7.03
Solvency                            40

Section 7.04
Taxes                                41

Section 7.05
Financial Condition                        41

Section 7.06
True and Complete Disclosure                    41

Section 7.07
Compliance with Laws                        42

Section 7.08
Compliance with ERISA                    42

Section 7.09
No Default or Material Adverse Effect                42

Section 7.10
[Reserved].                            43

Section 7.11
[Reserved].                            43

Section 7.12
Transfer and Security Interest                    43

Section 7.13
No Broker                            43


- i -

--------------------------------------------------------------------------------




Section 7.14
[Reserved]                            43

Section 7.15
Separateness                            43

Section 7.16
Other Indebtedness                        43

Section 7.17
[Reserved]                            43

Section 7.18
Chief Executive Office; Jurisdiction of Organization        43

Section 7.19
[Reserved]                            44

Section 7.20
REIT Status                            44

Section 7.21
[Reserved]                            44

Section 7.22
No Adverse Selection                        44

Section 7.23
Servicing Rights                        44

ARTICLE 8
COVENANTS OF SELLER AND GUARANTOR            44

Section 8.01
Existence; Governing Documents; Conduct of Business        44

Section 8.02
Compliance with Laws, Contractual Obligations and Repurchase
Documents                            45

Section 8.03
Structural Changes                        45

Section 8.04
Protection of Buyer’s Interest in Purchased Assets        45

Section 8.05
Actions of Seller Relating to Distributions, Indebtedness, Guarantee
Obligations, Contractual Obligations, Investments and Liens    46

Section 8.06
Maintenance of Property and Insurance                46

Section 8.07
Financial Covenants                        46

Section 8.08
Delivery of Income                        46

Section 8.09
Delivery of Financial Statements and Other Information        47

Section 8.10
Delivery of Notices                        48

Section 8.11
[Reserved]                            49

Section 8.12
[Reserved]                            49

Section 8.13
Records                            49

Section 8.14
No Pledge                            50

Section 8.15
[Reserved]                            50

Section 8.16
Maximum Aggregate Purchase Price                50

Section 8.17
[Reserved]                            50

Section 8.18
Distributions                            50

Section 8.19
Maintenance of Price Differential Maintenance Account        50

ARTICLE 9
SINGLE-PURPOSE ENTITY                        50

Section 9.01
Covenants Applicable to each Trust                50

ARTICLE 10
EVENTS OF DEFAULT AND REMEDIES                51

Section 10.01
Events of Default                        51

Section 10.02
Remedies of Buyer as Owner of the Purchased Assets        54

ARTICLE 11
SECURITY INTEREST                        56

Section 11.01
Grant                                56

Section 11.02
Effect of Grant                            57

Section 11.03
Seller to Remain Liable                        57

Section 11.04
Rights with Respect to Trust Certificates                57

Section 11.05
Waiver of Certain Laws                        57

ARTICLE 12
INCREASED COSTS; CAPITAL ADEQUACY                58

Section 12.01
Market Disruption                        58


- ii -

--------------------------------------------------------------------------------




Section 12.02
Illegality                            58

Section 12.03
Breakfunding                            58

Section 12.04
Increased Costs                            58

Section 12.05
Capital Adequacy                        58

Section 12.06
Withholding Taxes                        59

Section 12.07
Payment and Survival of Obligations                61

ARTICLE 13
INDEMNITY AND EXPENSES                    61

Section 13.01
Indemnity                            61

Section 13.02
Expenses                            62

ARTICLE 14
INTENT                                63

Section 14.01
Intent                                63

ARTICLE 15
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS    64

Section 15.01
Disclosure                            64

ARTICLE 16
NO RELIANCE                            64

Section 16.01
No Reliance                            64

ARTICLE 17
SERVICING                                65

Section 17.01
Servicing of Underlying Assets                    65

Section 17.02
Fees and Expenses of Servicer                    67

ARTICLE 18
MISCELLANEOUS                            67

Section 18.01
Governing Law                            67

Section 18.02
Submission to Jurisdiction; Service of Process            67

Section 18.03
IMPORTANT WAIVERS                    68

Section 18.04
Integration                            69

Section 18.05
Single Agreement                        69

Section 18.06
Use of Employee Plan Assets                    69

Section 18.07
Survival and Benefit of Seller’s Agreements            69

Section 18.08
Assignments and Participations                    69

Section 18.09
Ownership and Hypothecation of Purchased Assets        70

Section 18.10
Confidentiality                            71

Section 18.11
No Implied Waivers                        71

Section 18.12
Notices and Other Communications                71

Section 18.13
Counterparts; Electronic Transmission                71

Section 18.14
No Personal Liability                        72

Section 18.15
Protection of Buyer’s Interests in the Purchased Assets; Further
Assurances                            72

Section 18.16
Default Rate                            73

Section 18.17
Termination                            73

Section 18.18
Set-off                                73

Section 18.19
Power of Attorney                        74

Section 18.20
Seller’s Waiver of Setoff                    75

Section 18.21
Periodic Due Diligence Review                    75

Section 18.22
Time of the Essence                        75

Section 18.23
Amendment and Restatement                    75

Section 18.24
Patriot Act Notice                        75


- iii -

--------------------------------------------------------------------------------




Section 18.25
Acknowledgement Of Anti-Predatory Lending Policies        75

Section 18.26
Successors and Assigns                        76






- iv -

--------------------------------------------------------------------------------




SCHEDULES
Schedule 1-A
Representations and Warranties with Respect to Mortgage Loans

Schedule 1-B
Representations and Warranties with Respect to REO Property

Schedule 1-C
Representations and Warranties with Respect to Trust Certificates

Schedule 2
Notice Addresses and Wire Instructions

Schedule 3
Schedule of Exceptions to any Representations and Warranties

Schedule 4
Schedule of Indebtedness

EXHIBITS
EXHIBIT A
Form of Interim Servicer Letter Agreement

EXHIBIT B
Form of Servicer Letter Agreement

EXHIBIT C
Form of Closing Certificate

EXHIBIT D
Form of Compliance Certificate

EXHIBIT E
Form of Confirmation

EXHIBIT F
Form of Mortgage Loan Schedule

EXHIBIT G
Form of REO Property Schedule

EXHIBIT H
Form of Transaction Request

EXHIBIT I
Form of Seller’s Power of Attorney

EXHIBIT J
[Reserved]

EXHIBIT K
Form of Assignment and Acceptance

EXHIBIT L
Form of “Good-Bye Letter”

EXHIBIT M
Form of Monthly Servicing Report






- v -

--------------------------------------------------------------------------------




THIS AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT AND SECURITIES CONTRACT,
dated as of December 31, 2014 (this “Agreement”), is made by and between
ALTISOURCE RESIDENTIAL, L.P., a Delaware limited partnership (“Seller”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (as more
specifically defined below, “Buyer”). This Agreement amends and restates in its
entirety that certain Master Repurchase Agreement and Securities Contract, dated
as of September 23, 2013, between ARLP Trust 3, a Delaware statutory trust
(“ARLP Trust 3”) and Buyer, as amended and supplemented by that certain Joinder
Agreement to Master Repurchase Agreement and Securities Contract, dated as of
June 25, 2014, among ARLP Trust 3, ARLP Trust 5, a Delaware statutory trust, and
ARLP Trust 6, a Delaware statutory trust (together with ARLP Trust 3, the
“Trusts”), and Buyer (as so amended and supplemented, the “Original Agreement”).
Seller and Buyer (each a “Party”) hereby agree as follows:
ARTICLE 1

APPLICABILITY
Section 1.01    Applicability. Subject to the terms and conditions of the
Repurchase Documents, from time to time during the Funding Period and at the
request of Seller, the Parties may enter into transactions in which Seller
agrees to sell, transfer and assign to Buyer certain Trust Certificates on the
Restatement Date and any Underlying Assets acquired by a Trust on a future date,
and all related rights in and interests related to such Trust Certificates (with
respect to which the Underlying Assets shall be sold to a Trustee on a servicing
released basis), against the transfer of funds by Buyer representing the
Purchase Price for such Trust Certificates, with a simultaneous agreement by
Buyer to transfer to Seller and Seller to repurchase such Trust Certificates in
a repurchase transaction at a date not later than the Facility Termination Date,
against the transfer of funds by Seller representing the Repurchase Price for
such Trust Certificates.
Pursuant to the Original Agreement, each Trust, as a seller thereunder, sold
certain Mortgage Loans to Buyer. In connection with the execution of this
Agreement, the Guarantor has caused the contribution of each Trust’s Trust
Certificate to Seller; Seller will subsequently sell, transfer and assign such
Trust Certificates to Buyer as described more fully herein, and the Mortgage
Loans subject to Transactions under the Original Agreement will constitute
Underlying Assets with respect to the related Trust Certificate.
ARTICLE 2    

DEFINITIONS AND INTERPRETATION
Section 2.01    Definitions.
“Accelerated Repurchase Date”: Defined in Section 10.02.
“Accepted Servicing Practices”: With respect to any Underlying Asset, those
mortgage servicing practices of prudent financial or mortgage lending
institutions which service assets of the same type as such Underlying Assets in
the jurisdiction where the related Mortgaged Property is located.
“Account Bank”: Wells Fargo Bank, National Association or any other bank
approved by Buyer.
“Actual Knowledge”: With respect to any Person, the actual knowledge of such
Person without further inquiry or investigation; provided, that for the
avoidance of doubt, such actual knowledge shall include the knowledge of such
Person and each of its employees, officers, directors and agents.
“Adjusted Tangible Net Worth”: For any Person, Tangible Net Worth minus
(a) restricted cash (other than any portion of restricted cash that has a
corresponding offsetting current liability); (b) 25% of investment securities
that are rated below BBB by S&P or the equivalent thereof (other than ownership
interests in any Affiliate) and (c) all intangible assets, including goodwill,
patents, tradenames, trademarks, copyrights, franchises, any organizational
expenses, deferred taxes and expenses, prepaid expenses, prepaid assets,
receivables from shareholders, Affiliates or employees, mortgage servicing
rights, mortgage servicing advances and any other asset as shown as an
intangible asset on the balance sheet of such Person on a consolidated basis as
determined at a particular date in accordance with GAAP (other than any portion
of such assets that has a corresponding offsetting current liability).
“Affiliate”: With respect to any Person, any other Person directly or indirectly
Controlling, Controlled by, or under common Control with, such Person.
“Alternative Rate”: A per annum rate based on an index approximating the
behavior of LIBOR, as determined by Buyer in substantially the same manner that
Buyer determines such rate in transactions with similarly situated
counterparties and similar assets.
“Agency”: Fannie Mae or Freddie Mac, as applicable.
“Aggregate Purchase Price”: As of any date of determination, the aggregate
outstanding Purchase Price of all Purchased Assets subject to a Transaction.
“Agreement”: This Amended and Restated Master Repurchase Agreement and
Securities Contract, dated as of the Restatement Date, by and between Seller and
Buyer, as the same may be amended, supplemented, or modified thereto from time
to time, and which shall include all Schedules and Exhibits thereto.
“Allocated Purchase Price”: With respect to an Underlying Asset and the related
Purchase Date for such Underlying Asset, the product of the Market Value of such
Underlying Asset on the Purchase Date times the Applicable Percentage, and
thereafter, such Allocated Purchase Price as decreased by the amount, without
duplication, of any cash or Income received by Buyer and applied to reduce the
Allocated Purchase Price attributable to such Underlying Asset under
Section 5.03(b), and if not solely attributable to any specific Underlying
Asset, to be applied by Buyer in its discretion to all Underlying Assets.
“ALTA”: The American Land Title Association.
“Anti-Terrorism Laws”: Any Requirements of Law relating to money laundering or
terrorism, including Executive Order 13224 signed into law on September 23,
2001, the regulations promulgated by the Office of Foreign Assets Control of the
Treasury Department, and the Patriot Act.
“Applicable Percentage”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.
“Asset Documents”: With respect to any (i) Mortgage Loan, as applicable, those
documents identified in the definition of “Mortgage File” in the Custodial
Agreement executed in connection with, evidencing or governing such Mortgage
Loan and the related Mortgaged Property and which are required to be delivered
to Custodian under the Custodial Agreement, and (ii) REO Property, those
documents which are required to be delivered to the Custodian under the
Custodial Agreement.
“Asset Manager”: Altisource Asset Management Corporation, a U.S. Virgin Islands
corporation, or any successor manager of Seller appointed in accordance with
Section 10.01(q).
“Asset Management Agreement”: The Asset Management Agreement, dated as of
December 21, 2012, among Guarantor, Seller and Asset Manager, or any agreement,
pursuant to which Asset Manager is appointed as responsible for the
administration and/or management of Seller and each Trust; together with all
amendments and assignments thereto.
“Asset Tape”: A computer tape or other electronic medium generated by Seller,
and delivered to Buyer and Custodian, which provides information (including the
information set forth on Exhibit F attached hereto) for the Underlying Assets,
in a format acceptable to Buyer.
“Assignment Documents”: Defined in Schedule 1-A.
“Bankruptcy Code”: Title 11 of the United States Code, as amended.
“BPO”: An opinion of the BPO Value of a Mortgaged Property or REO Property.
“BPO Value”: The stated dollar value, based on “as-is” condition, contained in a
BPO regarding the fair market value of a Mortgaged Property, REO Property or
parcel of real property and given by a licensed real estate agent or broker
(such agent or broker being independent from Seller, Guarantor, Servicer or
Interim Servicer and acceptable to Buyer) which generally shall include
three (3) comparable sales and three (3) comparable listings and assuming a
marketing period for the related property of ninety (90) days.
“Business Day”: Any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York, California, North Carolina or the U.S.
Virgin Islands are authorized or obligated by law or executive order to be
closed, (c) any day on which the New York Stock Exchange, the Federal Reserve
Bank of New York or the Custodian is authorized or obligated by law or executive
order to be closed, or (d) if the term “Business Day” is used in connection with
the determination of LIBOR, a day dealings in Dollar deposits are not carried on
in the London interbank market.
“Buyer”: Wells Fargo Bank, National Association, in its capacity as Buyer under
this Agreement and the other Repurchase Documents.
“Buyer’s Margin Percentage”: For any Purchased Asset as of any date, with
respect to each related Underlying Asset, the percentage equivalent of the
quotient obtained by dividing one (1) by the Applicable Percentage for such
Underlying Asset as of such date.
“Capital Lease Obligations”: With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.
“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including any and all member or other equivalent interests (certificated or
un-certificated) in any limited liability company, and any and all partnership
or other equivalent interests in any partnership or limited partnership, and any
and all warrants or options to purchase any of the foregoing.
“Cash Equivalents”: (a) securities with maturities of ninety (90) days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of ninety (90) days or less from the
date of acquisition and overnight bank deposits of Buyer or of any commercial
bank having capital and surplus in excess of $500,000,000, (c) repurchase
obligations of Buyer or of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than seven (7) days
with respect to securities issued or fully guaranteed or insured by the United
States government, (d) commercial paper of a domestic issuer rated at least A-1
or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and
in either case maturing within ninety (90) days after the day of acquisition,
(e) securities with maturities of ninety (90) days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of ninety (90) days or
less from the date of acquisition backed by standby letters of credit issued by
Buyer or any commercial bank satisfying the requirements of clause (b) of this
definition or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
“Cash-Trap Trigger Event”: If at any time any of the following shall occur:
(a)    the Aggregate Purchase Price falls below $50,000,000, if the Aggregate
Purchase Price at any time was greater than or equal to $50,000,000;
(b)    a Servicer Termination Event;
(c)    the appointment of a successor to Servicer without Buyer’s prior written
consent; or
(d)    the occurrence and continuation of an Event of Default under any
Repurchase Document.
“Change of Control”: The occurrence of either of the following events: (a) with
respect to Seller, Guarantor shall cease to own and control, of record and
beneficially, directly or indirectly 100% of the Equity Interests of Seller, or
(b) any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) shall become, or obtain rights
(whether by means of warrants, options or otherwise) to become, the beneficial
owner, directly or indirectly, of 50% or more of the total voting power of all
classes of Equity Interests of Guarantor entitled to vote generally in the
election of the directors.
“Closing Certificate”: A true and correct certificate in the form of Exhibit C,
executed by a Responsible Officer of Seller.
“Closing Date”: September 23, 2013.
“Code”: The Internal Revenue Code of 1986, and the regulations promulgated and
rulings issued thereunder, in each case as amended, modified or replaced from
time to time.
“Compliance Certificate”: A true and correct certificate in the form of
Exhibit D, executed by a Responsible Officer of Seller.
“Confirmation”: A purchase confirmation in the form of Exhibit E, duly
completed, executed and delivered by Seller and Buyer in accordance with
Section 3.01.
“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.
“Control”: With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling,” “Controlled” and “under common Control” have
correlative meanings.
“Custodial Agreement”: The Amended and Restated Custodial Agreement, dated as of
the date hereof, among Buyer, Seller, each Trust and Custodian, as the same may
be amended, modified or supplemented from time to time.
“Custodian”: Wells Fargo Bank, National Association, or any successor permitted
by the Custodial Agreement.
“Default”: Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.
“Default Rate”: As of any date, the Pricing Rate in effect on such date plus 400
basis points (4.00%).
“Derivatives Contract”: Any rate swap transaction, basis swap, credit derivative
transaction, forward rate transaction, commodity swap, commodity option, forward
commodity contract, equity or equity index swap or option, bond or bond price or
bond index swap or option or forward bond or forward bond price or forward bond
index transaction, interest rate option, forward foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option, spot
contract, or any other similar transaction or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement,
including any obligations or liabilities thereunder.
“Derivatives Termination Value”: With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in the preceding clause (a), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based on one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Buyer).
“Dollars” and “$”: Lawful money of the United States of America.
“Due Date”: The day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.
“Early Repurchase Date”: Defined in Section 3.05.
“Electronic Tracking Agreement”: The Electronic Tracking Agreement among Buyer,
each Trust, MERS and MERSCORP, Inc., to the extent applicable, as the same may
be amended, modified or supplemented from time to time.
“Eligible Asset”: An Eligible Trust Certificate.
“Eligible Assignee”: Any of the following Persons designated by Buyer for
purposes of Section 18.08(c): (a) an Affiliate of Buyer (that is not an
“employee benefit plan” (as defined in Section 3(3) of ERISA) that is subject to
Title I of ERISA, a “plan” as defined by and subject to Section 4975 of the
Code, or an entity deemed to hold “plan assets” of either of the foregoing, that
would cause Seller to incur any prohibited transaction excise tax penalties
under Section 4975 of the Code), and (b) any other Person to which Seller has
consented; provided, that such consent of Seller shall not be unreasonably
withheld, delayed or conditioned, and shall not be required at any time when a
Default or Event of Default exists. Such Person shall provide to Seller such
duly executed IRS forms as Seller reasonably requests.
“Eligible Mortgage Loan”: Any Mortgage Loan owned by a Trust and (a) as to which
each of the representations and warranties in Schedule 1-A are true and correct
in all material respects, (b) that contains all required Asset Documents without
exceptions unless otherwise waived by Buyer or permitted below and (c) that
satisfies each of the following eligibility requirements:
(i)    At the time it was made, such Mortgage Loan complied in all material
respects with all applicable local, state and federal laws, including but not
limited to all predatory lending laws;
(ii)    Such Mortgage Loan is secured by a first priority mortgage or deed of
trust on real property;
(iii)    The Mortgaged Property is neither a cooperative nor a condotel unit
except as provided in a Sub-Limit;
(iv)    The Mortgaged Property related to such Mortgage Loan is secured by a
one- to four-family residential property. The Mortgaged Property is located in
the jurisdiction identified in the related Mortgage Loan Schedule and consists
of a single parcel of real property with a detached single family residence
erected thereon, or a two- to four-family dwelling, or an individual condominium
unit in a low-rise or high-rise condominium project, or an individual unit in a
planned unit development or a de minimis planned unit development, a
manufactured home, or shares in a co-operative;
(v)    The BPO Value for such Mortgage Loan exceeds $50,000 except as provided
in a Sub-Limit;
(vi)    The unpaid principal balance of such Mortgage Loan is equal to or
exceeds $50,000;
(vii)    Such Mortgage Loan is not a “Section 32” loan;
(viii)    Such Mortgage Loan is not a High Cost Mortgage Loan;
(ix)    The information set forth in the related Mortgage Loan Schedule is true
and correct in all material respects as of the date or dates respecting which
the information is furnished;
(x)    Such Mortgage Loan has been approved as an Eligible Mortgage Loan by
Buyer on the related Purchase Date;
(xi)    There are no future funding obligations on the part of Seller or Buyer
or any other Person with respect to such Mortgage Loan;
(xii)    The Mortgaged Property with respect to such Mortgage Loan located in
the United States, and the Underlying Obligors are domiciled in the United
States and are not Sanctioned Entities, and all obligations thereunder and under
the Asset Documents are denominated and payable in Dollars;
(xiii)    A BPO Value has been provided to Buyer for the related Mortgaged
Property dated no earlier than ninety (90) days prior to the related Purchase
Date with respect to such Mortgage Loan; and
(xiv)    A BPO valuation has been conducted and delivered to Buyer with respect
to the related Mortgaged Property every one hundred eighty (180) days that such
Mortgage Loan is subject to a Transaction;
provided, that notwithstanding the failure of a Mortgage Loan to conform to the
requirements of this definition, Buyer may, subject to such terms, conditions
and requirements and Applicable Percentage adjustments as Buyer may require,
designate in writing any such non-conforming Mortgage Loan as an Eligible
Mortgage Loan, which designation (1) may include a temporary or permanent waiver
of one or more Eligible Mortgage Loan requirements, and (2) shall not be deemed
a waiver of the requirement that all other Mortgage Loans must be Eligible
Mortgage Loans (including any Mortgage Loans that are similar or identical to
the Mortgage Loan subject to the waiver).
“Eligible REO Property”: Any REO Property wholly owned by a Trust and (a) as to
which each of the representations and warranties in Schedule 1-B are true and
correct in all material respects, (b) as to which the related deed or other
title document is titled in the name of such Trust or such deed is in the
process of being recorded, and the recordation status of such REO Property is
included in the related REO Property Summary, and (c) which satisfies the
following eligibility requirements:
(i)    The information set forth in the related REO Property Schedule is true
and correct in all material respects as of the date or dates respecting which
the information is furnished;
(ii)    Such REO Property has either (i) been approved as an Eligible REO
Property by Buyer on the related Purchase Date, or (ii) was acquired with regard
to an Eligible Mortgage Loan that is converted to an REO Property;
(iii)    The BPO Value for such Mortgage Loan exceeds $50,000 except as provided
in a Sub-Limit;
(iv)    No lease agreements with any tenant with respect to the REO Property
have been entered into or renewed after the related foreclosure date;
(v)    Such REO Property is located in the United States and all obligations
thereunder and under the related REO Property File are denominated and payable
in Dollars;
(vi)    A BPO Value has been provided to Buyer for the related REO Property
dated no earlier than ninety (90) days prior to the related Purchase Date with
respect to such REO Property;
(vii)    A BPO valuation has been conducted and delivered to Buyer with respect
to the REO Property every one hundred eighty (180) days that such REO Property
is subject to a Transaction; and
(viii)    The REO Aging of such REO Property does not exceed one hundred eighty
(180) days, except as provided in a Sub-Limit;
provided, that notwithstanding the failure of an REO Property to conform to the
requirements of this definition, Buyer may, subject to such terms, conditions
and requirements and Applicable Percentage adjustments as Buyer may require,
designate in writing any such non-conforming REO Property as an Eligible REO
Property, which designation (1) may include a temporary or permanent waiver of
one or more Eligible REO Property requirements, and (2) shall not be deemed a
waiver of the requirement that all other REO Property must be Eligible REO
Property (including any REO Property that is similar or identical to the REO
Property subject to the waiver).
“Eligible Trust Certificate”: A Trust Certificate as to which each of the
representations and warranties in Schedule 1-C is true and correct in all
material respects.
“Environmental Laws”: Any federal, state, foreign or local statute, law, rule,
regulation, ordinance, code, guideline, written policy and rule of common law
now or hereafter in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, employee health and safety or hazardous
materials, including CERCLA, RCRA, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Clean Air Act, the Safe Drinking Water Act,
the Oil Pollution Act of 1990, the Emergency Planning and the Community
Right-to-Know Act of 1986, the Hazardous Material Transportation Act, the
Occupational Safety and Health Act, and any state and local or foreign
counterparts or equivalents.
“Equity Interests”: With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of Capital Stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date.
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” shall mean any entity, whether or not incorporated, that is a
member of any group of organizations described in Section 414(b), (c), (m) or
(o) of the Code of which Seller or Guarantor is a member.
“Escrow Payments”: With respect to any Mortgage Loan, the amounts constituting
ground rents, taxes, assessments, water rates, sewer rents, municipal charges,
mortgage insurance premiums, fire and hazard insurance premiums, condominium
charges, and any other payments required to be escrowed by the Mortgagor with
the mortgagee pursuant to the Mortgage or any other document.
“Event of Default”: Defined in Section 10.01.
“Excluded Taxes”: Any of the following Taxes imposed on or with respect to Buyer
or any other Indemnified Person or required to be withheld or deducted from a
payment to Buyer or such other Indemnified Person: (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch profit
Taxes, in each case, (i) imposed as a result of Buyer or any other recipient of
the payment being organized under the laws of, or having its principal office or
its applicable lending office located in the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) imposed as a result of a present or
former connection between Buyer or any other recipient of the payment and the
jurisdiction imposing such Tax; (b) any Tax imposed on Buyer or other recipient
of a payment hereunder that is attributable to such Buyer’s or other recipient’s
failure to comply with relevant requirements set forth in Section 12.06(d);
(c) any withholding Tax that is imposed on amounts payable to Buyer or other
recipient of a payment hereunder pursuant to a law in effect on the date such
person becomes a party to or under this Agreement or such person changes its
lending office, except (i) if such person becomes such party or changes such
office after the occurrence and during the continuation of an Event of Default,
(ii) to the extent Additional Amounts are payable to such person’s assignor
immediately before such person becomes a party to or under this Agreement or
payable to such person before such person changed its lending office, or
(iii) such assignment or change of lending office occurs at the request of
Seller; and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Extended Facility Termination Date”: Defined in Section 3.07.
“Extension Fee”: The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.
“Extension Margin Amount”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.
“Extension Period”: Defined in Section 3.07.
“Facility Fee”: The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.
“Facility Termination Date”: The earliest of (i) March 23, 2015, as such date
may be extended pursuant to Section 3.07, (b) any Accelerated Repurchase Date,
and (c) any date on which the Facility Termination Date shall otherwise occur in
accordance with the Repurchase Documents or Requirements of Law.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Fannie Mae”: Fannie Mae, or any successor thereto.
“Fee Letter”: The second amended and restated fee and pricing letter, dated as
of the date hereof, between Buyer and Seller.
“FHA”: The Federal Housing Administration, an agency within HUD, or any
successor thereto and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
Regulations.
“FHA Loan”: A Mortgage Loan that is the subject of an FHA Mortgage Insurance
Contract.
“FHA Mortgage Insurance”: Mortgage insurance authorized under Sections 203(b),
213, 221(d)(2), 222, and 235 of the National Housing Act, as amended, codified
in 24 Code of Federal Regulations, and provided by the FHA.
“FHA Mortgage Insurance Contract”: The contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.
“FHA Regulations”: Regulations promulgated by HUD under the Federal Housing
Administration Act, codified in 24 Code of Federal Regulations, and other HUD
issuances relating to FHA Loans, including the related handbooks, circulars,
notices and mortgagee letters.
“Freddie Mac”: Freddie Mac, or any successor thereto.
“Funding Period”: The period beginning on the Closing Date and ending on the
Facility Termination Date; provided, that the Funding Period shall not continue
during the Extension Period.
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.
“Governing Documents”: With respect to any Person, its articles or certificate
of incorporation or formation, by-laws, partnership, limited liability company,
memorandum and articles of association, operating or trust agreement and/or
other organizational, charter or governing documents.
“Governmental Authority”: Any (a) nation or government, (b) state or local or
other political subdivision thereof, (c) central bank or similar monetary or
regulatory authority, (d) Person, agency, authority, instrumentality, court,
regulatory body, central bank or other body or entity exercising executive,
legislative, judicial, taxing, quasi-judicial, quasi-legislative, regulatory or
administrative functions or powers of or pertaining to government, (e) court or
arbitrator having jurisdiction over such Person, its Affiliates or its assets or
properties, (f) stock exchange on which shares of stock of such Person are
listed or admitted for trading, (g) accounting board or authority that is
responsible for the establishment or interpretation of national or international
accounting principles, and (h) supra-national body such as the European Union or
the European Central Bank.
“Guarantee Agreement”: The Second Amended and Restated Guarantee Agreement,
dated as of the date hereof, made by Guarantor in favor of Buyer, as amended,
supplemented or otherwise modified from time to time.
“Guarantee Default”: Has the meaning assigned thereto in the Guarantee
Agreement.
“Guarantee Obligation”: With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives Contract or
other obligations or indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided, that
the term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); provided, that in the absence
of any such stated amount or stated liability, the amount of such Guarantee
Obligation shall be such guaranteeing person’s maximum anticipated liability in
respect thereof as reasonably determined by such Person.
“Guarantor”: Altisource Residential Corporation, together with its permitted
successors and assigns.
“High Cost Mortgage Loan”: A Mortgage Loan classified as (a) a “high cost” loan
under the Home Ownership and Equity Protection Act of 1994, (b) a “high cost,”
“threshold,” “covered,” or “predatory” loan under any other applicable state,
federal or local law (or a similarly classified loan using different terminology
under a law, regulation or ordinance imposing heightened regulatory scrutiny or
additional legal liability for residential Mortgage Loans having high interest
rates, points and/or fees) or (c) a High Cost Loan or Covered Loan, as
applicable (as such terms are defined in the current Standard & Poor’s LEVELS®
Glossary Revised, Appendix E).
“HUD”: The U.S. Department of Housing and Urban Development.
“Income”: With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of the Underlying Assets and not just
with respect to the portion of the par amount represented by the Purchase Price
advanced against such Purchased Asset): (a) all Principal Payments, (b) all
Interest Payments, (c) all Net Liquidation Proceeds and all other income,
dividends, distributions, receipts, payments, collections, prepayments,
recoveries, proceeds (including insurance and condemnation proceeds) and other
payments or amounts of any kind paid, received, collected, recovered or
distributed on, in connection with or in respect of such Underlying Asset,
including extension fees, exit fees, any rental payments, if any, and all
proceeds of any Underlying Asset received upon securitization, liquidation,
foreclosure, short sale and third-party sales or other disposition, transfer
fees, make whole fees, late charges, late fees and all other fees or charges of
any kind or nature, premiums, yield maintenance charges, penalties, default
interest, gains, receipts, allocations, rents, interests, profits, payments in
kind, returns or repayment of contributions, insurance payments, judgments,
settlements and proceeds; and (d) all other “proceeds” as defined in
Section 9-102(64) of the UCC, including all collections or distributions thereon
or other income or receipts therefrom or in respect thereof; provided, that any
amounts that under the applicable Asset Documents are required to be deposited
into and held in escrow or reserve to be used for a specific purpose, such as
taxes and insurance, shall not be included in the term “Income” unless and until
(i) an event of default exists under such Asset Documents, (ii) the holder of
the related Underlying Asset has exercised or is entitled to exercise rights and
remedies with respect to such amounts, (iii) such amounts are no longer required
to be held for such purpose under such Asset Documents, or (iv) such amounts may
be applied to all or a portion of the outstanding indebtedness under such Asset
Documents; provided, further that amounts permitted to be retained by Servicer
pursuant to the Servicing Agreement shall not be included in the term “Income”.
“Indebtedness”: For any Person: at any time, and only to the extent outstanding
at such time: (a) obligations created, issued or incurred by such Person for
borrowed money (whether by loan, the issuance and sale of debt securities or the
sale of property to another Person subject to an understanding or agreement,
contingent or otherwise, to repurchase such property from such Person);
(b) obligations of such Person to pay the deferred purchase or acquisition price
of property or services, other than trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business, so long as such trade accounts payable are payable within
ninety (90) days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy-back agreements or like
arrangements, including any Indebtedness arising hereunder; (g) Indebtedness of
others guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person;
(i) Indebtedness of general partnerships of which such Person is a general
partner and (j) with respect to clauses (a)-(i) above both on and off balance
sheet; in each case excluding Non-Recourse Indebtedness.
“Indemnified Amount”: Defined in Section 13.01.
“Indemnified Person”: Defined in Section 13.01.
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes
imposed on or with respect to any payment made by or on account of any
obligation of Seller under the Repurchase Documents.
“Initial Purchase Date”: September 30, 2013.
“Insolvency Action”: With respect to any Person, the taking by such Person of
any action resulting in an Insolvency Event with respect to such Person, other
than solely under clause (g) of the definition thereof.
“Insolvency Event”: With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its assets or
property, or ordering the winding-up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding of the inability
of such Person to pay its debts generally as they become due, (g) the failure by
such Person generally to pay its debts as they become due, or (h) the taking of
action by such Person in furtherance of any of the foregoing.
“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.
“Interest Payments”: With respect to any Underlying Asset, all payments of
interest, including default interest, received from time to time.
“Interim Servicer”: With respect to any Underlying Asset, any interim servicer
servicing such Underlying Asset for an interim period together with its
permitted successors and assigns; provided, that such Interim Servicer shall
service such Purchase Asset for an interim period no greater than (i) thirty
(30) days following such Underlying Asset becoming subject to a Transaction if
Servicer is interim servicing or sub-servicing the related Underlying Asset, and
(ii) sixty (60) days following such Underlying Asset becoming subject to a
Transaction if a servicer other than Servicer is interim servicing or
sub-servicing such Underlying Asset.
“Interim Servicer Letter Agreement” Each side letter agreement to be entered
into among, or notice to, Buyer, Seller, the related Trust and an Interim
Servicer of Underlying Assets, in the form attached hereto as Exhibit A hereof
or such other form that is reasonably acceptable to Buyer.
“Internal Control Event”: Fraud that involves management or other employees who
have a significant role in, the internal controls of Seller, any Trust,
Guarantor, Asset Manager or any Affiliate of Seller or Guarantor over financial
reporting.
“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person. Any
binding commitment or option to make an Investment in any other Person shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in this Agreement, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Company Act”: The Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.
“Knowledge”: With respect to any Person, means collectively (i) the Actual
Knowledge of such Person, (ii) notice of any fact, event, condition or
circumstance that would cause a reasonably prudent Person to conduct an inquiry
that would give such Person Actual Knowledge, whether or not such Person
actually undertook such an inquiry, and (iii) all knowledge that is imputed to a
Person under any statute, rule, regulation, ordinance, or official decree or
order.
“LIBO Rate”: For any Pricing Period, the rate (expressed as a percentage per
annum and rounded upward, if necessary, to the next nearest 1/100 of 1%)
determined for such Pricing Period in accordance with the following formula:
LIBOR for such Pricing
Period
1 - Reserve Requirement



“LIBOR”: For any Pricing Period, the rate (expressed as a percentage per annum
and rounded upward, if necessary, to the next nearest 1/100 of 1%) for deposits
in Dollars, for a one-month period, that appears on Reuters Screen LIBOR01 (or
the successor thereto) as the London interbank offered rate for deposits in
Dollars as of 11:00 a.m., London time, on the Pricing Rate Reset Date for such
Pricing Period. If such rate does not appear on Reuters Screen LIBOR01 as of
11:00 a.m., London time, on such Pricing Rate Reset Date, Buyer shall request
the principal London office of the Reference Banks selected by Buyer to provide
such banks’ offered quotation (expressed as a percentage per annum) to leading
banks in the international Eurocurrency market for deposits in Dollars for a
one-month period as of 11:00 a.m., London time, on such Pricing Rate Reset Date
for amounts of not less than the Aggregate Purchase Price. If at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Buyer shall
request any three major banks in New York City selected by Buyer to provide such
banks’ rate (expressed as a percentage per annum) for loans in Dollars to
leading banks in the international Eurocurrency market for a one-month period as
of approximately 11:00 a.m., New York City time on the applicable Pricing Rate
Reset Date for amounts of not less than the Aggregate Purchase Price of all
Purchased Assets. If at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates.
“Lien”: Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, deposit arrangement,
security interest, UCC financing statement or encumbrance of any kind on or
otherwise relating to any Person’s assets or properties in favor of any other
Person or any preference, priority or other security agreement or preferential
arrangement of any kind.
“Liquidity”: With respect to any Person, the sum of (i) its unrestricted cash,
plus (ii) its unrestricted Cash Equivalents, plus (iii) the aggregate amount of
unused capacity immediately available to such Person (taking into account
applicable haircuts) under financing facilities for which such Person has
pledged eligible collateral to over-collateralize such financing facility.
“Margin Call”: Defined in Section 4.01.
“Margin Deficit”: Defined in Section 4.01.
“Market Disruption Event”: Any event or events that, in the determination of
Buyer, results in (a) a significant deterioration of a “repo market” or related
“lending market” for purchasing (subject to repurchase) or financing debt
obligations secured by Mortgage Loans or REO Property from the status of such
markets on the Closing Date, (b) Buyer’s not being able to finance Mortgage
Loans or REO Property through the “repo market” or “lending market” with
traditional counterparties at rates that would have been reasonable prior to the
occurrence of such event or events, (c) Buyer not being able to sell securities
backed by Purchased Assets at prices that would have been reasonable prior to
the occurrence of such event or events, or (d) the imposition of a foreclosure
moratorium or regulatory changes, the effect of which would be to materially
impair Buyer’s ability to realize on the Purchased Assets.
“Market Value”: As of any date, (x) for any Purchased Asset, the aggregate value
of the related Underlying Assets, and (y) for any Underlying Asset, the value of
such Underlying Asset, in each case including the related Servicing Rights, at
which such Underlying Asset could be sold in its entirety to a single
third-party purchaser, as determined by Buyer, taking into account the fact that
the Purchased Asset or Underlying Asset may be sold under circumstances in which
Seller is in default under this Agreement. Buyer’s determination of Market Value
shall be conclusive upon the parties, absent manifest error on the part of
Buyer; provided, that Buyer agrees to determine the Market Value of any
Purchased Asset or Underlying Asset in a manner similar to other similarly
situated sellers. Subject to the foregoing proviso, Buyer shall have the right
to mark to market the Purchased Assets and Underlying Assets on a daily basis in
connection with which the Market Value with respect to one or more of the
Purchased Assets or Underlying Assets may be determined to be zero in accordance
with the terms herein. Seller acknowledges that Buyer’s determination of Market
Value is for the limited purpose of determining the value of Purchased Assets
and Underlying Assets that are subject to Transactions hereunder without the
ability to perform customary purchaser’s due diligence and is not necessarily
equivalent to a determination of the fair market value of the Purchased Assets
or Underlying Assets achieved by obtaining competing bids in an orderly market
in which the originator or servicer is not in default under a revolving debt
facility and the bidders have adequate opportunity to perform customary asset
and servicing due diligence. For the purpose of determining the related Market
Value, Buyer may reasonably request at any time from Seller an updated valuation
for each Purchased Asset and Underlying Asset, in a form mutually acceptable to
Buyer and Seller. Notwithstanding anything else in this definition, the Market
Value shall be deemed to be zero with respect to each Purchased Asset and
Underlying Asset with respect to which:
(a)    the requirements of the definition of Eligible Mortgage Loan or Eligible
REO Property are not satisfied, as determined by Buyer;
(b)    Seller fails to repurchase such Purchased Asset by the Repurchase Date;
(c)    [reserved];
(d)    all Asset Documents have not been delivered to Custodian within the time
periods required by this Agreement and the Custodial Agreement;
(e)    any material Asset Document has been released from the possession of
Custodian under the Custodial Agreement to Seller or Servicer for more than
twenty (20) days (unless Custodian has received an attorney bailee letter with
respect thereto);
(f)    the Underlying Asset exceeds the applicable Sub-Limit;
(g)    Seller or Servicer fails to deliver any reports required hereunder where
such failure materially adversely affects Buyer’s ability to determine Market
Value of such Purchased Asset or Underlying Asset; or
(h)    (i) there is a material exception in the trust receipt or bailee letter
that has not been expressly waived by Buyer, or (ii) Buyer has not received a
trust receipt or bailee letter.
“Material Adverse Effect”: A material adverse effect on or material adverse
change in or to (a) the property, assets, business, operations, financial
condition, credit quality or prospects of Seller, each Trust, Guarantor and
Asset Manager as a whole, (b) the ability of Seller and Guarantor to pay and
perform the Repurchase Obligations, (c) the validity, legality, binding effect
or enforceability of any Repurchase Document with respect to Seller, any Trust
or Guarantor or security interest granted hereunder or thereunder or (d) the
rights and remedies of Buyer or any Indemnified Person under any Repurchase
Document, Asset Document or Purchased Asset.
“Materials of Environmental Concern”: Any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as such in or
regulated under any Environmental Law.
“Maximum Aggregate Purchase Price”: The meaning set forth in the Fee Letter,
which definition is incorporated by reference herein.
“MERS Loan”: Any Mortgage Loan as to which the related Mortgage or Assignment of
Mortgage has been recorded in the name of MERS, as agent for the holder from
time to time of the Mortgage Note, and which is identified as a MERS Loan on the
related Mortgage Loan Schedule.
“Monthly Payment”: The scheduled monthly payment of principal and/or interest on
a Mortgage Loan.
“Moody’s”: Moody’s Investors Service, Inc. or, if Moody’s Investors Service,
Inc. is no longer issuing ratings, another nationally recognized rating agency
reasonably acceptable to Buyer.
“Mortgage”: Any mortgage, deed of trust, assignment of rents, security agreement
and fixture filing, or other instruments creating and evidencing a lien on real
property and other property and rights incidental thereto.
“Mortgage Interest Rate”: The rate of interest borne on a Mortgage Loan from
time to time in accordance with the terms of the related Mortgage Note.
“Mortgage Loan”: Any fixed rate or adjustable rate and closed-end home equity
one-to-four-family residential mortgage loan or closed end line of credit that
is current (including modified loans), delinquent, and/or in the process of
foreclosure and secured by a first Lien Mortgage, which the Custodian has been
instructed to hold for Buyer pursuant to the Custodial Agreement, and which
Mortgage Loan includes, without limitation, (i) a Mortgage Note, the related
Mortgage and all other Asset Documents and (ii) all right, title and interest of
the related Trust in and to the Mortgaged Property covered by such Mortgage.
“Mortgage Loan Schedule”: With respect to any Transaction as of any date, a
mortgage loan schedule in the form of either (a) Exhibit F attached hereto or
(b) the Asset Tape (including the information set forth on Exhibit F attached
hereto) relating to the Mortgage Loans.
“Mortgage Note”: The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a Mortgage Loan.
“Mortgaged Property”: The real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral securing repayment of, or converted into REO Property in
satisfaction of, the indebtedness evidenced by a Mortgage Note.
“Mortgagee”: The record holder of a Mortgage Note secured by a Mortgage.
“Mortgagor”: The obligor on a Mortgage Note, including any Person who has
assumed or guaranteed the obligations of the obligor thereunder.
“Multiemployer Plan”: A multiemployer plan as defined in Section 4001(a)(3) of
ERISA as to which Seller, Guarantor or any ERISA Affiliate has made during the
preceding five years, or is required to make contributions or has any actual or
potential liability.
“Net Liquidation Proceeds”: Amounts received in respect of any disposition of an
Underlying Asset other than amounts retained by or paid to Servicer under the
Master Repurchase Agreement or the Servicing Agreement.
“Non-Recourse Indebtedness”: With respect to any Person and any date,
indebtedness of such Person as of such date for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, Insolvency Events,
non-approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.
“Off-Balance Sheet Obligations”: With respect to any Person and any date, to the
extent not included as a liability on the balance sheet of such Person, all of
the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so-called “synthetic,” tax retention or
off-balance sheet lease transaction that, upon the application of any Insolvency
Laws, would be characterized as indebtedness, (b) monetary obligations under any
sale and leaseback transaction that does not create a liability on the balance
sheet of such Person, or (c) any other monetary obligation arising with respect
to any other transaction that (i) is characterized as indebtedness for tax
purposes but not for accounting purposes, or (ii) is the functional equivalent
of or takes the place of borrowing but that does not constitute a liability on
the balance sheet of such Person (for purposes of this clause (c), any
transaction structured to provide tax deductibility as interest expense of any
dividend, coupon or other periodic payment will be deemed to be the functional
equivalent of a borrowing).
“Original Agreement”: Defined in the preamble of this Agreement.
“Other Taxes”: Any and all present or future stamp or documentary taxes or any
other excise, sales, goods and services or transfer taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, any Repurchase Document.
“Participant”: Defined in Section 18.08(b).
“Patriot Act”: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended,
modified or replaced from time to time.
“PBGC”: The Pension Benefit Guaranty Corporation.
“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced: (a) Liens for
state, municipal, local or other local Taxes not yet due and payable, (b) Liens
imposed by Requirements of Law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s and similar Liens, arising in the ordinary course of
business securing obligations that are not overdue for more than thirty (30)
days, and (c) Liens granted pursuant to or by the Repurchase Documents.
“Person”: An individual, corporation, limited liability company, business trust,
partnership, trust, unincorporated organization, joint stock company, sole
proprietorship, joint venture, Governmental Authority or any other form of
entity.
“Plan”: An employee benefit plan as defined in Section 3(3) of ERISA, subject to
Title IV of ERISA (other than a Multiemployer Plan) in respect of which Seller,
Servicer, Guarantor or any ERISA Affiliate thereof has any actual or potential
liability or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be, an “employer” as defined in Section 3(5)
of ERISA.
“PMI Policy” or “Primary Insurance Policy”: A policy of primary mortgage
guaranty insurance issued by a Qualified Insurer.
“Price Differential”: For any Pricing Period or portion thereof and (a) for any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for each Purchased Asset subject to such Transaction during such Pricing Period,
times (ii) the Purchase Price for such Purchased Asset, or (b) for all
Transactions outstanding, the sum of the amounts calculated in accordance with
the preceding clause (a) for all Transactions.
“Price Differential Maintenance Account”: The separate trust account established
by Buyer and maintained pursuant to this Agreement for the benefit of Buyer,
which shall at all times contain funds in an amount equal to the Price
Differential Required Amount, to be held for the benefit of Buyer. The Price
Differential Maintenance Account shall be an interest bearing account
established with the Account Bank with the account number to be provided by
Buyer after the Closing Date.
“Price Differential Required Amount”: The meaning set forth in the Fee Letter,
which definition is incorporated by reference herein.
“Pricing Margin”: The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.
“Pricing Period”: For any Purchased Asset, (a) in the case of the first
Remittance Date, the period from the Initial Purchase Date for such Purchased
Asset to but excluding the related Pricing Period End Date, and (b) in the case
of any subsequent Remittance Date, the one-month period commencing on and
including the prior Pricing Period End Date and ending on but excluding such
Pricing Period End Date; provided, that no Pricing Period for a Purchased Asset
shall end after the Repurchase Date for such Purchased Asset.
“Pricing Period End Date”: The first day of each calendar month.
“Pricing Rate”: For any Pricing Period, the LIBO Rate for such Pricing Period
plus the applicable Pricing Margin, which shall be subject to adjustment and/or
conversion as provided in Sections 12.01 and 12.02; provided, that while an
Event of Default exists, the Pricing Rate shall be the Default Rate.
“Pricing Rate Reset Date”: (a) In the case of the first Pricing Period for any
Purchased Asset, the Purchase Date for such Purchased Asset, and (b) in the case
of any subsequent Pricing Period, the related Pricing Period End Date on which
such Pricing Period begins or on any other date as mutually determined by Buyer
and Seller. The failure to communicate shall not impair Buyer’s decision to
reset the Pricing Rate on any date.
“Principal Payments”: For any Underlying Asset, all payments and prepayments of
principal received from time to time, including insurance and condemnation
proceeds and recoveries from liquidation or foreclosure.
“Purchase Agreement”: Any purchase agreement between a Trust and any Transferor
pursuant to which such Trust purchased or acquired a Mortgage Loan or REO
Property which is subsequently included as an Underlying Asset hereunder. If a
Transferor under a Purchase Agreement is an Affiliate of Seller or the related
Trust, such Purchase Agreement shall contain a grant of a security interest in
favor of Seller or the related Trust and authorize the filing of UCC financing
statements against the Transferor with respect to such Mortgage Loan or REO
Property.
“Purchase Date”: For any Purchased Asset, the date on which such Purchased Asset
is transferred by Seller to Buyer or, as applicable, the date on which Buyer
funds a Purchase Price Increase with respect to additional Underlying Assets in
accordance with this Agreement.
“Purchase Price”: For any Purchased Asset, (a) as of the Purchase Date for such
Purchased Asset, an amount equal to the sum of the products of the Market Value
of each related Underlying Asset, times the Applicable Percentage for each such
Underlying Asset and (b) as of any other date, the amount described in the
preceding clause (a), (i) reduced by (A) any amount of Margin Deficit
transferred by Seller to Buyer pursuant to Section 4.01 and applied to the
Purchase Price of such Purchased Asset, (B) any Principal Payments or Income
remitted to the Waterfall Account and which were applied to the Purchase Price
of such Purchased Asset by Buyer pursuant to clause eighth of Section 5.03(a),
and (C) any payments made by Seller in reduction of the outstanding Purchase
Price, in each case before or as of such determination date with respect to such
Purchased Asset, and (ii) increased by the amount of any Purchase Price Increase
transferred by Buyer to Seller with respect to additional Underlying Assets
related to such Purchased Asset in accordance with Section 3.01.
“Purchase Price Decrease”: A decrease in the Purchase Price for any Purchased
Asset equal to the amount of the Allocated Purchase Price of any Underlying
Assets in connection with the release of such Underlying Assets from
Transactions hereunder as a result of the sale or conveyance of such Underlying
Assets by the related Trust to a party other than Buyer or another Trust.
“Purchase Price Decrease Date” shall mean the date upon which Buyer and Seller
effectuate a Purchase Price Decrease.
“Purchase Price Increase”: An increase in the Purchase Price for any Purchased
Asset equal to the amount of the Allocated Purchase Price of Underlying Assets
transferred by Buyer to Seller in connection with the acquisition of additional
Underlying Assets by the related Trust, as requested by Seller pursuant to
Section 3.01 hereof.
“Purchased Assets”: (a) For any Transaction, each Trust Certificate sold by
Seller to Buyer in such Transaction and not subsequently repurchased by Seller,
and (b) for the Transactions in general, all Trust Certificates sold by Seller
to Buyer and not subsequently repurchased by Seller and the Underlying Assets,
including all of Seller’s right, title and interest in and to (i) all Records,
(ii) mortgage guaranties and insurance (issued by Governmental Authorities or
otherwise) and claims, payments and proceeds thereunder, including but not
limited to, any payments or proceeds under any related PMI Policy, hazard
insurance, FHA Mortgage Insurance Contracts and VA Loan Guaranty Agreements (if
any) (iii) insurance policies, certificates of insurance and claims, payments
and proceeds thereunder, (iv) the principal balance of any such Mortgage Loans,
not just the amount advanced, (v) amounts and property from time to time on
deposit in the Waterfall Account and the Waterfall Account itself,
(vi) collection, escrow, reserve, collateral or lock-box accounts and all
amounts and property from time to time on deposit therein, to the extent of
Seller’s or the holder’s interest therein, (vii) all Income and rights to
receive Income and all Escrow Payments and rights to receive Escrow Payments,
(viii) security interests of Seller in Derivatives Contracts entered into by
Underlying Obligors, (ix) rights of Seller under any letter of credit,
guarantee, warranty, indemnity or other credit support or enhancement, (x) all
rights to receive from any third party or to take delivery of any Records or
other documents which constitute a part of the Asset Documents or Servicing
File, (xi) Servicing Rights (xii) the Price Differential Maintenance Account and
(xiii) all related contracts, collateral and supporting obligations of any kind;
provided, that (A) Purchased Assets shall not include any obligations of Seller
or any Retained Interests, and (B) for purposes of the grant of security
interest by Seller to Buyer and the other provisions of Article 11, Purchased
Assets shall include all of the following: general intangibles, accounts,
chattel paper, deposit accounts, securities accounts, instruments, securities,
financial assets, uncertificated securities, security entitlements and
investment property (as such terms are defined in the UCC) and replacements,
substitutions, conversions, distributions or proceeds relating to or
constituting any of the items described in the preceding clauses (i) through
(xiii).
“Qualified Insurer”: A mortgage guaranty or hazard insurance company reasonably
acceptable to Buyer and duly authorized and licensed where required by law to
transact mortgage guaranty insurance business and approved as an insurer by
Fannie Mae or Freddie Mac.
“Rating Agencies”: Each of Fitch, Inc., Moody’s and S&P.
“Records” All instruments, agreements and other books, records, and reports and
data generated by other media for the storage of information maintained by
Seller or any other person or entity with respect to a Purchased Asset or
related Underlying Assets. Records shall include the Mortgage Notes, Mortgages
and other Asset Documents, the Servicing Files, the Servicing Records, the
credit files related to each Underlying Asset and any other instruments
necessary to document, service or manage such Underlying Asset.
“Reference Banks”: Banks each of which shall (a) be a leading bank in the
international Eurocurrency market, and (b) have an established place of business
in London. Initially, the Reference Banks shall be JPMorgan Chase Bank, Barclays
Bank, PLC and Deutsche Bank AG. If any such Reference Bank should be unwilling
or unable to act as such or if Buyer shall terminate the appointment of any such
Reference Bank or if any of the Reference Banks should be removed from the
Reuters Monitor Money Rates Service or in any other way fail to meet the
qualifications of a Reference Bank, Buyer may designate alternative banks
meeting the criteria specified in the preceding clauses (a) and (b).
“REIT”: A Person satisfying the conditions and limitations set forth in
Section 756(b) and 856(c) of the Code which are necessary to qualify such Person
as a “real estate investment trust,” as defined in Section 756(a) of the Code.
“Release”: Any generation, treatment, use, storage, transportation, manufacture,
refinement, handling, production, removal, remediation, disposal, presence or
migration of Materials of Environmental Concern on, about, under or within all
or any portion of any property or Mortgaged Property.
“Remedial Work”: Any investigation, inspection, site monitoring, containment,
clean-up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any property or Mortgaged Property of any
Materials of Environmental Concern, including any action to comply with any
applicable Environmental Laws or directives of any Governmental Authority with
regard to any Environmental Laws.
“Remittance Date”: The twelfth (12th) Business Day of each calendar month, or
such other day as is mutually agreed to by Seller and Buyer.
“REO Aging”: With respect to any REO Property, the number of days elapsed
following the date of the related foreclosure sale, acquisition or other
comparable conversion.
“REO Property”: Any Mortgaged Property for which a foreclosure sale, acquisition
by deed in lieu of foreclosure or other comparable conversion has occurred.
“REO Property Schedule”: With respect to any Transaction as of any date, a hard
copy or electronic schedule in the form of either (a) Exhibit G attached hereto
or (b) the Asset Tape (including the information set forth on Exhibit G attached
hereto) relating to the Underlying REO Property.
“REO Property Summary”: A written summary with respect to each Underlying REO
Property, which shall include: (i) the jurisdiction in which such REO Property
is located, (ii) the instrument or document used to convey fee title, (iii) the
length of the applicable redemption period (including the start date of such
period), and (iv) solely with respect to any REO Property for which the deed or
other title document is not yet titled in the name of the related Trust, the
status of the title recording process with respect to such REO Property.
“Reportable Event”: Any event set forth in Section 4043(c) of ERISA, other than
an event as to which the notice period is waived.
“Reporting Date”: The fifteenth (15th) Business Day of each month.
“Representation Breach”: Any representation, warranty, certification, statement
or affirmation made or deemed made by Seller or Guarantor in any Repurchase
Document (including those contained in Schedule 1-A, 1-B and 1-C) or in any
certificate, notice, report or other document delivered pursuant to any
Repurchase Document proves to be incorrect, false or misleading in any material
respect when made or deemed made, without regard to any Knowledge or lack of
Knowledge thereof by such Person and without regard to any qualification,
representation or warranty relating to such Knowledge or lack of Knowledge.
“Representation Exceptions”: A written list prepared by Seller specifying, in
reasonable detail, the representations and warranties (or portions thereof) set
forth in this Agreement (including in Schedule 1-A, 1-B and 1-C) which are not
satisfied with respect to an Underlying Asset or Purchased Asset.
“Repurchase Date”: For any (i) Purchased Asset and all related Underlying
Assets, the earliest of (a) the Facility Termination Date, (b) any Early
Repurchase Date therefor, and (c) the Business Day on which Seller is to
repurchase such Purchased Asset as specified by Seller and agreed to by Buyer in
the related Confirmation; and (ii) any Underlying Asset pursuant to a Purchase
Price Decrease, such related Purchase Price Decrease Date, including without
limitation any Purchase Price Decrease Date as may be specified by Seller and
agreed to by Buyer in the related Confirmation.
“Repurchase Documents”: Collectively, this Agreement, the Custodial Agreement,
the Fee Letter, the Guarantee Agreement, all Confirmations, all Custodial Letter
Agreements, each Servicing Agreement and Servicer Letter Agreement in respect of
any Underlying Asset, each Trust Agreement in respect of any Purchased Asset,
each Interim Servicer Letter Agreement, the Seller’s Power of Attorney, the
Electronic Tracking Agreement, all UCC financing statements, amendments and
continuation statements filed pursuant to any other Repurchase Document, and all
additional documents, certificates, agreements or instruments, the execution of
which is required, necessary or incidental to or desirable for performing or
carrying out any other Repurchase Document.
“Repurchase Obligations”: All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller to
Buyer arising under or in connection with the Repurchase Documents, whether now
existing or hereafter arising, and all interest and fees that accrue after the
commencement by or against Seller, Guarantor or any Affiliate of Seller or
Guarantor of any Insolvency Proceeding naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding (in each case, whether due or accrued).
“Repurchase Price”: For any Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date, (b) the accrued
and unpaid Price Differential for such Purchased Asset as of such date, and
(c) any accrued and unpaid fees and expenses and indemnity amounts and any other
amounts owed by Seller, Guarantor or Affiliates thereof to Buyer under this
Agreement, any Repurchase Document or otherwise with respect to such Purchased
Asset.
“Requirements of Law”: With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including
Environmental Laws, ERISA, regulations of the Board of Governors of the Federal
Reserve System, and laws, rules and regulations relating to usury, licensing,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
Governmental Authority.
“Reserve Requirement”: For any Pricing Period, the aggregate of the rates
(expressed as a decimal fraction) of reserve requirements in effect during such
Pricing Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental Authority having jurisdiction with respect thereto) dealing
with reserve requirements prescribed for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board of
Governors) maintained by Buyer.
“Responsible Officer”: With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person or such other officer designated as an
authorized signatory in such Person’s Governing Documents.
“Restatement Date”: December 31, 2014.
“Retained Interest”: (a) With respect to any Purchased Asset and the related
Underlying Assets, (i) all duties, obligations and liabilities of Seller
thereunder, including payment and indemnity obligations, (ii) all obligations of
agents, trustees, servicers, administrators or other Persons under the
documentation evidencing such Purchased Asset and Underlying Assets, and
(iii) if any portion of the Indebtedness related to such Purchased Asset or
related Underlying Assets is owned by another lender or is being retained by
Seller, the interests, rights and obligations under such documentation to the
extent they relate to such portion, and (b) with respect to any Purchased Asset
or Underlying Asset with an unfunded commitment on the part of Seller, all
obligations to provide additional funding, contributions, payments or credits.
“S&P”: Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or, if Standard & Poor’s Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
Buyer.
“Sanctioned Entity”: (a) A country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, that (in the case of the preceding
clauses (a), (b), (c) and this clause (d)) is subject to a country sanctions
program administered and enforced by the Office of Foreign Assets Control, or
(e) a Person named on the list of Specially Designated Nationals maintained by
the Office of Foreign Assets Control.
“Securities Laws”: The Securities Act of 1933, the Securities Exchange Act of
1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the Securities and Exchange Commission or the Public Company Accounting
Oversight Board.
“Seller”: The Seller named in the preamble of this Agreement.
“Seller’s Power of Attorney” Defined in Section 18.19.
“Servicer”: Ocwen Mortgage Servicing, Inc., acting through its Affiliate Ocwen
Loan Servicing, LLC, or acting through any other Affiliate approved in writing
by Buyer, together with its permitted successors and assigns.
“Servicer Change of Control”: The occurrence, at any time, of the acquisition by
Seller or any Affiliate of Seller of the beneficial ownership or rights (whether
by means of warrants, options or otherwise) to become, the beneficial owner,
whether directly or indirectly, of 50% or more of the total voting power of all
classes of Equity Interests of Servicer.
“Servicer Termination Event”: The occurrence of (i) any material default or any
event of default (howsoever defined) by Servicer under the Servicing Agreement,
(ii) any material failure of Servicer to service the Underlying Assets in
accordance with the Servicing Standard, which failure continues unremedied for
fifteen (15) days after notice of such failure to Servicer by Seller or Buyer or
Servicer’s Knowledge of such failure, (iii) any Servicer Change of Control or
(iv) any breach by Servicer of the Servicer Letter Agreement.
“Servicer Letter Agreement”: Each side letter agreement to be entered into
among, or notice to, Buyer, Seller, each Trust and Servicer, in the form
attached hereto as Exhibit B hereof or such other form that is acceptable to
Buyer.
“Servicing Agreement”: The Servicing Agreement, dated as of December 21, 2012,
between Seller and Servicer, as the same may be amended, supplemented, or
otherwise modified from time to time, which amendments, supplements or
modifications shall be approved by Buyer.
“Servicing File”: With respect to any Underlying Asset, the file retained and
maintained by Seller, Asset Manager or Servicer including the originals or
copies of all Asset Documents and other documents and agreements relating to
such Underlying Asset, including to the extent applicable all servicing
agreements, files, documents, records, data bases, Asset Tapes, insurance
policies and certificates, appraisals, other closing documentation, payment
history and other records relating to or evidencing the servicing of such
Underlying Asset, which file shall be held by Seller, Asset Manager and/or
Servicer for and on behalf of Buyer.
“Servicing Rights”: All right, title and interest of Seller or Guarantor or any
Affiliate thereof in and to any and all of the following: (a) rights to service
and collect and make all decisions with respect to the Underlying Assets,
(b) amounts received by Seller or any other Person for servicing the Underlying
Assets, (c) late fees, penalties or similar payments with respect to the
Underlying Assets, (d) agreements and documents creating or evidencing any such
rights to service, documents, files and records relating to the servicing of the
Underlying Assets, and rights of Seller or any other Person thereunder,
(e) escrow, reserve and similar amounts with respect to the Underlying Assets,
(f) rights to appoint, designate and retain any other servicers, sub-servicers,
special servicers, agents, custodians, trustees and liquidators with respect to
the Underlying Assets, and (g) accounts and other rights to payment related to
the Underlying Assets.
“Servicing Standard”: All of Servicer’s duties hereunder to service the related
Underlying Assets in accordance with Accepted Servicing Practices and comply
with all of its other obligations and duties herein and pursuant to the
Servicing Agreement and the Servicer Letter Agreement, including but not limited
to its obligations to:
(a)    continue to make servicing advances in accordance with the terms of the
Servicing Agreement and related Servicer Letter Agreement;
(b)    maintain systems and operating procedures necessary to comply with all
the terms of the Servicing Agreement and the related Servicer Letter Agreement;
(c)    maintain, or cause to be maintained, accurate records with respect to the
Underlying Assets;
(d)    cooperate with all Transaction parties on its duties as set forth in this
Agreement; and
(e)    with respect to all Underlying Assets, deposit all Income directly in the
Waterfall Account on a monthly basis not later than the second (2nd) Business
Day prior to the Remittance Date related to the Pricing Period in which such
Income was received.
“Solvent”: With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time: (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.
“Special Purpose Entity”: A corporation, limited partnership or limited
liability company or trust that, since the date of its formation (unless
otherwise indicated in this Agreement) and at all times on and after the date
hereof, has complied with and shall at all times comply with the provisions of
Article 9.
“Sub-Limit”: The composition of all Underlying Assets subject to Transactions
hereunder shall at all times be subject to the following sublimit caps, as may
be adjusted on a pool-by-pool basis as set forth in the related Confirmation as
mutually agreed by Buyer and Seller, and a Market Value of zero shall be
ascribed to any Underlying Assets that exceed such caps:
(a)    With respect to clause (c)(iii) of the definition of “Eligible Mortgage
Loan,” up to three percent (3%) of the Underlying Assets subject to Transactions
(based upon aggregate Purchase Price) may consist of cooperative or condotel
units;
(b)    With respect to clause (c)(v) of the definition of “Eligible Mortgage
Loan” and clause (c)(iii) of the definition of “Eligible REO Property,” up to
five percent (5%) of the Underlying Assets subject to Transactions (based upon
aggregate Purchase Price) may have BPO Values less than $50,000 but greater than
$35,000;
(c)    With respect to clause (c)(viii) of the definition of “Eligible REO
Property,” the REO Aging of up to five percent (5%) of the Underlying Assets
subject to Transactions (based upon aggregate Purchase Price) may exceed one
hundred eighty (180) days but not two hundred seventy (270) days; and
(d)    With respect to all Underlying Assets, up to ten percent (10%) of
Underlying Assets subject to Transactions (based upon aggregate Purchase Price)
may be Eligible REO Property.
“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are with those of such Person pursuant to GAAP.
“Tangible Net Worth”: With respect to any Person, the excess of total assets of
such Person, over total liabilities of such Person, determined in accordance
with GAAP.
“Taxes”: Any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges,
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date”: The later to occur of (i) the Facility Termination Date, or
(ii) the date on which all Repurchase Obligations have been irrevocably
satisfied in full.
“Transaction”: With respect to any Purchased Asset, (i) the sale and transfer of
such Purchased Asset from Seller to Buyer pursuant to the Repurchase Documents
against the transfer of funds from Buyer to Seller representing the Purchase
Price or any additional Purchase Price for such Purchased Asset, or (ii) the
funding by Buyer to Seller of any Purchase Price Increase in connection with the
acquisition of Eligible Mortgage Loans and/or Eligible REO Property by the
related Trust.
“Transaction Report”: The monthly report generated by Servicer setting forth
cash inflows and expenses with respect to each Underlying Asset and delivered by
Seller to Buyer in a form acceptable to Buyer.
“Transaction Request”: Defined in Section 3.01(a).
“Transferor”: The seller of a Mortgage Loan or REO Property under a Purchase
Agreement.
“Trust”: Each of ARLP Trust 3, a Delaware statutory trust, ARLP Trust 5, a
Delaware statutory trust, and ARLP Trust 6, a Delaware statutory trust, and any
other trust established pursuant to a Trust Agreement and added, with the
consent of Buyer, as a Trust under this Agreement.
“Trust Agreement”: With respect to any Purchased Asset, the trust agreement that
governs the Trust of which Seller owns the Trust Certificate thereof.
“Trust Certificate”: Each certificate evidencing a beneficial ownership interest
in a Trust and representing an undivided beneficial interest in one or more
Underlying Assets.
“Trustee”: Each trustee under a Trust Agreement and which is (a) a national bank
and (b) not an Affiliate of Seller, Servicer, Asset Manager or Guarantor.
“UCC”: The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of Requirements of Law, the perfection or priority
of the security interest in any Purchased Asset is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or priority.
“Underlying Assets”: The Mortgage Loans and REO Property underlying a Purchased
Asset.
“Underlying Obligor”: Individually and collectively, as the context may require,
the Mortgagor and other obligor or obligors under a Mortgage Loan, including
(i) any Person that has not signed the related Mortgage Note but owns an
interest in the related Mortgaged Property, which interest has been encumbered
to secure such Mortgage Loan, and (ii) any other Person who has assumed or
guaranteed the obligations of such Mortgagor under the Asset Documents relating
to a Mortgage Loan.
“Underwriting Package”: All of the following with respect to each Purchased
Asset, to the extent applicable and available (redacted to protect confidential
information, as applicable):
(a)    All Asset Documents required to be delivered to Custodian under
Section 3.1 of the Custodial Agreement,
(b)    all Mortgage Loan Schedules and REO Property Schedules, and
(c)    all documents, instruments and agreements received in respect of the
closing of the acquisition transaction under the Purchase Agreement, including,
to the extent received (i) an appraisal, (ii) third-party reports and
agreed-upon procedures, letters and reports (whether drafts or final forms),
site inspection reports, and other due diligence materials prepared by or on
behalf of or delivered to Seller, (iii) such further documents or information as
Buyer may request, (iv) any and all agreements, documents, reports, or other
information received or obtained in connection with the origination or
acquisition of each Underlying Asset, and (v) any other material documents or
reports concerning each Underlying Asset prepared or executed by Seller or
Guarantor.
“VA”: The U.S. Department of Veterans Affairs, an agency of the United States of
America, or any successor thereto including the Secretary of Veterans Affairs.
“VA Loan”: A Mortgage Loan which is subject of a VA Loan Guaranty Agreement as
evidenced by a VA Loan Guaranty Agreement, or a Mortgage Loan which is a vender
loan sold by the VA.
“VA Loan Guaranty Agreement”: The obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended, codified in 38 Code of Federal Regulations.
“Variable Interest Entity”: As defined in accordance with GAAP.
“Waterfall Account”: The separate trust account established by Buyer and
maintained pursuant to this Agreement for the benefit of Buyer, into which all
Income on or in respect of the Purchased Assets and Underlying assets shall be
deposited by an Interim Servicer or Servicer, as applicable. The Waterfall
Account shall be established at the Account Bank with the account number with
the account number to be provided by Buyer after the Closing Date.
Section 2.02    Rules of Interpretation. Headings are for convenience only and
do not affect interpretation. The following rules of this Section 2.01 apply
unless the context requires otherwise. The singular includes the plural and
conversely. A gender includes all genders. Where a word or phrase is defined,
its other grammatical forms have a corresponding meaning. A reference to an
Article, Section, Subsection, Paragraph, Subparagraph, Clause, Annex, Schedule,
Appendix, Attachment, Rider or Exhibit is, unless otherwise specified, a
reference to an Article, Section, Subsection, Paragraph, Subparagraph or Clause
of, or Annex, Schedule, Appendix, Attachment, Rider or Exhibit to, this
Agreement, all of which are hereby incorporated herein by this reference and
made a part hereof. A reference to a party to this Agreement or another
agreement or document includes the party’s permitted successors, substitutes or
assigns. A reference to an agreement or document is to the agreement or document
as amended, modified, novated, supplemented or replaced, except to the extent
prohibited by any Repurchase Document. A reference to legislation or to a
provision of legislation includes a modification, codification, replacement,
amendment or reenactment of it, a legislative provision substituted for it and a
rule, regulation or statutory instrument issued under it. A reference to writing
includes a facsimile or electronic transmission and any means of reproducing
words in a tangible and permanently visible form. A reference to conduct
includes an omission, statement or undertaking, whether or not in writing. A
Default or Event of Default exists until it has been cured or waived in writing
by Buyer. The words “hereof,” “herein,” “hereunder” and similar words refer to
this Agreement as a whole and not to any particular provision of this Agreement,
unless the context clearly requires or the language provides otherwise. The word
“including” is not limiting and means “including without limitation.” The word
“any” is not limiting and means “any and all” unless the context clearly
requires or the language provides otherwise. In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.” The words “will” and “shall”
have the same meaning and effect. A reference to day or days without further
qualification means calendar days. A reference to any time means New York time.
This Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
respective terms. Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed in accordance with GAAP,
and all accounting determinations, financial computations and financial
statements required hereunder shall be made in accordance with GAAP, without
duplication of amounts, and on a consolidated basis with all Subsidiaries. All
terms used in Articles 8 and 9 of the UCC, and used but not specifically defined
herein, are used herein as defined in such Articles 8 and 9. A reference to
“fiscal year” and “fiscal quarter” means the fiscal periods of the applicable
Person referenced therein. A reference to an agreement includes a security
interest, guarantee, agreement or legally enforceable arrangement whether or not
in writing. A reference to a document includes an agreement (as so defined) in
writing or a certificate, notice, instrument or document, or any information
recorded in computer disk form. Whenever a Person is required to provide any
document to Buyer under the Repurchase Documents, the relevant document shall be
provided in writing, in printed or electronic form, unless Buyer requests
otherwise. At the request of Buyer, the document shall be provided in computer
disk form or both printed and computer disk form. The Repurchase Documents are
the result of negotiations between the Parties, have been reviewed by counsel to
Buyer and counsel to Seller, and are the product of both Parties. No rule of
construction shall apply to disadvantage one Party on the ground that such Party
proposed or was involved in the preparation of any particular provision of the
Repurchase Documents or the Repurchase Documents themselves. Except where
otherwise expressly stated, Buyer may give or withhold, or give conditionally,
approvals and consents, and may form opinions and make determinations, in its
sole and absolute discretion subject in all cases to the implied covenant of
good faith and fair dealing. Reference in any Repurchase Document to Buyer’s
discretion, shall mean, unless otherwise expressly stated herein or therein,
Buyer’s sole and absolute discretion, and the exercise of such discretion shall
be final and conclusive. In addition, whenever Buyer has a decision or right of
determination, opinion or request, exercises any right given to it to agree,
disagree, accept, consent, grant waivers, take action or no action or to approve
or disapprove (or any similar language or terms), or any arrangement or term is
to be satisfactory or acceptable to or approved by Buyer (or any similar
language or terms), the decision of Buyer with respect thereto shall be in the
sole and absolute discretion of Buyer, and such decision shall be final and
conclusive.
ARTICLE 3    

THE TRANSACTIONS
Section 3.01    Procedures.
(a)    From time to time during the Funding Period, but not more frequently than
once per week, Seller may request Buyer to enter into a proposed Transaction to
purchase Eligible Assets or fund a Purchase Price Increase in respect of one or
more Purchased Assets by sending Buyer a notice substantially in the form of
Exhibit H (“Transaction Request”), at least five (5) Business Days prior to the
proposed Purchase Date, (i) describing the Transaction and each proposed
Eligible Asset and related Underlying Assets to be purchased by Buyer, or in
connection with a Purchase Price Increase, the related Underlying Assets
proposed to conveyed to the related Trustee, and other security therefor in
reasonable detail, (ii) transmitting a complete Underwriting Package for each
proposed Eligible Asset and related Underlying Assets, and (iii) specifying
which (if any) of the representations and warranties of Seller set forth in this
Agreement (including those contained in Schedule 1-A, 1-B and 1-C) Seller will
be unable to make with respect to such Underlying Assets. Seller shall promptly
deliver to Buyer any supplemental materials requested at any time by Buyer.
Buyer shall conduct such review of the Underwriting Package and each such
Eligible Asset and Underlying Asset as Buyer determines appropriate. Buyer shall
determine whether or not it is willing to purchase any or all of the proposed
Eligible Assets or fund a Purchase Price Increase in respect of additional
Underlying Assets, and if so, on what terms and conditions. It is expressly
agreed and acknowledged that Buyer is entering into the Transactions on the
basis of all such representations and warranties and on the completeness and
accuracy of the information contained in the applicable Underwriting Package,
and any incompleteness or inaccuracies in the related Underwriting Package will
only be acceptable to Buyer if disclosed in writing to Buyer by Seller in
advance of the related Purchase Date, and then only if Buyer opts to purchase
the related Eligible Asset or fund a Purchase Price Increase in respect of
additional Underlying Assets notwithstanding such incompleteness and
inaccuracies. In the event of a Representation Breach regarding any
representations and warranties set forth in Schedule 1-A, 1-B or 1-C related to
any Underlying Asset, or any Underlying Asset is no longer an Eligible Mortgage
Loan or Eligible REO Property, as applicable, Seller shall immediately
repurchase such Underlying Asset in accordance with Section 3.05.
(b)    Buyer shall give Seller notice of the date when Buyer has received a
complete Underwriting Package and supplemental materials. Buyer shall endeavor
to communicate in writing to Seller a preliminary non-binding determination of
whether or not it is willing to purchase any or all of such Eligible Assets or
fund any Purchase Price Increase, and if so, on what terms and conditions,
within four (4) Business Days after such date, and if its preliminary
determination is favorable, by what date Buyer expects to communicate to Seller
a final non-binding indication of its determination. If Buyer has not
communicated in writing, its final non-binding indication to Seller by such
date, Buyer shall automatically and without further action be deemed to have
determined not to purchase any such Eligible Asset or fund such Purchase Price
Increase.
(c)    If Buyer communicates to Seller a final non-binding determination that it
is willing to purchase any or all of such Eligible Assets or fund any Purchase
Price Increase, Seller shall deliver to Buyer an executed preliminary
Confirmation for such Transaction, describing each such Eligible Asset and
Underlying Asset and the proposed Purchase Date, Market Value (as provided by
Buyer), Applicable Percentage, Purchase Price and such other terms and
conditions as Buyer may require and agreed to by Seller. If Buyer requires
changes to the preliminary Confirmation, Seller shall make such changes and
re-execute the preliminary Confirmation. If Buyer determines to enter into the
Transaction on the terms described in the preliminary Confirmation, Buyer shall
promptly execute and return the same to Seller, which shall thereupon become
effective as the Confirmation of the Transaction. Buyer’s approval of the
purchase of an Eligible Assets or funding of a Purchase Price Increase on such
terms and conditions as Buyer may require shall be evidenced only by its
execution and delivery of the related Confirmation. For the avoidance of doubt,
Buyer shall not (i) be bound by any preliminary or final non-binding
determination referred to above, or (ii) be obligated to purchase an Eligible
Assets or fund any Purchase Price Increase notwithstanding a Confirmation
executed by the Parties unless and until all applicable conditions precedent in
Article 6 have been satisfied or waived by Buyer. For the avoidance of doubt,
once (A) Buyer has executed a Confirmation and delivered the Confirmation to
Seller, (B) Buyer has funded the Transaction, (C) Seller has fully funded its
portion of the Purchase Price, to the extent applicable, and (D) the Purchased
Asset, Underlying Assets and related Asset Documents have been delivered in
accordance with the provisions of this Agreement and the Custodial Agreement,
then such Confirmation shall evidence (i) Buyer’s approval of the Purchased
Assets and related Underlying Assets on the related Purchase Date and each
Underlying Asset shall remain an Eligible Mortgage Loan or Eligible REO Property
unless and until Buyer determines that such Underlying Asset does not satisfy
the requirements of an Eligible Mortgage Loan (other than clause (c)(x) of the
definition of Eligible Mortgage Loan) or an Eligible REO Property (other than
clause (c)(ii) of the definition of Eligible REO Property and (ii) Buyer’s
written agreement to be bound by the provisions of such Confirmation.
(d)    Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction covered thereby, and shall be construed
to be cumulative to the extent possible. If terms in a Confirmation are
inconsistent with terms in this Agreement with respect to a particular
Transaction, the Confirmation shall prevail. Whenever the Applicable Percentage
or any other term of a Transaction (other than the Pricing Rate, Market Value
and outstanding Purchase Price) with respect to a Purchased Asset or an
Underlying Asset is revised or adjusted in accordance with this Agreement, an
amended and restated Confirmation reflecting such revision or adjustment and
that is otherwise acceptable to the Parties shall be prepared by Seller and
executed by the Parties.
(e)    The fact that Buyer has conducted or has failed to conduct any partial or
complete examination or any other due diligence review of any Purchased Asset or
Underlying Asset shall in no way affect any rights Buyer may have under the
Repurchase Documents or otherwise with respect to any representations or
warranties or other rights or remedies thereunder or otherwise, including the
right to determine at any time that such Purchased Asset is not an Eligible
Asset or such Underlying Asset is not an Eligible Mortgage Loan or Eligible REO
Property, as applicable.
(f)    No Transaction shall be entered into if (i) any Margin Deficit, Default
or Event of Default exists or would exist as a result of such Transaction,
(ii) the Repurchase Date for the Purchased Assets subject to such Transaction
would be later than the Facility Termination Date, or (iii) after giving effect
to such Transaction, the Aggregate Purchase Price then outstanding would exceed
the Maximum Aggregate Purchase Price.
(g)    Seller may, at any time by sending a Transaction Request (which shall
designate the Underlying Asset to be released from a Transaction hereunder) to
Buyer at least one (1) Business Day prior to the requested Purchase Price
Decrease Date, request a Purchase Price Decrease and obtain the release of the
related Underlying Asset. Seller shall remit or cause to be remitted to Buyer
the Allocated Purchase Price in connection with such Purchase Price Decrease in
accordance with Buyer’s wire instructions not later than 3:00 p.m. on the
Purchase Price Decrease Date. Buyer shall apply such Allocated Purchase Price to
reduce the aggregate outstanding Purchase Price. In addition, Buyer shall be
deemed to have simultaneously released its security interest in such Underlying
Asset, shall permit Seller to remove such Underlying Asset from the related
Trust, and shall authorize the Custodian to release to Seller the Asset
Documents for such Underlying Asset and, to the extent any UCC financing
statement filed against Seller specifically identifies such Underlying Asset,
Buyer shall promptly deliver an amendment thereto or termination thereof
evidencing the release of such Underlying Asset Loan from Buyer’s security
interest therein. Notwithstanding any provision to the contrary contained
elsewhere in any Repurchase Document, at any time during the existence of an
uncured Default or Event of Default, Seller may not effect a Purchase Price
Decrease with respect to any Underlying Asset without Buyer’s written consent.
(h)    On each Purchase Date, (i) Seller shall, with respect to Eligible Assets
that will be delivered or held in definitive, certificated form, deliver to
Buyer the original of the relevant certificate with respect to the related
Eligible Assets registered in the name of Buyer, and (ii) with respect to
Eligible Assets that will be delivered or held in uncertificated form and the
ownership of which is registered on books maintained by the issuer thereof or
its transfer agent, Seller shall cause the registration of such security or
other item of investment property in the name of Buyer and, at the request of
Buyer, shall take such other and further steps, and shall execute and deliver
such documents or instruments necessary in the opinion of Buyer, to effect and
perfect a legally valid delivery of the relevant interest granted therein to
Buyer hereunder. Unless otherwise instructed by Buyer, any delivery of a
security or other item of investment property in definitive, certificated form
shall be made to Buyer in accordance with Buyer’s instructions. Any delivery of
a Purchased Asset in accordance with this subsection, or any other method
acceptable to Buyer, shall be effected in a manner sufficient to cause Buyer to
be the “entitlement holder” (as defined in Section 8-102(a)(7) of the UCC) with
respect to the Purchased Assets and, if the Transaction is recharacterized as a
secured financing, to have a perfected first priority security interest therein.
No Purchased Assets, whether certificated or uncertificated, shall (i) remain in
the possession of Seller, or (ii) remain in the name of Seller or any of its
respective agents, or in any account in the name of Seller or any of its
respective agents.
(i)    Buyer shall be entitled to exercise any and all voting and corporate
rights with respect to the Purchased Assets, including without limitation the
right to direct any Trustee relating to any Purchased Asset. Notwithstanding the
foregoing clause, Buyer hereby grants Seller a revocable license to (i) direct
any Trustee relating to any Purchased Asset, and (ii) vote on any matter,
subject however to the terms and conditions of this Agreement; provided,
however, that no vote shall be cast or right exercised or other action taken
that would, as determined by Buyer, impair, reduce the value of or otherwise
adversely affect the Purchased Assets or that would be inconsistent with or
result in any violation of any provision of this Agreement or any other
Repurchase Document or the Guarantee Agreement; provided, further, that such
license shall be automatically revoked upon the occurrence and continuance of
any Default or Event of Default hereunder. Without the prior consent of Buyer,
Seller shall not (i) vote to enable, or take any other action to permit any
related Trust to issue any equity interests of any nature or to issue any other
equity interests convertible into or granting the right to purchase or exchange
for any equity interests of such Trust, or (ii) sell, assign, transfer, exchange
or otherwise dispose of, or grant any option with respect to, a Trust
Certificate, or (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, Trust Certificates or any
interest therein, except for the Lien provided for by this Agreement, or (iv)
enter into any agreement (other than this Agreement) or undertaking restricting
the right or ability of Seller to sell, pledge, assign or transfer any Trust
Certificate.
(j)    Seller hereby agrees to pay all reasonable costs and expenses incurred by
any party (including reasonable attorney’s fees and expenses) in connection with
any registration of a Purchased Asset in the name of Buyer and any ultimate
re-registration of a Purchased Asset in the name of Seller, if applicable.
(k)    Buyer and Seller and each Trust hereby agree that, upon the sale of each
Trust’s Trust Certificate by Seller to Buyer pursuant to a Transaction
hereunder, (i) each Trust irrevocably assigns all of its rights and obligations
under the Original Agreement to Seller, Seller accepts such assignment and
assumes all of the Trusts’ obligations under the Original Agreement and Buyer
consents to such assignment, (ii) the related Trust shall no longer be a Seller
under this Agreement, (iii) all Purchased Assets sold by such Trust to Buyer
under the Original Agreement and subject to a Transaction at the time such
Trust’s Trust Certificate is sold to Buyer shall become Underlying Assets with
respect to the related Trust Certificate and remain subject to such Transaction
(provided, that upon Buyer’s request, Seller and Buyer shall execute a new
Confirmation with respect to such Underlying Assets), subject to the terms of
this Agreement, and (iv) such Trust shall have no obligation under this
Agreement except with respect to Article 9 hereof.
Section 3.02    Transfer of Purchased Assets; Servicing Rights. (a) On the
Purchase Date for each Purchased Asset or Underlying Asset, and subject to the
satisfaction of all applicable conditions precedent in Article 6, (a) ownership
of and title to such Purchased Asset shall be transferred to and vest in Buyer
or its designee against the simultaneous transfer of the Purchase Price to the
account of Seller specified in Schedule 2 (or if not specified therein, in the
related Confirmation or as directed by Seller), and (b) Seller hereby sells,
transfers, conveys and assigns to Buyer on a servicing-released basis all of
Seller’s right, title and interest (but no Retained Interests) in and to the
related Purchased Assets, together with all Servicing Rights in respect of
related Underlying Assets. Subject to this Agreement, during the Funding Period,
Seller may sell to Buyer, repurchase from Buyer and re-sell Eligible Assets to
Buyer, but may not substitute other Eligible Assets for Purchased Assets.
Subject to the Servicing Agreement, Buyer has the right to designate the
servicer and sub-servicer of the Underlying Assets; the Servicing Rights and
other servicing provisions under this Agreement are not severable from or to be
separated from the Underlying Assets under this Agreement and, such Servicing
Rights and other servicing provisions of this Agreement constitute (a) “related
terms” under this Agreement within the meaning of Section 101(47)(A)(i) of the
Bankruptcy Code and/or (b) a security agreement or other arrangement or other
credit enhancement related to the Repurchase Documents.
Section 3.03    [Reserved].
Section 3.04    Maximum Aggregate Purchase Price. The Aggregate Purchase Price
for all Purchased Assets as of any date shall not exceed the Maximum Aggregate
Purchase Price. If the Aggregate Purchase Price exceeds the Maximum Aggregate
Purchase Price, Seller shall immediately pay to Buyer an amount necessary to
reduce the Aggregate Purchase Price to an amount equal to or less than the
Maximum Aggregate Purchase Price.
Section 3.05    Early Repurchase Date; Mandatory Repurchases. Seller may
terminate any Transaction with respect to any or all Purchased Assets or
Underlying Assets and repurchase such Purchased Assets or Underlying Assets on
any date prior to the Repurchase Date (an “Early Repurchase Date”); provided,
that (a) Seller irrevocably notifies Buyer at least five (5) Business Days
before the proposed Early Repurchase Date identifying the Purchased Asset(s) or
Underlying Asset(s) to be repurchased and the Repurchase Price thereof,
(b) Seller delivers a certificate from a Responsible Officer of Seller in form
and substance satisfactory to Buyer certifying that no Margin Deficit, Default
or Event of Default exists or would exist as a result of such repurchase and
there are no other Liens on the Purchased Assets or Underlying Assets other than
Buyer’s Lien, (c) if the Early Repurchase Date is not a Remittance Date, Seller
pays to Buyer any amount due under Section 12.03, (d) Seller thereafter complies
with Section 3.06.
In addition to other rights and remedies of Buyer under any Repurchase Document,
Seller shall immediately repurchase (i) any Purchased Asset that no longer
qualifies as an Eligible Asset and any Underlying Asset that no longer qualifies
as an Eligible Mortgage Loan or Eligible REO Property, in each case as
determined by Buyer, and (ii) any Purchased Asset or Underlying Asset the Market
Value of which is determined by Buyer to be zero.
Section 3.06    Repurchase. On the Repurchase Date for each Purchased Asset,
Seller shall transfer to Buyer the Repurchase Price for such Purchased Asset as
of the Repurchase Date, and, so long as no Default or Event of Default has
occurred and is continuing, Buyer shall transfer to Seller such Purchased Asset,
whereupon the Transaction with respect to such Purchased Asset or Underlying
Asset shall terminate. So long as no Default or Event of Default has occurred
and is continuing, Buyer shall be deemed to have simultaneously released its
security interest in such Purchased Asset and the related Underlying Assets,
shall authorize Custodian to release to Seller the related Asset Documents and,
to the extent any UCC financing statement filed against Seller specifically
identifies such Purchased Asset or Underlying Assets, upon Seller’s request
Buyer shall deliver an amendment thereto or termination thereof evidencing the
release of such Purchased Asset and Underlying Assets from Buyer’s security
interest therein. Any such transfer or release shall be without recourse to
Buyer and without representation or warranty by Buyer, except that Buyer shall
represent to Seller, to the extent that good title was transferred and assigned
by Seller to Buyer hereunder on the related Purchase Date, that Buyer is the
sole owner of such Purchased Asset, free and clear of any other interests or
Liens caused by Buyer’s actions or inactions. Any Income with respect to such
Purchased Asset received by Buyer or Account Bank after payment of the
Repurchase Price therefor shall be remitted to Seller. Notwithstanding the
foregoing, on or before the Facility Termination Date, Seller shall repurchase
all Purchased Assets by paying to Buyer the outstanding Repurchase Price
therefor and all other outstanding Repurchase Obligations.
Section 3.07    Extension Option. Upon written notice by Seller delivered to
Buyer no earlier than ninety (90) days or later than thirty (30) days before the
Facility Termination Date, the Facility Termination Date shall be automatically
extended for a period (the “Extension Period”) not to exceed twelve (12) months
(the “Extended Facility Termination Date”). The extension of the Facility
Termination Date shall be subject to the following: (i) no Default or Event of
Default exists on the date of the request to extend or the current Facility
Termination Date, (ii) no Margin Deficit shall be outstanding, (iii) all
Purchased Assets must qualify as Eligible Assets and all Underlying Assets must
qualify as Eligible Mortgage Loans or Eligible REO Property, and (iv) the
payment by Seller to Buyer of the Extension Fee on or before the current
Facility Termination Date. For the avoidance of doubt, (i) it is understood and
acknowledged by the parties that the Funding Period shall not continue during
the Extension Period, and (ii) the Facility Termination Date may only be
extended automatically once under this Section 3.07, and Buyer shall be under no
obligation to extend the Facility Termination Date after the end of the Extended
Facility Termination Date.
Section 3.08    Payment of Price Differential and Fees.
(a)    Notwithstanding that Buyer and Seller intend that the Transactions
hereunder be sales to Buyer of the Purchased Assets for all but U.S. federal and
relevant state and local income and franchise tax purposes, Seller shall pay to
Buyer the accrued value of the Price Differential for each Purchased Asset on
each Remittance Date. Buyer shall give Seller notice of the Price Differential
and any fees and other amounts due under the Repurchase Documents on or prior to
the second (2nd) Business Day preceding each Remittance Date; provided, that
Buyer’s failure to deliver such notice shall not affect Seller’s obligation to
pay such amounts. If the Price Differential includes any estimated Price
Differential, Buyer shall recalculate such Price Differential after the
Remittance Date and, if necessary, make adjustments to the Price Differential
amount due on the following Remittance Date.
(b)    If Seller fails to pay all or part of the Price Differential by 3:00 p.m.
(New York City time) on the related Remittance Date, with respect to any
Purchased Asset, Seller shall be obligated to pay to Buyer (in addition to, and
together with, the amount of such Price Differential) interest on the unpaid
Repurchase Price at a rate per annum equal to the Pricing Rate until the Price
Differential is received in full by Buyer.
(c)    Seller shall pay to Buyer all fees and other amounts as and when due as
set forth in this Agreement and the Fee Letter including, without limitation:
(i)    the Facility Fee, which shall be due, earned and payable in full (without
reduction, set-off or refund in the event of any early termination of this
Agreement) by Seller on the Closing Date or, as applicable, the Restatement
Date; and
(ii)    the Extension Fee, which shall be due and payable by Seller on the date
of the exercise by Seller of each extension of the Facility Termination Date.
Section 3.09    Payment, Transfer and Custody.
(a)    Unless otherwise expressly provided herein, all amounts required to be
paid or deposited by Seller, Guarantor or any other Person under the Repurchase
Documents shall be paid or deposited in accordance with the terms hereof no
later than 3:00 p.m. (New York City time) on the day when due, in immediately
available Dollars and without deduction, setoff or counterclaim, and if not
received before such time shall be deemed to be received on the next Business
Day. Whenever any payment under the Repurchase Documents shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
following Business Day, and such extension of time shall in such case be
included in the computation of such payment. Seller shall, to the extent
permitted by Requirements of Law, pay to Buyer interest in connection with any
amounts not paid when due under the Repurchase Documents, which interest shall
be calculated at a rate equal to the Default Rate, until all such amounts are
received in full by Buyer. Amounts payable to Buyer and not otherwise required
to be deposited into the Waterfall Account shall be deposited into an account of
Buyer. Seller shall have no rights in, rights of withdrawal from, or rights to
give notices or instructions regarding Buyer’s account or the Waterfall Account.
(b)    Any Asset Documents not delivered to Buyer or Custodian are and shall be
held in trust by Seller or its agent for the benefit of Buyer as the beneficial
owner thereof. Seller or its agent shall maintain a copy of the Asset Documents
and the originals of the Asset Documents not delivered to Buyer or Custodian.
The possession of Asset Documents by Seller or its agent is in a custodial
capacity only at the will of Buyer for the sole purpose of assisting the
Servicer with its duties under the Servicing Agreement. Each Asset Document
retained or held by Seller or its agent shall be segregated on Seller’s books
and records from the other assets of Seller or its agent, and the books and
records of Seller or its agent shall be marked to reflect clearly the sale of
the related Purchased Asset, including the Underlying Assets, to Buyer on a
servicing-released basis. Seller or its related agent shall release its custody
of the Asset Documents only in accordance with written instructions from Buyer,
unless such release required as incidental to the servicing of the Underlying
Assets by Servicer is in connection with a repurchase of any Purchased Asset or
the release of an Underlying Asset from a Transaction hereunder by Seller in
accordance with this Agreement and the Custodial Agreement.
Section 3.10    Repurchase Obligations Absolute. All amounts payable by Seller
under the Repurchase Documents shall be paid without notice, demand,
counterclaim, setoff, deduction or defense (as to any Person and for any reason
whatsoever) and without abatement, suspension, deferment, diminution or
reduction (as to any Person and for any reason whatsoever), and the Repurchase
Obligations shall not be released, discharged or otherwise affected, except as
expressly provided herein, by reason of: (a) any damage to, destruction of,
taking of, restriction or prevention of the use of, interference with the use
of, title defect in, encumbrance on or eviction from, any Underlying Asset or
related Mortgaged Property, (b) any Insolvency Proceeding relating to Seller or
any Underlying Obligor, or any action taken with respect to any Repurchase
Document or Asset Document by any trustee or receiver of Seller or any
Underlying Obligor or by any court in any such proceeding, (c) any claim that
Seller has or might have against Buyer under any Repurchase Document or
otherwise, (d) any default or failure on the part of Buyer to perform or comply
with any Repurchase Document or other agreement with Seller, (e) the invalidity
or unenforceability of any Purchased Asset or Underlying Asset, Repurchase
Document or Asset Document, or (f) any other occurrence whatsoever, whether or
not similar to any of the foregoing, and whether or not Seller has notice or
Knowledge of any of the foregoing. The Repurchase Obligations shall be full
recourse to Seller. This Section 3.10 shall survive the termination of the
Repurchase Documents and the payment in full of the Repurchase Obligations.
ARTICLE 4    

MARGIN MAINTENANCE
Section 4.01    Margin Deficit.
(b)    If on any date (i) prior to the Extension Period, and during the first
ninety (90) days of the Extension Period, the aggregate Market Value of all
Underlying Assets is less than the product of (A) Buyer’s Margin Percentage
times (B) the aggregate outstanding Purchase Price for all Purchased Assets as
of such date, (ii) after the ninetieth (90th) day following the start of the
Extension Period, the Extension Margin Amount as of such date is less than the
aggregate Purchase Price of all Purchased Assets (either (i) or (ii), a “Margin
Deficit”), and such Margin Deficit is greater than the Minimum Transfer Amount,
Buyer may provide notice to Seller (as such notice is more particularly set
forth below and in Section 4.01(b) (a “Margin Call”)) of such Margin Deficit.
Such notice shall require Seller to transfer cash to Buyer to reduce the
Aggregate Purchase Price, so that, after giving effect to such payments, the
Aggregate Purchase Price for all Purchased Assets does not exceed the aggregate
Market Value of all Underlying Assets multiplied by the Applicable Percentage
or, after the (90th) day following the start of the Extension Period, the
Extension Margin Amount as of such date. Buyer shall apply the funds received in
satisfaction of a Margin Deficit to the Repurchase Obligations to reduce the
Aggregate Purchase Price in such manner as Buyer determines. For the avoidance
of doubt, a Margin Call may be made with respect to a single Purchased Asset,
multiple Purchased Assets or any number of Underlying Assets, so long as,
subject to the following sentence, a Margin Deficit that is greater than the
Minimum Transfer Amount exists. Notwithstanding the foregoing, at any time an
Underlying Asset becomes (x) a Non-Performing Mortgage Loan or (y) an REO
Property, if the Market Value of such Underlying Asset is less than the product,
as of such date, of (A) Buyer’s Margin Percentage times (B) the Allocated
Purchase Price for such Underlying Asset, Buyer may provide a notice to Seller
in accordance with this Section 4.01 requiring Seller to transfer cash to Buyer
to eliminate such deficit.
(c)    Notice delivered pursuant to Section 4.01(a) may be given by any written
means. Any notice given before 11:00 a.m. (New York City time) on a Business Day
shall be met, and the related Margin Call satisfied, no later than 5:00 p.m.
(New York City time) on the next Business Day; notice given after 11:00 a.m.
(New York City time) on a Business Day shall be met, and the related Margin Call
satisfied, no later than 11:00 a.m. (New York City time) on the second Business
Day following such notice delivery (the foregoing time requirements for
satisfaction of a Margin Call are referred to as the “Margin Deadlines”). The
failure of Buyer, on any one or more occasions, to exercise its rights
hereunder, shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Buyer to do so at a later date.
(d)    Buyer’s election not to deliver a Margin Call at any time there is a
Margin Deficit shall not waive the Margin Deficit or in any way limit or impair
Buyer’s right to deliver a Margin Call at any time when the same or any other
Margin Deficit exists. Buyer’s rights under this Section 4.01 are in addition to
and not in lieu of any other rights of Buyer under the Repurchase Documents or
Requirements of Law.
(e)    All cash transferred to Buyer pursuant to this Section 4.01 with respect
to a Purchased Asset shall be deposited into the Waterfall Account, except as
directed by Buyer, and notwithstanding any provision in Section 5.03 to the
contrary, shall be applied to reduce the Purchase Price of such Purchased Asset.
ARTICLE 5    

APPLICATION OF INCOME
Section 5.01    Waterfall Account. The Waterfall Account shall be established at
the Account Bank. Buyer shall have sole dominion and control (including
“control” within the meaning of Section 9-104(a) of the UCC) over the Waterfall
Account. Neither Seller nor any Person claiming through or under Seller shall
have any claim to or interest in the Waterfall Account. All Income received by
Seller, Servicer, any Trustee, Buyer or Account Bank in respect of the Purchased
Assets and Underlying Assets shall be deposited by such Person into the
Waterfall Account in accordance with the Servicing Agreement and, if applicable,
the Servicing Side Letter, and shall be property of Buyer and applied to and
remitted by Account Bank in accordance with this Article 5.
Section 5.02    Price Differential Maintenance Account. Seller shall establish a
Price Differential Maintenance Account at Account Bank. Buyer shall have sole
dominion and control (including “control” within the meaning of Section 9-104(a)
of the UCC) over the Price Differential Maintenance Account. Neither Seller nor
any Person claiming through or under Seller shall have any claim to or interest
in the Price Differential Maintenance Account. All amounts on deposit, as well
as any amounts remitted by Seller in accordance with this Agreement, shall be
deposited directly into the Price Differential Maintenance Account and shall be
for the benefit of Seller. Any amounts remaining in the Price Differential
Maintenance Account upon the satisfaction of all Repurchase Obligations due to
Buyer under this Agreement shall be remitted to Seller.
Section 5.03    Before an Event of Default.
(a)    If no Event of Default exists, Buyer shall direct Account Bank to apply
all Income described in Section 5.01 and received during each Pricing Period and
deposited into the Waterfall Account by no later than the next following
Remittance Date in the following order of priority:
first, to pay to Servicer an amount sufficient to reimburse Servicer for any
outstanding servicing advances advanced from Servicer’s own funds pursuant to
the Servicing Agreement;
second, to pay to Servicer and Custodian, on a pro rata basis, amounts equal to
their respective fees due and payable with respect to the Repurchase Documents;
third, to pay to Buyer amounts equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;
fourth, to pay to Buyer amounts equal to any Repurchase Price payable to Buyer;
fifth, to pay to Buyer amounts sufficient to eliminate any outstanding Margin
Deficit (without limiting Seller’s obligation to satisfy a Margin Deficit in a
timely manner as required by Section 4.01);
sixth, to pay to Buyer amounts equal to all default interest, late fees, fees,
expenses and Indemnified Amounts then due and payable from Seller to Buyer under
the Repurchase Documents;
seventh, to deposit any amounts necessary to maintain the Price Differential
Required Amount;
eighth, (i) for any Remittance Date during the Extension Period, and provided no
Cash-Trap Trigger Event has occurred, to remit amounts to Buyer to be applied to
decrease the aggregate Purchase Price of the Purchased Assets, until the
aggregate Purchase Price equals or is less than the Extension Margin Amount or
(ii) during the existence of a Cash-Trap Trigger Event, one hundred
percent (100%) of any remaining amounts to Buyer to reduce the Aggregate
Purchase Price to zero;
ninth, to pay to Servicer and Custodian any Indemnified Amounts then due and
payable from Seller to such parties under the Repurchase Documents; and
tenth, any remaining amounts to Seller.
(b)    Notwithstanding anything in this Section 5.03 to the contrary, Buyer
shall apply all amounts allocable to any outstanding Margin Deficit under clause
fifth of Section 5.03(a) above and any amounts paid by Seller to cure any
outstanding Margin Deficit in its discretion and shall apply all other amounts
allocable to Buyer under Section 5.03(a) above first to the Purchased Asset and
Underlying Assets with respect to which such amounts relate, and then, pro rata
to all other Purchased Assets and Underlying Assets in accordance with the
outstanding Purchase Price for such Purchased Assets and Underlying Assets.
(c)    On the Facility Termination Date, all Income net of those proceeds used
to pay the Price Differential, shall be paid to Buyer to reduce the Aggregate
Purchase Price to zero and any remainder shall be remitted to Seller.
(d)    If on any Remittance Date, the amounts then on deposit in the Waterfall
Account are insufficient to satisfy clause third of Section 5.03(a) above, Buyer
may withdraw from the Price Differential Maintenance Account an amount of funds
necessary to cure such deficiency.
Section 5.04    After Event of Default. If an Event of Default exists, all
Income with respect to the Purchased Assets in respect of Underlying Assets
shall be deposited into the Waterfall Account. All Income deposited into the
Waterfall Account in respect of the Purchased Assets and Underlying Assets shall
be applied by Account Bank, on the Business Day next following the Business Day
on which each amount of Income is so deposited, in the following order of
priority:
first, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such date;
second, to pay to Buyer, Custodian and Servicer an amount equal to all default
interest, late fees, fees, expenses and Indemnified Amounts then due and payable
from Seller and other applicable Persons to Buyer, each Trustee and Servicer, as
applicable, under the Repurchase Documents;
third, to pay to Buyer an amount equal to the Aggregate Purchase Price (to be
applied in such order and in such amounts as determined by Buyer, until such
Aggregate Purchase Price has been reduced to zero);
fourth, to pay to Buyer all other Repurchase Obligations due to Buyer; and
fifth, to pay any remaining amounts to Seller.
Section 5.05    Seller to Remain Liable. If the amounts remitted to Buyer as
provided in Sections 5.03 and 5.04 are insufficient to pay all amounts due and
payable from Seller to Buyer under this Agreement or any Repurchase Document on
a Remittance Date, a Repurchase Date, upon the occurrence of an Event of Default
or otherwise, Seller shall nevertheless remain liable for and shall pay to Buyer
when due all such amounts.
Section 5.06    Update of the Purchase Price. Buyer shall provide an update of
the outstanding Allocated Purchase Price for each Underlying Asset upon request
by Seller, which request may be made no more frequently than once each calendar
month.
ARTICLE 6    

CONDITIONS PRECEDENT
Section 6.01    Conditions Precedent to Initial Transaction. Buyer shall not be
obligated to enter into any Transaction for the purchase of any Eligible Asset
or funding of any Purchase Price Increase until the following conditions have
been satisfied, or waived by Buyer, on and as of the Initial Purchase Date:
(a)    Buyer has received the following documents, each dated the Closing Date
or as of the Closing Date unless otherwise specified: (i) each Repurchase
Document duly executed and delivered by the parties thereto, (ii) an official
good standing certificate dated a recent date with respect to Seller and
Guarantor, (iii) certificates of the secretary or an assistant secretary of
Seller, Servicer and Guarantor together with copies of the Governing Documents
and applicable resolutions and the incumbencies and signatures of officers of
Seller, Servicer and Guarantor executing the Repurchase Documents to which it is
a party, evidencing the respective authority of Seller, Servicer and Guarantor
with respect to the execution, delivery and performance thereof, (iv) a Closing
Certificate, (v) an executed Seller’s Power of Attorney in the form of
Exhibit I, (vi) [reserved], (vii) such opinions from counsel to Seller, Servicer
and Guarantor as Buyer may require, including with respect to corporate matters,
enforceability, non-contravention, no consents or approvals required other than
those that have been obtained, first priority perfected security interests in
the Purchased Assets and any other collateral pledged pursuant to the Repurchase
Documents, Investment Company Act matters, and the applicability of Bankruptcy
Code and “securities contract” safe harbor, and (viii) all other documents,
certificates, information, financial statements, reports, approvals and opinions
of counsel as it may reasonably require;
(b)    (i) UCC financing statements have been filed against Seller in all filing
offices required by Buyer, (ii) Buyer has received such searches of UCC filings,
tax liens, judgments, pending litigation, bankruptcy and other matters relating
to Seller, Servicer and Guarantor and the Purchased Assets as Buyer may require,
and (iii) the results of such searches are reasonably satisfactory to Buyer;
(c)    Buyer has received payment from Seller of all fees and expenses then
payable under the Fee Letter and the other Repurchase Documents, as contemplated
by Section 13.02, including without limitation the Facility Fee;
(d)    Buyer has completed to its satisfaction such due diligence (including,
Buyer’s “Know Your Customer” and Anti-Terrorism Laws diligence) and modeling as
it may require in its discretion; and
(e)    Buyer has received approval from its internal credit committee and all
other necessary approvals required for Buyer, to enter into this Agreement and
consummate Transactions hereunder.
Section 6.02    Conditions Precedent to All Transactions. Buyer shall not be
obligated to enter into any Transaction for the purchase of any Eligible Asset
or funding of any Purchase Price Increase, or be obligated to take, fulfill or
perform any other action hereunder, until the following additional conditions
have been satisfied or waived by Buyer, with respect to each Eligible Asset and
Underlying Asset on and as of the Purchase Date therefor:
(e)    Buyer has received the following documents: (i) a Transaction Request,
(ii) an Underwriting Package, (iii) a Confirmation, (iv) copies of the Servicing
Agreement, to the extent not already provided, (v) all related Servicer Letter
Agreement to the extent not already provided, and shall have received and
consented to all amendments, supplements and modifications thereto, (vi) each
trust receipt and any other items required to be delivered under the Custodial
Agreement, and (vii) all other documents, certificates, information, financial
statements, reports and approvals as Buyer may reasonably require;
(f)    immediately before such Transaction and after giving effect thereto and
to the intended use thereof, no Representation Breach with respect to the
Eligible Assets or related Underlying Assets proposed to be sold, Default, Event
of Default, Margin Deficit, Material Adverse Effect or Market Disruption Event
exists;
(g)    Buyer has completed its due diligence review of the Underwriting Package,
Asset Documents and such other documents, records and information as Buyer deems
appropriate with respect to each Underlying Asset, and the results of such
reviews are satisfactory to Buyer, which determination may include, without
limitation, ordering BPOs on a representative sample of Underlying Assets as
determined by Buyer and its credit review of the data. Seller shall pay all
reasonable out-of-pocket costs and expenses incurred by Buyer in connection with
Buyer’s activities pursuant to this Section 6.02(c); provided, that Seller shall
not be responsible for paying Buyer’s costs and expenses in excess of, in the
aggregate, $20.00 per Underlying Asset in such pool of Underlying Assets. Seller
shall deliver BPOs in addition to the representative sample upon the request of
Buyer, provided that these additional BPOs shall be at Buyer’s sole expense.
Seller shall provide Buyer with a BPO Schedule for all Underlying Assets;
(h)    Buyer has (i) determined that such Trust Certificate is an Eligible Asset
and each Underlying Asset is an Eligible Mortgage Loan or Eligible REO Property,
and (ii) has executed the Confirmation;
(i)    the Aggregate Purchase Price of all Transactions does not exceed the
Maximum Aggregate Purchase Price after giving effect to such Transaction;
(j)    such Purchase Date occurs on or after the Closing Date but prior to the
expiration of the Funding Period and the Repurchase Date specified in the
Confirmation is not later than the Facility Termination Date;
(k)    Seller and Custodian have satisfied all requirements and conditions and
have performed all covenants, duties, obligations and agreements contained in
the Repurchase Documents to be performed by such Person on or before such
Purchase Date;
(l)    to the extent the related Asset Documents contain notice, cure and other
provisions in favor of a pledgee under a repurchase or warehouse facility, Buyer
has received evidence that Seller has given notice to the applicable Persons of
Buyer’s interest in such Underlying Asset and otherwise satisfied any other
applicable requirements under such pledgee provisions so that Buyer is entitled
to the rights and benefits of a pledgee under such pledgee provisions;
(m)    [reserved]; and
(n)    the Price Differential Maintenance Account contains funds in an amount
equal to the Price Differential Required Amount.
Section 6.03    Conditions Precedent to Amendment and Restatement. The amendment
and restatement of the Original Agreement shall be conditioned on the
satisfaction or waiver of the following conditions:
(a)    Buyer has received the following documents, each dated the Restatement
Date or as of the Restatement Date unless otherwise specified: (i) this
Agreement, the Custodial Agreement, the Fee Letter, the Guarantee Agreement, the
Servicer Letter Agreement, each related Trust Agreement and the Seller’s Power
of Attorney, each duly executed and delivered by the parties thereto, (ii) an
official good standing certificate dated a recent date with respect to Seller,
each Trust and Guarantor, (iii) certificates of the secretary or an assistant
secretary of Seller, each Trust, Servicer and Guarantor together with copies of
the Governing Documents and applicable resolutions and the incumbencies and
signatures of officers of Seller, each Trust, Servicer and Guarantor executing
the Repurchase Documents to which it is a party, evidencing the respective
authority of Seller, each Trust, Servicer and Guarantor with respect to the
execution, delivery and performance thereof, (iv) a Closing Certificate, (v) an
executed Seller’s Power of Attorney in the form of Exhibit I with respect to
Seller, (vi) [reserved], and (vii) such opinions from counsel to Seller, each
Trust, Servicer and Guarantor as Buyer may require, including with respect to
corporate matters, enforceability, non-contravention, no consents or approvals
required other than those that have been obtained, first priority perfected
security interests in the Purchased Assets and any other collateral pledged
pursuant to the Repurchase Documents, Investment Company Act matters,
non-consolidation and the applicability of Bankruptcy Code and “securities
contract” safe harbor;
(b)    UCC financing statements have been filed against Seller in all filing
offices required by Buyer, (ii) Buyer has received such searches of UCC filings,
tax liens, judgments, pending litigation, bankruptcy and other matters relating
to Seller, each Trust and Guarantor and the Purchased Assets as Buyer may
reasonably require, and (iii) the results of such searches are reasonably
satisfactory to Buyer; and
(c)    Buyer has received payment from Seller of all fees and expenses then
payable under the Fee Letter and the other Repurchase Documents, as contemplated
by Section 13.02, including without limitation the Facility Fee, in each case,
to the extent due and payable on or before the Restatement Date.
Each Confirmation delivered by Seller shall constitute a certification by Seller
that all of the conditions precedent in this Article 6 (other than the
conditions set forth in Sections 6.02(e) or 6.01(d), 6.01(e) or 6.02(g) (solely
with respect to Custodian) have been satisfied.
ARTICLE 7    

REPRESENTATIONS AND WARRANTIES OF SELLER
Seller (unless otherwise specified herein) represents and warrants, on and as of
the date of this Agreement, each Purchase Date, and at all times when any
Repurchase Document or Transaction is in full force and effect, except as set
forth in Schedule 3, as follows:
Section 7.01    Seller. Seller has been duly organized and validly exists in
good standing as a limited liability company under the laws of the State of
Delaware. Seller (a) has all requisite power, authority, legal right, licenses
and franchises, (b) is duly qualified to do business in all jurisdictions
necessary, and (c) has been duly authorized by all necessary action, to (w) own,
lease and operate its properties and assets, (x) conduct its business as
presently conducted, (y) execute, deliver and perform its obligations under the
Repurchase Documents to which it is a party, and (z) acquire, own, sell, assign,
pledge and repurchase the Purchased Assets. Seller’s exact legal name is set
forth in the preamble and signature pages of this Agreement. Seller is located
(within the meaning of Article 9 of the UCC), in the state of Delaware. Seller
has not changed its name or location within the past twelve (12) months.
Seller’s organizational identification number is 5166450 and its tax
identification number is 33-1227030. Seller is an indirect wholly-owned
Subsidiary of Guarantor. The fiscal year of Seller is the calendar year. Seller
has no Indebtedness, Contractual Obligations or investments other than
(a) ordinary trade payables, (b) in connection with Underlying Assets acquired
or originated for the Transactions, and (c) the Repurchase Documents. Seller has
no Guarantee Obligations.
Section 7.02    Repurchase Documents. Each Repurchase Document to which Seller
is a party has been duly executed and delivered by Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
Insolvency Laws and general principles of equity. The execution, delivery and
performance by Seller of each Repurchase Document to which it is a party do not
and will not (a) conflict with, result in a breach of, or constitute (with or
without notice or lapse of time or both) a default under, any (i) Governing
Document, Indebtedness, Guarantee Obligation or Contractual Obligation
applicable to Seller or any of its properties or assets, (ii) Requirements of
Law, or (iii) approval, consent, judgment, decree, order or demand of any
Governmental Authority, or (b) result in the creation of any Lien (other than
Permitted Liens) on any of the properties or assets of Seller. All approvals,
authorizations, consents, orders, filings, notices or other actions of any
Person or Governmental Authority required for the execution, delivery and
performance by Seller of the Repurchase Documents to which it is a party and the
sale of and grant of a security interest in each Purchased Asset to Buyer, have
been obtained, effected, waived or given and are in full force and effect. The
execution, delivery and performance of the Repurchase Documents do not require
compliance by Seller with any “bulk sales” or similar law. There is no
litigation, proceeding or investigation pending or, to the Knowledge of Seller
threatened, against Seller, Guarantor or any Affiliate of Seller or Guarantor
before any Governmental Authority (a) asserting the invalidity of any Repurchase
Document, (b) seeking to prevent the consummation of any Transaction, or
(c) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.
Section 7.03    Solvency. Neither Seller nor any Affiliate of Seller (excluding
any Affiliate that is a Variable Interest Entity) is or has ever been the
subject of an Insolvency Proceeding. Seller, Guarantor and each Affiliate of
Seller (excluding any Affiliate that is a Variable Interest Entity) or Guarantor
is Solvent and the Transactions do not and will not render Seller, Guarantor or
any Affiliate of Seller (excluding any Affiliate that is a Variable Interest
Entity) or Guarantor not Solvent. Neither Seller nor Guarantor is entering into
the Repurchase Documents or any Transaction with the intent to hinder, delay or
defraud any creditor of Seller, Guarantor or any Affiliate of Seller or
Guarantor. Seller has received or will receive reasonably equivalent value for
the Repurchase Documents and each Transaction. Seller has adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations. Seller is
generally able to pay, and as of the date hereof is paying, its debts as they
come due.
Section 7.04    Taxes. Seller and each Affiliate of Seller have filed all
required federal income tax returns and all other material tax returns, domestic
and foreign, required to be filed by them, or with respect to any of their
properties or assets (taking into account extensions) and have paid all material
Taxes (including mortgage recording Taxes and all income or franchise Taxes) due
and payable by them pursuant to such returns or pursuant to any assessment
received by them, except for any such Taxes that are being contested in good
faith by appropriate proceedings diligently conducted and for which appropriate
reserves have been established in accordance with GAAP. Seller and each
Affiliate of Seller have paid, or have provided adequate reserves for the
payment of, all such Taxes for all prior fiscal years and for the current fiscal
year to date. There is no material action, suit, proceeding, investigation,
audit or claim relating to any such Taxes now pending or threatened in writing
by any Governmental Authority which is not being contested in good faith as
provided above. Neither Seller nor any Affiliate of Seller has entered into any
agreement or waiver or been requested to enter into any agreement or waiver
extending any statute of limitations relating to the payment or collection of
Taxes, or is aware of any circumstances that would cause the taxable years or
other taxable periods of Seller, Guarantor or any Affiliate of Seller or
Guarantor not to be subject to the normally applicable statute of limitations.
No tax liens have been filed against any assets of Seller or Guarantor. Seller
does not intend to treat any Transaction as being a “reportable transaction” as
defined in Treasury Regulation Section 1.6011-4. If Seller determines to take
any action inconsistent with such intention, it will promptly notify Buyer, in
which case Buyer may treat each Transaction as subject to Treasury Regulation
Section 301.6112-1 and will maintain the lists and other records required
thereunder.
Section 7.05    Financial Condition. The audited balance sheet of Seller or
Guarantor as at the fiscal year most recently ended for which such audited
balance sheet is available, and the related audited statements of income and
retained earnings and of cash flows for the fiscal year then ended, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification arising out of the
audit conducted by Guarantor’s independent certified public accountants, copies
of which have been delivered to Buyer, are complete and correct and present
fairly the financial condition of Guarantor as of such date and the results of
its operations and cash flows for the fiscal year then ended. All such financial
statements, including related schedules and notes, were prepared in accordance
with GAAP except as disclosed therein. Guarantor does not have any material
contingent liability or liability for Taxes or any long term lease or unusual
forward or long term commitment, including any Derivative Contract, which is not
reflected in the foregoing statements or notes. Since the date of the financial
statements and other information delivered to Buyer prior to the Closing Date,
Guarantor has not sold, transferred or otherwise disposed of any material part
of its property or assets (except pursuant to the Repurchase Documents) that are
material in relation to the financial condition of Seller.
Section 7.06    True and Complete Disclosure. The information, reports,
certificates, documents, financial statements, operating statements, forecasts,
books, records, files, exhibits and schedules furnished by or on behalf of
Seller, any Trust or Guarantor to Buyer in connection with the Repurchase
Documents and the Transactions (excluding any representation and warranty set
forth on Schedule 1-A, 1-B and 1-C and any information set forth in the Mortgage
Loan Schedule or REO Property Schedule), when taken as a whole, do not contain
any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of Seller, any Trust
or Guarantor to Buyer in connection with the Repurchase Documents and the
Transactions will be true, correct and complete in all material respects, or in
the case of projections will be based on reasonable estimates prepared and
presented in good faith, on the date as of which such information is stated or
certified.
Section 7.07    Compliance with Laws. Seller and each Trust has complied in all
respects with all Requirements of Laws, and no Purchased Asset or Underlying
Asset contravenes any Requirements of Laws. Neither Seller nor any Affiliate of
Seller (a) is an “enemy” or an “ally of the enemy” as defined in the Trading
with the Enemy Act of 1917, (b) is in violation of any Anti-Terrorism Laws,
(c) is a blocked person described in Section 1 of Executive Order 13224 or to
its knowledge engages in any dealings or transactions or is otherwise associated
with any such blocked person, (d) is in violation of any country or list based
economic and trade sanction administered and enforced by the Office of Foreign
Assets Control, (e) is a Sanctioned Entity, (f) has more than 10% of its assets
located in Sanctioned Entities, or (g) derives more than 10% of its operating
income from investments in or transactions with Sanctioned Entities. The
proceeds of any Transaction have not been and will not be used to fund any
operations in, finance any investments or activities in or make any payments to
a Sanctioned Entity. Neither Seller nor any Affiliate of Seller (a) is or is
controlled by an “investment company” as defined in such Act or is exempt from
the provisions of the Investment Company Act, (b) is a “broker” or “dealer” as
defined in, or could be subject to a liquidation proceeding under, the
Securities Investor Protection Act of 1970, or (c) is subject to regulation by
any Governmental Authority limiting its ability to incur the Repurchase
Obligations. No properties presently or previously owned or leased by Seller,
any Affiliate of Seller or their respective predecessors contain or previously
contained any Materials of Environmental Concern that constitute or constituted
a violation of Environmental Laws or reasonably could be expected to give rise
to liability of Seller or Guarantor thereunder. Seller has no Knowledge of any
violation, alleged violation, non-compliance, liability or potential liability
of Seller under any Environmental Law. Materials of Environmental Concern have
not been released, transported, generated, treated, stored or disposed of in
violation of Environmental Laws or in a manner that reasonably could be expected
to give rise to liability of Seller or Guarantor thereunder. Seller and all
Affiliates of Seller are in compliance with the Foreign Corrupt Practices Act of
1977 and any foreign counterpart thereto. Neither Seller nor any Affiliate of
Seller has made, offered, promised or authorized a payment of money or anything
else of value (a) in order to assist in obtaining or retaining business for or
with, or directing business to, any foreign official, foreign political party,
party official or candidate for foreign political office, (b) to any foreign
official, foreign political party, party official or candidate for foreign
political office, or (c) with the intent to induce the recipient to misuse his
or her official position to direct business wrongfully to Seller, any Affiliate
of Seller or any other Person, in violation of the Foreign Corrupt Practices
Act.
Section 7.08    Compliance with ERISA. With respect to any Plan, during the
immediately preceding five (5) year period, (a) neither a Reportable Event nor
any failure to meet the minimum funding standards of section 302 of ERISA or
section 412 of the Code has occurred, (b) each Plan has complied in all material
respects with the applicable provisions of the Code and ERISA, (c) no
termination of a Plan has occurred resulting in any liability that has remained
underfunded, and (d) no Lien in favor of the PBGC or a Plan has arisen. The
present value of all accumulated benefit obligations under each Plan (based on
the assumptions used for the purposes of Statement of Financial Accounting) did
not, as of the last annual valuation date prior to the date hereof, exceed the
value of the assets of such Plan by an amount greater than $1,000,000. Neither
Seller nor any Affiliate of Seller is currently subject to any liability for a
complete or partial withdrawal from a Multiemployer Plan. None of the assets of
Seller or any Guarantor are deemed to be plan assets within the meaning of 29
C.F.R. 2510.3-101, as modified by Section 3(42) of ERISA.
Section 7.09    No Default or Material Adverse Effect. No Event of Default
exists. No default or event of default (however defined) exists under any
Indebtedness, Guarantee Obligations or Contractual Obligations of Seller
(excluding the Repurchase Documents). Seller believes that it is and will be
able to pay and perform each agreement, duty, obligation and covenant contained
in the Repurchase Documents and Asset Documents to which it is a party, and that
it is not subject to any agreement, obligation, restriction or Requirements of
Law which would unduly burden its ability to do so or could reasonably be
expected to have a Material Adverse Effect. Seller has no Knowledge of any
actual or prospective development, event or other fact that could reasonably be
expected to have a Material Adverse Effect. No Internal Control Event has
occurred. Seller has delivered to Buyer all underlying servicing agreements (or
provided Buyer with access to a service, internet website or other system where
Buyer can successfully access such agreements) with respect to the Underlying
Assets, and to Seller’s Knowledge no material default or event of default
(however defined) exists thereunder. Seller has delivered to Buyer copies of all
credit facilities, repurchase facilities and substantially similar facilities of
Seller that are presently in effect, and no default or event of default (however
defined) on the part of Seller exists thereunder.
Section 7.10    [Reserved].
Section 7.11    [Reserved].
Section 7.12    Transfer and Security Interest. The Repurchase Documents
constitute a valid and effective transfer to Buyer of all right, title and
interest of Seller in, to and under all Purchased Assets (together with all
Servicing Rights related to the Underlying Assets), free and clear of any Liens
(other than Permitted Liens). With respect to the protective security interest
granted by Seller in Section 11.01, upon the delivery of the Confirmations,
delivery to Buyer of the Trust Certificates, the execution and delivery of the
Custodial Agreement and the filing of the UCC financing statements as provided
herein, such security interest shall be a valid first priority perfected
security interest to the extent such security interest can be perfected by
possession, filing or control under the UCC, subject only to Permitted Liens.
The Purchased Assets constitute the following, as defined in the UCC: a general
intangible, instrument, investment property, security, deposit account,
financial asset, uncertificated security, securities account, or security
entitlement, and Seller intends that they be governed by Article 8 of the UCC.
Seller has not sold, assigned, pledged, granted a security interest in,
encumbered or otherwise conveyed any of the Purchased Assets to any Person other
than pursuant to the Repurchase Documents. Seller has not authorized the filing
of and is not aware of any UCC financing statements filed against Seller as
debtor that include the Purchased Assets, other than any financing statement
that has been terminated or filed pursuant to this Agreement.
Section 7.13    No Broker. Neither Seller nor any Affiliate of Seller has dealt
with any broker, investment banker, agent or other Person, except for Buyer or
an Affiliate of Buyer, who may be entitled to any commission or compensation in
connection with any Transaction.
Section 7.14    [Reserved].
Section 7.15    Separateness. Seller is in compliance with the requirements of
Article 9.
Section 7.16    Other Indebtedness. All Indebtedness (other than Indebtedness as
evidenced by this Agreement or Indebtedness to Seller’s sole stockholder or
member included in the calculation of Adjusted Tangible Net Worth) of Seller
existing on the date hereof are listed on Schedule 4 hereto.
Section 7.17    [Reserved].
Section 7.18    Chief Executive Office; Jurisdiction of Organization. Seller’s
jurisdiction of organization is Delaware. Seller shall provide Buyer with thirty
(30) days advance notice of any change in Seller’s jurisdiction. Seller does not
have a trade name. During the preceding five (5) years, Seller has not been
known by or done business under any other name, corporate or fictitious, and has
not filed or had filed against it any bankruptcy receivership or similar
petitions nor has it made any assignments for the benefit of creditors.
Section 7.19    [Reserved].
Section 7.20    REIT Status. Guarantor has not engaged in any material
“prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the
Code. Guarantor for its current “tax year” (as defined in the Code) is entitled
to a dividends paid deduction under the requirements of Section 857 of the Code
with respect to any dividends paid by it with respect to each such year for
which it claims a deduction in its Form 1120-REIT filed with the United States
Internal Revenue Service for such year.
Section 7.21    [Reserved].
Section 7.22    No Adverse Selection. No procedures believed by Seller to be
adverse to Buyer were utilized by Seller or Servicer in identifying or selecting
the proposed Purchased Assets or Underlying Assets for sale to Buyer.
Section 7.23    Servicing Rights. All Servicing Rights with respect to the
Underlying Assets have been sold and transferred to the applicable Trust for the
benefit of Buyer, and neither Seller or any Affiliate of Seller has any Retained
Interest therein except as may be provided in the Repurchase Documents.
ARTICLE 8    

COVENANTS OF SELLER AND GUARANTOR
From the date hereof until the Repurchase Obligations are paid in full and the
Repurchase Documents are terminated, Seller (unless otherwise specified herein)
shall perform and observe the following covenants, which shall (a) be given
independent effect (so that if a particular action or condition is prohibited by
any covenant, the fact that it would be permitted by an exception to or be
otherwise within the limitations of another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists), and (b) shall also apply to all Subsidiaries of Seller:
Section 8.01    Existence; Governing Documents; Conduct of Business. Seller
shall (a) preserve and maintain its legal existence, (b) qualify and remain
qualified in good standing in each jurisdiction where the failure to be so
qualified would have a Material Adverse Effect, (c) comply with its Governing
Documents, including all special purpose entity provisions, and (d) not modify,
amend or terminate its Governing Documents. Seller’s operating agreement may not
be amended without Buyer’s prior written consent. Seller shall (a) not engage in
any activities other than those expressly permitted under its trust agreement
and (b) maintain and preserve all of its material rights, privileges, licenses
and franchises necessary for the operation of its business. Seller shall not
(a) change its name, organizational number, tax identification number, fiscal
year, method of accounting, identity, structure or jurisdiction of organization
(or have more than one such jurisdiction), or (b) move (except to the extent
permitted pursuant to the Custodial Agreement), or consent to Custodian moving,
the Asset Documents from the location thereof on the Restatement Date, unless in
each case Seller has given at least thirty (30) days prior notice to Buyer and
has taken all actions required under the UCC to continue the first priority
perfected security interest of Buyer in the Purchased Assets. Seller shall enter
into each Transaction as principal, unless Buyer agrees before a Transaction
that Seller may enter into such Transaction as agent for a principal and under
terms and conditions disclosed to Buyer.
Section 8.02    Compliance with Laws, Contractual Obligations and Repurchase
Documents. Seller shall comply in all material respects with all Requirements of
Laws, including those relating to any Purchased Asset and Underlying Asset and
to the reporting and payment of Taxes. No part of the proceeds of any
Transaction shall be used for any purpose that violates Regulation T, U or X of
the Board of Governors of the Federal Reserve System. Seller shall maintain the
Custodial Agreement in full force and effect.
Section 8.03    Structural Changes. Neither Seller nor Guarantor shall (a) enter
into a merger or consolidation (except that Guarantor may enter into a merger or
consolidation if Guarantor is the surviving entity after such merger or
consolidation), (b) sell all or substantially all of its assets or properties or
(c) liquidate, wind up or dissolve, without the consent of Buyer. Seller shall
ensure that all Equity Interests of Seller shall continue to be owned by the
owner or owners thereof as of the date hereof. Seller shall ensure that neither
the Equity Interests of Seller nor any property or assets of Seller shall be
pledged to any Person other than Buyer (other than a transfer of any unpledged
property or assets to another Affiliate of Seller). Except as contemplated by
this Agreement or the other Repurchase Documents, Seller shall not enter into
any transaction with an Affiliate of Seller (other than a transfer of Mortgage
Loans and/or REO Property in the ordinary course of business) unless (a) Seller
notifies Buyer of such transaction at least ten (10) days before entering into
it, and (b) such transaction is on market and arm’s-length terms and conditions,
as demonstrated in Seller’s notice.
Section 8.04    Protection of Buyer’s Interest in Purchased Assets. With respect
to each Purchased Asset, Seller shall take all action necessary or required by
the Repurchase Documents, Asset Documents or Requirements of Law, or requested
by Buyer, to perfect, protect and more fully evidence the security interest
granted in the Repurchase Documents and Buyer’s ownership of and first priority
perfected security interest in such Purchased Asset and related Asset Documents,
including executing or causing to be executed (a) such other instruments or
notices as may be necessary or appropriate and filing and maintaining effective
UCC financing statements, continuation statements and assignments and amendments
thereto, and (b) all documents necessary to both collaterally and absolutely and
unconditionally assign all rights (but none of the obligations) of Seller under
each Purchase Agreement, in each case as additional collateral security for the
payment and performance of each of the Repurchase Obligations, to the extent
permitted under each Purchase Agreement. Seller shall comply with all
requirements of the Custodial Agreement with respect to each Underlying Asset,
including the delivery to Custodian of all required Asset Documents. Seller
shall (a) not assign, sell, transfer, pledge, hypothecate, grant, create, incur,
assume or suffer or permit to exist any security interest in or Lien (other than
Permitted Liens) on any Purchased Asset to or in favor of any Person other than
Buyer, (b) defend such Purchased Asset against, and take such action as is
necessary to remove, any such Lien, and (c) defend the right, title and interest
of Buyer in and to all Purchased Assets against the claims and demands of all
Persons whomsoever. Notwithstanding the foregoing, if Seller grants a Lien on
any Purchased Asset in violation of this Section 8.04 or any other Repurchase
Document, Seller shall be deemed to have simultaneously granted an equal and
ratable Lien on such Purchased Asset in favor of Buyer to the extent such Lien
has not already been granted to Buyer; provided, that such equal and ratable
Lien shall not cure any resulting Event of Default. Seller shall not materially
amend, modify, waive or terminate any provision of any Purchase Agreement,
Servicing Agreement or Servicer Letter Agreement, nor consent to any amendment,
modification, waiver or termination of any Trust Agreement, without the prior
written consent of Buyer. Seller shall not, or permit Servicer to, extend,
amend, waive, terminate, rescind, cancel, release or otherwise modify the
material terms of or any collateral, guaranty or indemnity for, or exercise any
material right or remedy of a holder (including all lending, corporate and
voting rights, remedies, consents, approvals and waivers) of, any Underlying
Asset or Asset Document except in accordance with the Servicing Standard. Seller
shall mark its computer records and tapes to evidence the interests granted to
Buyer hereunder. Seller shall not take any action to cause any Purchased Asset
or Underlying Asset that is not evidenced by an instrument or chattel paper (as
defined in the UCC) to be so evidenced. If a Purchased Asset or Underlying Asset
becomes evidenced by an instrument or chattel paper, the same shall be
immediately delivered to Buyer or Custodian at the direction of Buyer, as
applicable, together with endorsements required by Buyer.
Section 8.05    Actions of Seller Relating to Distributions, Indebtedness,
Guarantee Obligations, Contractual Obligations, Investments and Liens. Upon the
occurrence of an Event of Default, Seller shall not declare or make any payment
on account of, or set apart assets for, a sinking or similar fund for the
purchase, redemption, defeasance, retirement or other acquisition of any Equity
Interest of Seller, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of Seller. Seller shall not contract, create,
incur, assume or permit to exist any Indebtedness, Guarantee Obligations,
Contractual Obligations or Investments, except to the extent (a) arising or
existing under the Repurchase Documents, (b) existing as of the Closing Date, as
referenced in the financial statements delivered to Buyer prior to the Closing
Date, and any renewals, refinancings or extensions thereof in a principal amount
not exceeding that outstanding as of the date of such renewal, refinancing or
extension and (c) incurred after the Closing Date to originate or acquire
Underlying Assets or to provide funding with respect to Underlying Assets.
Seller shall not (a) contract, create, incur, assume or permit to exist any Lien
on or with respect to any of its property or assets (including the Underlying
Assets) of any kind (whether real or personal, tangible or intangible), whether
now owned or hereafter acquired, except for Permitted Liens, or (b) except as
provided in the preceding clause (a), grant, allow or enter into any agreement
or arrangement with any Person that prohibits or restricts or purports to
prohibit or restrict the granting of any Lien on any of the foregoing.
Section 8.06    Maintenance of Property and Insurance. Seller shall (a) keep all
property useful and necessary in its business in good working order and
condition, (b) maintain insurance on all its properties in accordance with
customary and prudent practices of companies engaged in the same or a similar
business, and (c) furnish to Buyer upon request information and certificates
with respect to such insurance.
Section 8.07    Financial Covenants.
(a)    Guarantor shall not permit the ratio of its Indebtedness to its Adjusted
Tangible Net Worth to be greater than 3.00 to 1.00 at any time.
(b)    Guarantor shall not permit its Liquidity to be equal to an amount less
than five (5%) percent of its Indebtedness at any time.
(c)    Guarantor shall not permit its Tangible Net Worth to be less than
$310,000,000 plus seventy percent (70%) of the aggregate amount of any equity or
capital raises after the Closing Date at any time.
Section 8.08    Delivery of Income. Seller shall, and pursuant to each Servicer
Letter Agreement shall cause Servicer or Interim Servicer and all other
applicable Persons to, deposit all Income for the related Pricing Period in
respect of the Underlying Assets into the Waterfall Account in accordance with
Section 5.01 hereof no later than (2) Business Days prior to each Remittance
Date, subject to the remittance schedule of the related Purchase Agreement with
respect to any Underlying Assets serviced by an Interim Servicer. Seller and
Servicer (a) shall comply with and enforce the Servicer Letter Agreement and
(b) shall not amend, modify, waive, terminate or revoke the Servicer Letter
Agreement without Buyer’s consent. In connection with each principal payment or
prepayment under a Underlying Asset, Seller shall provide or cause to be
provided to Buyer and Custodian sufficient detail to enable Buyer and Custodian
to identify the Underlying Asset to which such payment applies. If Seller
receives any rights, whether in addition to, in substitution of, as a conversion
of, or in exchange for any Underlying Assets, or otherwise in respect thereof,
Seller shall accept the same as Buyer’s agent, hold the same in trust for Buyer
and immediately deliver the same to Buyer or its designee in the exact form
received, together with duly executed instruments of transfer, stock powers or
assignment in blank and such other documentation as Buyer shall reasonably
request. If any Income is received by Seller, Guarantor or any Affiliate
thereof, Seller shall pay or deliver or cause to be delivered such Income to
Buyer or Custodian on behalf of Buyer within two (2) Business Days after
receipt, and, until so paid or delivered, hold such Income in trust for Buyer,
segregated from other funds of Seller.
Section 8.09    Delivery of Financial Statements and Other Information. Seller
shall deliver (or cause Servicer to deliver, as applicable) the following to
Buyer, as soon as available and in any event within the time periods specified:
(a)    within thirty (30) days after the end of each month, each fiscal quarter
and each fiscal year of Guarantor, (i) the unaudited balance sheets of Guarantor
as at the end of such period, (ii) the related unaudited statements of income,
retained earnings and cash flows for such period and the portion of the fiscal
year through the end of such period, setting forth in each case in comparative
form the figures for the previous year, and (iii) a Compliance Certificate;
(b)    within ninety (90) days after the end of each fiscal year of Guarantor,
(i) the audited balance sheets of Guarantor as at the end of such fiscal year,
(ii) the related statements of income, retained earnings and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, (iii) an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
financial statements fairly present the financial condition and results of
operations of Guarantor as at the end of and for such fiscal year in accordance
with GAAP, (iv) a certification from such accountants that, in making the
examination necessary therefor, no information was obtained of any Default or
Event of Default except as specified therein, (v) projections of Guarantor of
the operating budget and cash flow budget of Guarantor for the following fiscal
year, and (vi) a Compliance Certificate;
(c)    all reports submitted to Guarantor by independent certified public
accountants in connection with each annual, interim or special audit of the
books and records of Guarantor made by such accountants, including any
management letter commenting on Guarantor’s internal controls;
(d)    [reserved];
(e)    [reserved];
(f)    within four (4) Business Days after the end of each month, the
Transaction Report;
(g)    within eight (8) Business Days after the end of each month, a properly
completed monthly servicing report, substantially in the form of Exhibit M, with
respect to each Underlying Asset;
(h)    on each Purchase Date, the Transaction Request identifying the related
Purchased Assets and Underlying Assets, as provided in Section 3.01(a);
(i)    within eight (8) Business Days after the end of each month, an REO
Property Summary and an updated report setting forth each REO Property subject
to a Transaction;
(j)    [reserved];
(k)    [reserved];
(l)    [reserved];
(m)    Within five (5) days after any material amendment, modification or
supplement has been entered into with respect to the Servicing Agreement, a
fully executed copy thereof, certified by Seller to be true, correct and
complete;
(n)    any other material agreements, correspondence, documents or other
information not included in an Underwriting Package which is relevant to the
Repurchase Documents or to Seller’s ability to perform its obligations
thereunder or relevant to the Purchased Assets, as soon as possible after the
discovery thereof by Seller, Guarantor or any Affiliate of Seller or Guarantor;
(o)    as soon as available, and in any event within thirty (30) days of
receipt, (x) copies of relevant portions of any final written Agency, FHA, VA
and Governmental Authority and investor audits, examinations, evaluations,
monitoring reviews and reports of its operations (including those prepared on a
contract basis) which provide for or relate to (i) material corrective action
required, (ii) material sanctions proposed, imposed or required, including
without limitation notices of defaults, notices of termination of approved
status, notices of imposition of supervisory agreements or interim servicing
agreements, and notices of probation, suspension, or non-renewal, or
(iii) ”report cards,” “grades” or other classifications of the quality of
Seller’s operations and (y) any other material issues raised upon examination of
Seller or its facilities by any Governmental Authority; and
(p)    such other information regarding the financial condition, operations or
business of Guarantor as Buyer may reasonably request.
Section 8.10    Delivery of Notices. Seller shall immediately notify Buyer of
the occurrence of any of the following of which Seller has Knowledge, together
with a certificate of a Responsible Officer of Seller setting forth details of
such occurrence and any action Seller has taken or proposes to take with respect
thereto:
(a)    a Representation Breach;
(b)    any of the following: (i) with respect to any Underlying Asset or related
Mortgaged Property: material change in Market Value, material loss or damage,
material licensing or permit issues, violation of Requirements of Law, discharge
of or damage from Materials of Environmental Concern or any other actual or
expected event or change in circumstances that could reasonably be expected to
result in a default or material decline in value or cash flow, and (ii) with
respect to Seller: violation of Requirements of Law, material decline in the
value of Seller’s assets or properties, an Internal Control Event or other event
or circumstance that could reasonably be expected to have a Material Adverse
Effect;
(c)    the existence of any Default, Event of Default under any Repurchase
Document, or material default under or related to a Purchased Asset, Asset
Document, Indebtedness, Guarantee Obligation or Contractual Obligation of
Seller;
(d)    the resignation or termination of Servicer or Asset Manager under the
Servicing Agreement or Asset Management Agreement, respectively, with respect to
any Underlying Asset;
(e)    the establishment of a rating by any Rating Agency applicable to Seller,
Servicer, Guarantor or any Affiliate of thereof and any downgrade in or
withdrawal of such rating once established;
(f)    promptly upon Knowledge thereof, notice of any change in Guarantor’s
status as a REIT;
(g)    (1) any Reportable Event or failure to meet the minimum funding standard
of Section 412 of the Code or Sections 302 or 303 of ERISA, including the
failure to make on or before its due date a required installment under
Section 430(j) of the Code or Section 303(j) of ERISA, or any request for a
waiver under Section 412(c) of the Code for any Plan; a notice of intent to
terminate any Plan or any action taken by Seller, Guarantor or an ERISA
Affiliate to terminate any Plan or the institution by PBGC of proceedings under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the receipt by Seller, Guarantor or any ERISA Affiliate
of a notice from a Multiemployer Plan that such action has been taken by PBGC
with respect to such Multiemployer Plan; the complete or partial withdrawal from
a Multiemployer Plan by Seller, Guarantor or any ERISA Affiliate that results in
liability under Section 4201 or 4204 of ERISA (including the obligation to
satisfy secondary liability as a result of a purchaser default) or the receipt
by Seller, Guarantor or any ERISA Affiliate of notice from a Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA or that it intends to terminate or has terminated under Section 4041A of
ERISA or the institution of a proceeding by a fiduciary of any Multiemployer
Plan against Seller, Guarantor or any ERISA Affiliate to enforce Section 515 of
ERISA, which proceeding is not dismissed within 30 days; and the adoption of an
amendment to any Plan that, pursuant to Section 401(a)(29) of the Code, would
result in the loss of tax-exempt status of the trust of which such Plan is a
part; and
(h)    the commencement of, settlement of or material judgment in any
litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceedings before any Governmental Authority that (i) affects
Seller, Guarantor or any Affiliate thereof, any Underlying Asset or Mortgaged
Property (excluding routine foreclosure or bankruptcy actions relating to such
Mortgaged Property) (ii) questions or challenges the validity or enforceability
of any Repurchase Document, Transaction, Purchased Asset or Asset Document, or
(iii) individually or in the aggregate, if adversely determined, could
reasonably be likely to have a Material Adverse Effect.
Section 8.11    [Reserved].
Section 8.12    [Reserved].
Section 8.13    Records.
(a)    Seller shall collect and maintain or cause to be collected and maintained
all Records in accordance with industry custom and practice for assets similar
to the Underlying Assets, including those maintained pursuant to the preceding
subparagraph, and all such Records constituting Asset Documents shall be in
Custodian’s possession except as otherwise provided under the Custodial
Agreement. Seller will not allow any such papers, records or files that are an
original or an only copy and part of the Asset Documents to leave Custodian’s
possession, except in accordance with the terms of the Custodial Agreement.
Seller shall or shall cause Servicer to maintain all such Records not in the
possession of Custodian in good and complete condition in accordance with
industry practices for assets similar to the Underlying Assets and preserve them
against loss.
(b)    For so long as Buyer has an interest in or lien on any Purchased Asset,
Seller will hold or cause to be held all related Records in trust for Buyer.
Seller shall notify, or cause to be notified, every other party holding any such
Records of the interests and liens in favor of Buyer granted hereby.
(c)    Upon reasonable advance notice from Custodian or Buyer, Seller shall
(x) make any and all such Records available to Custodian or Buyer to examine any
such Records, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, and
(y) permit Buyer or its authorized agents to discuss the affairs, finances and
accounts of Seller with its respective chief operating officer and chief
financial officer and to discuss the affairs, finances and accounts of Seller
with its respective independent certified public accountants.
Section 8.14    No Pledge. Seller shall not pledge, transfer or convey any
security interest in any Waterfall Account or the Price Differential Maintenance
Account to any Person without the express written consent of Buyer.
Section 8.15    [Reserved].
Section 8.16    Maximum Aggregate Purchase Price. If at any time, the Aggregate
Purchase Price exceeds the Maximum Aggregate Purchase Price, Seller shall, at
Buyer’s request, repurchase Purchased Assets, or obtain the release of
Underlying Assets pursuant to a Purchase Price Decrease, and remit to Buyer the
Repurchase Price or Allocated Purchase Price with respect to each such Purchased
Asset or Underlying Asset, as applicable, such that the Aggregate Purchase Price
following such repurchase shall be less than or equal to the Maximum Aggregate
Purchase Price, by 5:00 p.m. (New York City time) on the Business Day following
Buyer’s request if made before 11:00 a.m. (New York City time) on a Business
Day, or if such request is made after 11:00 a.m. (New York City time) on a
Business Day, by no later than 4:00 p.m. (New York City time) on the second
Business Day following such request.
Section 8.17    [Reserved].
Section 8.18    Distributions. If an Event of Default has occurred and is
continuing, Seller shall not pay any dividends with respect to any capital stock
or other equity interests in such entity, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Seller.
Section 8.19    Maintenance of Price Differential Maintenance Account. Seller
shall at all times, maintain in the Price Differential Maintenance Account funds
in an amount equal to the Price Differential Required Amount.
ARTICLE 9    

SINGLE-PURPOSE ENTITY
Section 9.01    Covenants Applicable to each Trust. Each Trust shall (a) own no
assets, and shall not engage in any business, other than the assets and
transactions specifically contemplated by this Agreement and any other
Repurchase Document, (b) not incur any Indebtedness or other obligation, secured
or unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation), other than (i) with respect to the Asset Documents and the
Retained Interests and (ii) as otherwise permitted under this Agreement, (c) not
make any loans or advances to any Affiliate or third party and shall not acquire
obligations or securities of its Affiliates, in each case other than in
connection with the acquisition by a Trust of Mortgage Loans and REO Property to
be included as Underlying Assets under the Repurchase Documents, (d) pay its
debts and liabilities (including, as applicable, shared personnel and overhead
expenses) only from its own assets, (e) comply with the provisions of its
Governing Documents, (f) do all things necessary to observe organizational
formalities and to preserve its existence, and shall not amend, modify, waive
provisions of or otherwise change its Governing Documents, (g) maintain all of
its books, records, financial statements and bank accounts separate from those
of its Affiliates (except that such financial statements may be consolidated to
the extent consolidation is required under GAAP or as a matter of Requirements
of Law; provided, that (i) appropriate notation shall be made on such financial
statements to indicate the separateness of such Trust from such Affiliate and to
indicate that the assets and credit of such Trust are not available to satisfy
the debts and other obligations of such Affiliate or any other Person and
(ii) such assets shall also be listed on such Trust’s own separate balance
sheet) and file its own tax returns (except to the extent consolidation is
required or permitted under Requirements of Law), (h) be, and at all times shall
hold itself out to the public as, a legal entity separate and distinct from any
other entity (including any Affiliate), shall correct any known misunderstanding
regarding its status as a separate entity, shall conduct business in its own
name, and shall not identify itself or any of its Affiliates as a division of
the other, (i) maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and shall remain Solvent, (j) not commingle its
funds or other assets with those of any Affiliate or any other Person and shall
maintain its properties and assets in such a manner that it would not be costly
or difficult to identify, segregate or ascertain its properties and assets from
those of others, (k) maintain its properties, assets and accounts separate from
those of any Affiliate or any other Person, (l) not hold itself out to be
responsible for the debts or obligations of any other Person, (m) provide Buyer
at least two (2) Business Days prior notice of the removal and/or replacement of
any Trustee of such Trust, (n) use separate stationery, invoices and checks
bearing its own name, (o) allocate fairly and reasonably any overhead for shared
office space and for services performed by an employee of an Affiliate and
(p) not pledge its assets to secure the obligations of any other Person. Each
Trust shall have a Trustee serving as its trustee and shall not take, and shall
not cause or permit its trustee to take, any Insolvency Action with respect to
such Trust without the consent of 100% of the holders of Equity Interest of such
Trust.
ARTICLE 10    

EVENTS OF DEFAULT AND REMEDIES
Section 10.01    Events of Default. Each of the following events shall be an
“Event of Default”:
(d)    Seller fails to make a payment of (i) Margin Deficit or Repurchase Price
(other than Price Differential) when due, whether by acceleration or otherwise,
(ii) Price Differential within one (1) Business Day of when due, or (iii) any
other amount within two (2) Business Days of when due, in each case under the
Repurchase Documents;
(e)    Seller fails to observe or perform in any material respect any other
covenant or Repurchase Obligation of Seller under the Repurchase Documents and
(except in the case of a failure to perform or observe the Repurchase
Obligations of Seller under Section 8.04 and 18.08(a)) such failure continues
unremedied for five (5) Business Days after the earlier of receipt of notice
thereof from Buyer or the discovery of such failure by Seller;
(f)    Any Representation Breach (other than a Representation Breach regarding
any representations and warranties set forth on Schedule 1-A, 1-B or 1-C and any
information set forth in the Mortgage Loan Schedule or REO Property Schedule,
breach of which shall be considered solely for the purpose of determining the
Market Value of the Underlying Assets, unless (i) Seller shall have made any
such representations and warranties with Knowledge that they were materially
false or misleading at the time made, or (ii) Buyer determines that any such
representations and warranties continue to be regularly made on a materially
false or misleading basis), exists and continues unremedied for five (5)
Business Days after the earlier of receipt of notice thereof from Buyer or the
discovery of such failure by Seller;
(g)    Seller or Guarantor defaults beyond any applicable grace period in paying
any amount or performing any obligation under any Indebtedness, Guarantee
Obligation or Contractual Obligation with an outstanding amount of at least
$1,000,000 with respect to Seller, or $1,000,000 with respect to Guarantor, and
the effect of such default is to permit the acceleration of the maturity of the
related obligations of Seller or Guarantor, as applicable (regardless of whether
such default is waived or such acceleration occurs);
(h)    Seller, Guarantor or any Affiliate thereof defaults beyond any applicable
grace period in paying any amount due to Buyer or any Affiliate of Buyer under
any other financing, hedging, security or other agreement (other than under this
Agreement) between Seller, Guarantor or any Affiliate thereof and Buyer or any
Affiliate of Buyer;
(i)    An Insolvency Event occurs with respect to Seller or Guarantor;
(j)    A Change of Control occurs without Buyer’s prior written consent;
(k)    A final judgment or judgments for the payment of money in excess of
$1,000,000 with respect to Seller (excluding any judgment relating to any
Underlying Asset), or $5,000,000 with respect to Guarantor in the aggregate is
entered against Seller or Guarantor by one or more Governmental Authorities and
the same is not satisfied, discharged (or provision has not been made for such
discharge) or bonded, or a stay of execution thereof has not been procured,
within ten (10) Business Days from the date of entry thereof;
(l)    A Governmental Authority takes any action to (i) condemn, seize or
appropriate, or assume custody or control of, all or any substantial part of the
property of Seller or any Trust, (ii) displace the management of Seller or any
Trust or curtail its authority in the conduct of the business of Seller or any
Trust, (iii) terminate the activities of Seller or any Trust as contemplated by
the Repurchase Documents, or (iv) remove, limit or restrict the approval of
Seller or any Trust of the foregoing as an issuer, buyer or seller of
securities, and in each case such action is not discontinued or stayed within
thirty (30) days;
(m)    Seller or Guarantor admits that it is not Solvent or is not able or not
willing to perform any of its Repurchase Obligations, Contractual Obligations,
Guarantee Obligations, Capital Lease Obligations or Off-Balance Sheet
Obligations;
(n)    Any provision of the Repurchase Documents, any right or remedy of Buyer
or obligation, covenant, agreement or duty of Seller thereunder, or any Lien,
security interest or control granted under or in connection with the Repurchase
Documents or Purchased Assets terminates, is declared null and void, ceases to
be valid and effective, ceases to be the legal, valid, binding and enforceable
obligation of Seller or any other Person, or the validity, effectiveness,
binding nature or enforceability thereof is contested, challenged, denied or
repudiated by Seller or any other Person, in each case directly, indirectly, in
whole or in part;
(o)    Buyer ceases for any reason to have a valid and perfected first priority
security interest in a material portion of the Purchased Assets;
(p)    Seller, any Trust or Guarantor is required to register as an “investment
company” (as defined in the Investment Company Act) or the arrangements
contemplated by the Repurchase Documents shall require registration of Seller,
any Trust or Guarantor as an “investment company”;
(q)    Seller or any Trust or Trustee engages in any conduct or action where
Buyer’s prior consent is required by any Repurchase Document and Seller or such
Trust or Trustee fails to obtain such consent;
(r)    Seller, any Trust or Servicer fails to deposit to the Waterfall Account
all Income and other amounts as required by Section 5.01 and other provisions of
this Agreement, and such failure continues unremedied for two (2) Business Days;
(s)    Guarantor’s audited annual financial statements or the notes thereto or
other opinions or conclusions stated therein are qualified or limited by
reference to the status of Guarantor as a “going concern” or a reference of
similar import, other than a qualification or limitation expressly related to
Buyer’s rights in the Purchased Assets;
(t)    (i) Altisource Asset Management Corporation ceases to be Asset Manager,
(ii) Asset Manager becomes, in the reasonable opinion of Buyer, incapable of
performing its duties as Asset Manager or otherwise fails to act on behalf of
Seller and each Trust in principally the same or similar capacity as that held
as of the date of this Agreement, or an Insolvency Event occurs with respect to
Asset Manager, or (iii) Seller or any Trust appoints another asset manager or
investment manager, and in the case of clauses (i), (ii) and (iii) above, such
asset manager or investment manager shall not have been replaced with another
person satisfactory to Buyer, as evidenced in writing by Buyer;
(u)    Guarantor fails (i) to qualify as a REIT (without giving any effect to
any cure or corrective periods or allowances), or (ii) to continue to be
entitled to a dividend paid deduction under Section 857 of the Code with respect
to dividends paid by it with respect to each taxable year for which it claims a
deduction on its Form 1120- REIT filed with the United States Internal Revenue
Service for such year, or the entering into by Guarantor of “prohibited
transactions” as defined in Sections 857(b)(6)(B)(iii) of the Code (taking into
account Sections 857(b)(6)(C), 857(b)(6)(D) and 857(b)(6)(E) of the Code) or
(iii) to satisfy any of the income or asset tests required to be satisfied by a
REIT;
(v)    (i) Any Person shall engage in any non-exempt “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) a determination that a Plan is “at risk” (within the meaning of
Section 303 (of ERISA) or any Lien in favor of the PBGC or a Plan shall arise on
the assets of Seller, Guarantor or any ERISA Affiliate, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of Buyer, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Plan shall
terminate for purposes of Title IV of ERISA, (v) Seller, Guarantor or any ERISA
Affiliate shall, or in the reasonable opinion of Buyer is likely to, incur any
liability in connection with a withdrawal from, or the insolvency or
reorganization of, a Multiemployer Plan, (vi) Seller, Guarantor or any ERISA
Affiliate shall file an application for a minimum funding waiver under
Section 302 of ERISA or Section 412 of the Code with respect to any Plan,
(vii) any obligation for post-retirement medical costs (other than as required
by COBRA) exists, or (viii) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (viii) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to have a Material Adverse Effect; or (ix) the
assets of Seller or any Guarantor are treated as “plan assets” under 29 C.F.R.
2510.3-101 as modified by Section 3(42) of ERISA;
(w)    Any material amendment, modification, waiver or termination of any
provision of any Purchase Agreement, Servicing Agreement, Servicer Letter
Agreement or Trust Agreement is made without the prior written consent of Buyer,
which consent shall not be unreasonably withheld or delayed;
(x)    There shall have occurred a Guarantee Default under the Guarantee
Agreement;
(y)    Failure of Seller to maintain in the Price Differential Maintenance
Account at all times funds in an amount equal to the Price Differential Required
Amount and such failure continues unremedied for two (2) Business Days;
(z)    Any material failure of Servicer to service the Underlying Assets in
accordance with the Servicing Standard, that is continuing and the servicing
with respect thereto shall not have been transferred to a successor Servicer
acceptable to Buyer within thirty (30) days following such failure; or
(aa)    Any condition or circumstance exists which causes, constitutes or is
reasonably likely to cause or constitute a Material Adverse Effect, as
determined by Buyer.
Section 10.02    Remedies of Buyer as Owner of the Purchased Assets. If an Event
of Default exists, at the option of Buyer, exercised by notice to Seller (which
option shall be deemed to be exercised, even if no notice is given,
automatically and immediately upon the occurrence of an Event of Default under
Section 10.01(f), (i) or (j)), the Repurchase Date for all Purchased Assets
shall be deemed automatically and immediately to occur (the date on which such
option is exercised or deemed to be exercised, the “Accelerated Repurchase
Date”). If Buyer exercises or is deemed to have exercised the foregoing option:
(c)    All Repurchase Obligations shall become immediately due and payable on
and as of the Accelerated Repurchase Date.
(d)    All amounts in the Waterfall Account and all Income paid after the
Accelerated Repurchase Date shall be retained by Buyer and applied in accordance
with Article 5.
(e)    Buyer may complete any assignments, allonges, endorsements, powers or
other documents or instruments executed in blank and otherwise obtain physical
possession of all Records and all other instruments, certificates and documents
then held by Custodian under the Custodial Agreement. Buyer may obtain physical
possession of all Servicing Files and other files and records of Seller and
Servicer. Seller shall deliver to Buyer such assignments and other documents
with respect thereto as Buyer shall request.
(f)    Buyer may immediately, at any time and from time to time, exercise either
of the following remedies with respect to any or all of the Purchased Assets:
(i) sell such Purchased Assets, direct the related Trustee to sell the related
Underlying Assets, or terminate the related Trust and sell the related
Underlying Assets, on a servicing-released basis and/or without providing any
representations and warranties on an “as-is where is” basis, in a recognized
market and by means of a public or private sale at such price or prices as Buyer
accepts, and apply the net proceeds thereof in accordance with Article 5, or
(ii) retain such Purchased Assets, or terminate the related Trust and retain the
related Underlying Assets, and give Seller credit against the Repurchase Price
for such Purchased Asset or Underlying Asset (or if the amount of such credit
exceeds the Repurchase Price allocable to such Purchased Assets and/or
Underlying Assets, to credit against Repurchase Obligations due and any other
amounts then owing to Buyer by any other Person pursuant to any Repurchase
Document, in such order and in such amounts as determined by Buyer), in an
amount equal to the Market Value of such Purchased Assets and/or Underlying
Assets. Until such time as Buyer exercises either such remedy with respect to a
Purchased Asset, Buyer may hold such Purchased Asset for its own account and
retain all Income with respect thereto until the Repurchase Obligations have
been paid in full. Buyer shall not be required to give any warranties as to the
Purchased Assets or Underlying Assets with respect to any such disposition
thereof. Buyer may specifically disclaim or modify any warranties of title or
the like relating to the Purchased Assets and Underlying Assets. The foregoing
procedure for disposition and liquidation of the Purchased Assets and/or
Underlying Assets shall not be considered to adversely affect the commercial
reasonableness of any sale thereof. Seller agrees that it would not be
commercially unreasonable for Buyer to dispose of the Purchased Assets and/or
Underlying Assets or any portion thereof by using Internet sites that provide
for the auction of assets similar to the Purchased Assets and/or Underlying
Assets, or that have the reasonable capability of doing so, or that match buyers
and sellers of assets. For the avoidance of doubt, the parties agree that Buyer
shall be entitled to place the Underlying Assets in a pool for issuance of
mortgage backed securities at the then prevailing price for such securities and
to sell such securities for such prevailing price in the open market.
(g)    The Parties agree that the Purchased Assets and Underlying Assets are of
such a nature that they may decline rapidly in value, and may not have a ready
or liquid market. Accordingly, Buyer shall not be required to sell more than one
Purchased Asset or direct the related Trustee to sell more than one Underlying
Asset on a particular Business Day, to the same purchaser or in the same manner.
Buyer may determine whether, when and in what manner a Purchased Asset or
Underlying Asset shall be sold, it being agreed that both a good faith public
and a good faith private sale shall be deemed to be commercially reasonable.
Buyer shall not be required to give notice to Seller or any other Person prior
to exercising any remedy in respect of an Event of Default. If no prior notice
is given, Buyer shall give notice to Seller of the remedies exercised by Buyer
promptly thereafter.
(h)    Buyer shall have the right to direct Servicer to remit all collections
thereon to Buyer, and if any such payments are received by Seller, Guarantor or
Servicer, Seller shall not and shall not permit Guarantor or Servicer to
commingle the amounts received with other funds of Seller, Guarantor or Servicer
and shall promptly pay them over to Buyer. Buyer shall also have the right to
terminate Servicer with or without cause.
(i)    Upon the occurrence of one or more Events of Default, Buyer may apply any
proceeds from the liquidation of the Purchased Assets and/or Underlying Assets
to the Repurchase Prices hereunder and all other Repurchase Obligations in the
manner Buyer deems appropriate until the Repurchase Obligations have been paid
in full, and any remaining proceeds shall be paid to Seller.
(j)    Seller shall be liable to Buyer for (i) any amount by which the
Repurchase Obligations due to Buyer exceed the aggregate of the net proceeds and
credits referred to in the preceding clause (d), (ii) the amount of all actual
out-of-pocket expenses, including reasonable legal fees and expenses, actually
incurred by Buyer in connection with or as a consequence of an Event of Default,
(iii) any costs and losses payable under Section 12.03, and (iv) any other
actual loss, damage, cost or expense resulting from the occurrence of an Event
of Default.
(k)    Buyer shall be entitled to an injunction, an order of specific
performance or other equitable relief to compel Seller to fulfill any of its
obligations as set forth in the Repurchase Documents, including this Article 10,
if Seller fails or refuses to perform its obligations as set forth herein or
therein.
(l)    Seller hereby appoints Buyer as attorney-in-fact of Seller for purposes
of carrying out the Repurchase Documents, including executing, endorsing and
recording any instruments or documents and taking any other actions that Buyer
deems necessary or advisable to accomplish such purposes, which appointment is
coupled with an interest and is irrevocable.
(m)    Buyer may, without prior notice to Seller, exercise any or all of its
set-off rights including those set forth in Section 8. This Section 10.02(k)
shall be without prejudice and in addition to any right of set-off, combination
of accounts, Lien or other rights to which any Party is at any time otherwise
entitled.
(n)    All rights and remedies of Buyer under the Repurchase Documents,
including those set forth in Section 18.18, are cumulative and not exclusive of
any other rights or remedies that Buyer may have and may be exercised at any
time when an Event of Default exists. Such rights and remedies may be enforced
without prior judicial process or hearing. Seller agrees that nonjudicial
remedies are consistent with the usages of the trade, are responsive to
commercial necessity and are the result of a bargain at arm’s-length. Seller
hereby expressly waives any defenses Seller might have to require Buyer to
enforce its rights by judicial process or otherwise arising from the use of
nonjudicial process, disposition of any or all of the Purchased Assets and/or
Underlying Assets, or any other election of remedies.
ARTICLE 11    

SECURITY INTEREST
Section 11.01    Grant. (o) For all but U.S. federal and relevant state and
local income and franchise tax purposes, Buyer and Seller intend that all
Transactions shall be sales to Buyer of the Purchased Assets and not loans from
Buyer to Seller secured by the Purchased Assets. However, to preserve and
protect Buyer’s rights with respect to the Purchased Assets and under the
Repurchase Documents in the event that any Governmental Authority
recharacterizes the Transactions as other than sales, and as security for
Seller’s performance of the Repurchase Obligations, Seller hereby grants,
assigns and pledges to Buyer a fully perfected first priority security interest
in all of its rights, title and interest in, to and under the Purchased Assets
(which for this purpose shall be deemed to include the items described in the
proviso in the definition thereof), and the transfers of the Purchased Assets to
Buyer shall be deemed to constitute and confirm such grant, to secure the
payment and performance of the Repurchase Obligations (including the obligation
of Seller to pay the Repurchase Price, or if the Transactions are
recharacterized as loans, to repay such loans for the Repurchase Price).
(p)    Seller acknowledges and agrees that its rights with respect to the
Purchased Assets (including without limitation, any security interest Seller may
have in the Purchased Assets and any other collateral granted by Seller to Buyer
pursuant to any other agreement) are and shall continue to be at all times
junior and subordinate to the rights of Buyer hereunder. Seller further
acknowledges that it has no rights to the Underlying Assets or Servicing Rights
related to the Underlying Assets, except in its capacity as owner of the
beneficial interest in the Trusts, and that such Underlying Assets and Servicing
Rights are owned by the related Trust. Without limiting the generality of the
foregoing and for the avoidance of doubt, in the event that Seller is deemed to
retain any interest in any Underlying Asset or any residual Servicing Rights,
Seller grants, assigns and pledges to Buyer a first priority security interest
in all of its rights, title and interest in and to such Underlying Assets and
Servicing Rights as indicated hereinabove. In addition, Seller shall and shall
cause Servicer to grant, assign and pledge to Buyer a first priority security
interest in and to all Servicing Records and rights to receive Servicing Records
or other documents which constitute a part of the Servicing File with respect to
each of the Underlying Assets, and all Income related to the Underlying Assets
received by Seller or Servicer and all rights to receive such Income, and all
products, proceeds and distributions relating to or constituting any or all of
the foregoing (collectively, and together with the pledge of Underlying Assets
and Servicing Rights in the immediately preceding sentence, the “Related Credit
Enhancement”). The Related Credit Enhancement is hereby pledged as further
security for Seller’s Repurchase Obligations to Buyer hereunder.
Section 11.02    Effect of Grant. If any circumstance described in Section 11.01
occurs, (a) this Agreement shall also be deemed to be a security agreement as
defined in the UCC, (b) Buyer shall have all of the rights and remedies provided
to a secured party by Requirements of Law (including the rights and remedies of
a secured party under the UCC and the right to set off any mutual debt and
claim) and under any other agreement between Buyer and Seller, (c) without
limiting the generality of the foregoing, Buyer shall be entitled to set off the
proceeds of the liquidation of the Purchased Assets against all of the
Repurchase Obligations, without prejudice to Buyer’s right to recover any
deficiency, (d) the possession by Buyer or any of its agents, including
Custodian, of the Records, the Purchased Assets and such other items of property
as constitute instruments, money, negotiable documents, securities or chattel
paper shall be deemed to be possession by the secured party for purposes of
perfecting such security interest under the UCC and Requirements of Law, and
(e) notifications to Persons (other than Buyer) holding such property, and
acknowledgments, receipts or confirmations from Persons (other than Buyer)
holding such property, shall be deemed notifications to, or acknowledgments,
receipts or confirmations from, securities intermediaries, bailees or agents (as
applicable) of the secured party for the purpose of perfecting such security
interest under the UCC and Requirements of Law. The security interest of Buyer
granted herein shall be, and Seller hereby represents and warrants to Buyer that
it is, a first priority perfected security interest. For the avoidance of doubt,
(i) each Purchased Asset secures the Repurchase Obligations of Seller with
respect to all other Transactions and all other Purchased Assets, including any
Purchased Assets that are junior in priority to the Purchased Asset in question,
and (B) if an Event of Default exists, no Purchased Asset relating to a
Purchased Asset will be released from Buyer’s Lien or transferred to Seller
until the Repurchase Obligations are indefeasibly paid in full. Notwithstanding
the foregoing, the Repurchase Obligations shall be full recourse to Seller.
Section 11.03    Seller to Remain Liable. Buyer and Seller agree that the grant
of a security interest under this Article 11 shall not constitute or result in
the creation or assumption by Buyer of any Retained Interest or other obligation
of Seller or any other Person in connection with any Purchased Asset, whether or
not Buyer exercises any right with respect thereto. Seller shall remain liable
under the Purchased Assets to perform all of Seller’s duties and obligations
thereunder to the same extent as if the Repurchase Documents had not been
executed.
Section 11.04    Rights with Respect to Trust Certificates. If Seller shall
become entitled to receive or shall receive any certificate evidencing any
option rights or any other equity interest in a Trust Certificate, whether in
addition to, in substitution for, as a conversion of, or in exchange for the
related Trust Certificate or otherwise in respect thereof, Seller shall assign
and deliver the same forthwith to Buyer in the exact form received, duly
indorsed by Seller, together with an undated transfer power, if required,
covering such certificate duly executed in blank. Any sums paid upon or in
respect of a Trust Certificate upon the liquidation or dissolution of the
related Trust shall be paid over to Buyer and applied to the payment of the
outstanding Repurchase Price.
Section 11.05    Waiver of Certain Laws. Seller agrees, to the extent permitted
by Requirements of Law, that neither it nor anyone claiming through or under it
will set up, claim or seek to take advantage of any appraisement, valuation,
stay, extension or redemption law now or hereafter in force in any locality
where any Purchased Assets may be situated in order to prevent, hinder or delay
the enforcement or foreclosure of this Agreement, or the absolute sale of any of
the Purchased Assets, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and Seller, for itself
and all who may at any time claim through or under it, hereby waives, to the
full extent that it may be lawful so to do, the benefit of all such laws and any
and all right to have any of the properties or assets constituting the Purchased
Assets marshaled upon any such sale, and agrees that Buyer or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Purchased Assets as an entirety or in such parcels as Buyer or such
court may determine.
ARTICLE 12    

INCREASED COSTS; CAPITAL ADEQUACY
Section 12.01    Market Disruption. If prior to any Pricing Period, Buyer
determines that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
such Pricing Period, Buyer shall give prompt notice thereof to Seller, whereupon
the Pricing Rate for such Pricing Period, and for all subsequent Pricing Periods
until such notice has been withdrawn by Buyer, shall be the Alternative Rate.
Section 12.02    Illegality. If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof after the
date hereof shall make it unlawful for Buyer to effect or continue Transactions
as contemplated by the Repurchase Documents, (a) any commitment of Buyer
hereunder to enter into new Transactions shall be terminated, (b) the Pricing
Rate shall be converted automatically to the Alternative Rate on the last day of
the then current Pricing Period or within such earlier period as may be required
by Requirements of Law, and (c) if required by such adoption or change, the
Facility Termination Date shall be deemed to have occurred.
Section 12.03    Breakfunding. Seller shall indemnify Buyer and hold Buyer
harmless from any loss, cost or expense (including reasonable legal fees and
expenses) which Buyer may sustain or incur arising from (a) the failure by
Seller to terminate any Transaction after Seller has given a notice of
termination pursuant to Section 3.05, (b) any payment to Buyer on account of the
outstanding Repurchase Price, including a payment made pursuant to Section 3.05
but excluding a payment made pursuant to Section 5.03, on any day other than a
Remittance Date (based on the assumption that Buyer funded its commitment with
respect to the Transaction in the London Interbank Eurodollar market and using
any reasonable attribution or averaging methods that Buyer deems appropriate and
practical), (c) any failure by Seller to sell Eligible Assets to Buyer after
Seller has notified Buyer of a proposed Transaction and Buyer has agreed to
purchase such Eligible Assets in accordance with this Agreement, or (d) any
conversion of the Pricing Rate to the Alternative Rate because the LIBO Rate is
not available for any reason on a day that is not the last day of the then
current Pricing Period.
Section 12.04    Increased Costs. If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof by any
Governmental Authority or compliance by Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority having jurisdiction over Buyer made after the date of
this Agreement (a) shall subject Buyer to any Taxes of any kind whatsoever with
respect to the Repurchase Documents, any Purchased Asset or any Transaction, or
change the basis of taxation of payments to Buyer in respect thereof (except for
Excluded Taxes and any changes in the rate of tax on Buyer’s overall net
income), (b) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
Buyer, or (c) shall impose on Buyer any other condition; and the result of any
of the preceding clauses (a), (b) and (c) is to increase the cost to Buyer, by
an amount that Buyer deems to be material, of entering into, continuing or
maintaining Transactions, or to reduce any amount receivable under the
Repurchase Documents in respect thereof, then, in any such case, Seller shall
pay to Buyer such additional amount or amounts as reasonably necessary to fully
compensate Buyer for such increased cost or reduced amount receivable.
Section 12.05    Capital Adequacy. If Buyer determines that the adoption of or
any change in any Requirements of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Buyer or any corporation
Controlling Buyer with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
after the date of this Agreement has or shall have the effect of reducing the
rate of return on Buyer’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which Buyer or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration Buyer’s or such corporation’s policies with respect to capital
adequacy) by an amount deemed by Buyer to be material, then, in any such case,
Seller shall pay to Buyer such additional amount or amounts as reasonably
necessary to fully compensate Buyer for such reduction.
Section 12.06    Withholding Taxes. (i) All payments made by Seller to Buyer or
any other Indemnified Person under the Repurchase Documents shall be made free
and clear of and without deduction or withholding for or on account of any
Taxes, except as required by law. If any Taxes are required by law (as
determined in Seller’s good faith discretion) to be deducted or withheld from
any amounts payable to Buyer and/or any other Indemnified Person, then Seller
shall (i) make such deduction or withholding, (ii) pay the amount so deducted or
withheld to the appropriate Governmental Authority not later than the date when
due and (iii) to the extent the withheld or deducted Tax is an Indemnified Tax
or Other Tax, pay to Buyer or other Indemnified Person such additional amounts
(the “Additional Amount”) as may be necessary so that every net payment made
under this Agreement after deduction or withholding for or on account of such
Indemnified Tax or Other Tax (including any Taxes on such increase and any
penalties) is not less than the amount that would have been paid absent such
deduction or withholding.
(j)    In addition, Seller agrees to pay to the relevant Governmental Authority
in accordance with applicable law any Other Taxes that arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement.
(k)    Seller agrees to indemnify Buyer for the full amount of Indemnified Taxes
(including Additional Amounts respect thereto) and Other Taxes, and the full
amount of Taxes of any kind imposed by any jurisdiction on amounts payable under
this Section 12.06(c), provided that Buyer shall have provided Seller with
evidence, reasonably satisfactory to Seller, of payment of Indemnified Taxes or
Other Taxes, as the case may be.
(l)    Buyer and any assignee of Buyer shall deliver to Seller and Guarantor:
(i)    in the case of a Buyer or any assignee of Buyer which is a “U.S. Person”
as defined in section 7701(a)(30) of the Code, a properly completed and executed
Internal Revenue Service (“IRS”) Form W-9 certifying that it is not subject to
backup withholding;
(ii)    in the case of a Buyer or any assignee of Buyer which is not a “U.S.
Person” as defined in Code section 7701(a)(30): (A) a properly completed and
executed IRS Form W-8BEN or W-8ECI, as appropriate, evidencing entitlement to a
zero percent or reduced rate of U.S. federal income tax withholding on any
payments made hereunder; (B)  in the case of such non-U.S. Person claiming
exemption from the withholding of U.S. federal income tax under Code sections
871(h) or 881(c) with respect to payments of “portfolio interest,” a duly
executed certificate to the effect that such non-U.S. Person is not (x) a “bank”
described in Code section 881(c)(3)(A), (y) a “10 percent shareholder” of
Seller, Guarantor of affiliate thereof, within the meaning of Code section
881(c)(3)(B), or (z) a “controlled foreign corporation” described in Code
section 881(c)(3)(C); (C) to the extent such non-U.S. person is not the
beneficial owner of the rights and obligations represented by this Agreement,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if such non-U.S. person is a partnership and one or more direct or indirect
partners of such non-U.S. person are claiming the portfolio interest exemption,
such non-U.S. person may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner; and (D) executed originals of any other
form or supplementary documentation prescribed by law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax together
with such supplementary documentation as may be prescribed by law to permit
Seller or Guarantor to determine the withholding or deduction required to be
made; provided, that such other form or supplementary documentation shall not be
required if the delivery of such form of documentation would subject Buyer or
the assignee of Buyer to any material unreimbursed expenses or would materially
prejudice the legal or commercial position or would materially adversely affect
such Buyer or such assignee of Buyer, as reasonably determined by Buyer or such
assignee of Buyer; and
(iii)    if a payment made to Buyer or an assignee of Buyer under this Agreement
would be subject to U.S. federal withholding tax imposed by FATCA if such Buyer
or assignee were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Buyer or assignee shall deliver to Seller or Guarantor at the
time or times prescribed by law and at such time or times reasonably requested
by Seller such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Seller as may be necessary for Seller to
comply with their obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 12.06(d),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
The applicable IRS forms referred to above shall be delivered by Buyer on or
before the Closing Date, and by each assignee of Buyer on or prior to the date
of the assignment, to the extent permissible under applicable law at such
respective times. Buyer agrees that if any form or certification previously
delivered becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Seller in writing of its legal
inability to do so.
(m)    Without prejudice to the survival of any other agreement of Seller or
Buyer hereunder, the agreements and obligations of Seller and Buyer contained in
this Section 12.06 shall survive the termination of the Repurchase Documents,
the repayment in full of the Repurchase Obligations or the assignment of any of
the Parties’ rights hereunder. Nothing contained in this Section 12.06 shall
require Buyer to make available any of its tax returns or other information that
it deems to be confidential or proprietary.
(n)    Promptly after Seller pays any Taxes referred to in this Section 12.06,
Seller will send Buyer appropriate evidence of such payment.
(o)    Each party to this Agreement acknowledges that it is its intent for
purposes of U.S. federal and relevant state and local income Taxes to treat each
Transaction as an indebtedness secured by the Purchased Assets, and the
Purchased Assets as owned by Seller in the absence of an Event of Default by
Seller. Buyer and Seller agree that they will treat and report for all such
purposes the Transactions entered into hereunder as one or more loans secured by
the Purchased Assets, unless otherwise required by law or a final determination
by any taxing authority.
Section 12.07    Payment and Survival of Obligations. Buyer may at any time send
Seller a notice showing the calculation of any amounts payable pursuant to this
Article 12, and Seller shall pay such amounts to Buyer within ten (10) Business
Days after Seller receives such notices. The obligations of Seller under this
Article 12 shall apply to Eligible Assignees and Participants and survive the
termination of the Repurchase Documents and the indefeasible payment in full of
the Repurchase Obligations.
ARTICLE 13    

INDEMNITY AND EXPENSES
Section 13.01    Indemnity.
(a)    Seller shall release, defend, indemnify and hold harmless Buyer,
Affiliates of Buyer and its and their respective officers, directors,
shareholders, partners, members, owners, employees, agents, attorneys,
Affiliates and advisors (each an “Indemnified Person” and collectively the
“Indemnified Persons”), on a net after-Tax basis, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
Taxes (other than net income Taxes and franchise Taxes of Buyer), fees, costs,
expenses (including reasonable legal fees and expenses), penalties or fines of
any kind that may be imposed on, incurred by or asserted against such
Indemnified Person (collectively, the “Indemnified Amounts”) in any way relating
to, arising out of or resulting from or in connection with (i) the Repurchase
Documents, the Records, the Purchased Assets, the Transactions, any Mortgaged
Property or related property, or any action taken or omitted to be taken by any
Indemnified Person in connection with or under any of the foregoing, or any
transaction contemplated hereby or thereby, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of any Repurchase
Document, Transaction, Purchased Asset or Records, (ii) any claims, actions or
damages by an Underlying Obligor or lessee with respect to an Underlying Asset,
(iii) any violation or alleged violation of, non-compliance with or liability
under any Requirements of Law, (iv) ownership of, Liens on, security interests
in or the exercise of rights or remedies under any of the items referred to in
the preceding clause (i), (v) any accident, injury to or death of any person or
loss of or damage to property occurring in, on or about any Mortgaged Property
or on the adjoining sidewalks, curbs, parking areas, streets or ways, (vi) any
use, nonuse or condition in, on or about, or possession, alteration, repair,
operation, maintenance or management of, any Mortgaged Property or on the
adjoining sidewalks, curbs, parking areas, streets or ways, (vii) any failure by
Seller to perform or comply with any Repurchase Document, Asset Document or
Purchased Asset, (viii) any claim by brokers, finders or similar Persons
claiming to be entitled to a commission in connection with any lease or other
transaction involving any Repurchase Document, Underlying Asset or Mortgaged
Property, (ix) [reserved], (x) any Lien or claim arising on or against any
Underlying Asset or related Mortgaged Property under any Requirements of Law or
any liability asserted against Buyer or any Indemnified Person with respect
thereto, (xi) (1) a past, present or future violation or alleged violation of
any Environmental Laws in connection with any property or Mortgaged Property by
any Person or other source, whether related or unrelated to Seller or any
Underlying Obligor, (2) any presence of any Materials of Environmental Concern
in, on, within, above, under, near, affecting or emanating from any Mortgaged
Property, (3) the failure to timely perform any Remedial Work, (4) any past,
present or future activity by any Person or other source, whether related or
unrelated to Seller or any Underlying Obligor in connection with any actual,
proposed or threatened use, treatment, storage, holding, existence, disposition
or other release, generation, production, manufacturing, processing, refining,
control, management, abatement, removal, handling, transfer or transportation to
or from any Mortgaged Property of any Materials of Environmental Concern at any
time located in, under, on, above or affecting any Mortgaged Property, (5) any
past, present or future actual Release (whether intentional or unintentional,
direct or indirect, foreseeable or unforeseeable) to, from, on, within, in,
under, near or affecting any Mortgaged Property by any Person or other source,
whether related or unrelated to Seller or any Underlying Obligor, (6) the
imposition, recording or filing or the threatened imposition, recording or
filing of any Lien on any Mortgaged Property with regard to, or as a result of,
any Materials of Environmental Concern or pursuant to any Environmental Law, or
(7) any misrepresentation or failure to perform any obligations pursuant to any
Repurchase Document or Asset Document relating to environmental matters in any
way, or (xii) Seller’s conduct, activities, actions and/or inactions in
connection with, relating to or arising out of any of the foregoing clauses of
this Section 13.01, that, in each case, results from anything whatsoever other
than any Indemnified Person’s gross negligence or intentional misconduct, as
determined by a court of competent jurisdiction pursuant to a final,
non-appealable judgment. In any suit, proceeding or action brought by an
Indemnified Person in connection with any Purchased Asset or Underlying Asset
for any sum owing thereunder, or to enforce any provisions of any Underlying
Asset, Seller shall defend, indemnify and hold such Indemnified Person harmless
from and against all expense, loss or damage suffered by reason of any defense,
setoff, counterclaim, recoupment or reduction of liability whatsoever of the
account debtor or Underlying Obligor arising out of a breach by Seller of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or Underlying
Obligor from Seller. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 13.01 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by Seller, an Indemnified Person or any other Person or any
Indemnified Person is otherwise a party thereto and whether or not any
Transaction is entered into. This Section 13.01(a) shall not apply with respect
to Indemnified Taxes or Other Taxes, which are expressly indemnified under
Section 12.06 of this Agreement, unless such Taxes represent losses, claims,
damages, etc. arising from any non-Tax claim.
(b)    If for any reason the indemnification provided in this Section 13.01 is
unavailable to the Indemnified Person or is insufficient to hold an Indemnified
Person harmless, even though such Indemnified Person is entitled to
indemnification under the express terms thereof, then Seller shall contribute to
the amount paid or payable by such Indemnified Person as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative benefits received by such Indemnified Person on the one hand and Seller
on the other hand, the relative fault of such Indemnified Person, and any other
relevant equitable considerations.
(c)    An Indemnified Person may at any time send Seller a notice showing the
calculation of Indemnified Amounts, and Seller shall pay such Indemnified
Amounts to such Indemnified Person within ten (10) Business Days after Seller
receives such notices. The obligations of Seller under this Section 13.01 shall
apply to Eligible Assignees and Participants and survive the termination of the
Repurchase Documents and the repayment in full of the Repurchase Obligations.
(d)    No Indemnified Person shall settle any claim that is subject to
indemnification hereunder without Seller’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, and which consent
shall not be required if Seller is not performing in compliance with the other
provisions of this Section 13.01.
Section 13.02    Expenses. Seller shall promptly on demand pay to or as directed
by Buyer all third-party out-of-pocket costs and expenses (including legal,
accounting and advisory fees and expenses) incurred by Buyer in connection with
(a) the development, evaluation, preparation, negotiation, execution,
consummation, delivery and administration of, and any amendment, supplement or
modification to, or extension, renewal or waiver of, the Repurchase Documents
and the Transactions, (b) any Purchased Asset and/or Underlying Asset, including
due diligence, inspection, testing, review, recording, registration, travel
custody, care, insurance or preservation, (c) the enforcement of the Repurchase
Documents or the payment or performance by Seller of any Repurchase Obligations,
and (d) any actual or attempted sale, exchange, enforcement, collection,
compromise or settlement relating to the Purchased Assets and/or Underlying
Assets; provided, that if the Restatement Date occurs on or prior to January 31,
2015, the maximum amount of out-of-pocket legal fees payable by Seller under
this Section 13.02 shall be $150,000.
ARTICLE 14    

INTENT
Section 14.01    Intent.
(d)    The Parties intend (i) for each Transaction to qualify for the safe
harbor treatment provided by the Bankruptcy Code and for Buyer to be entitled to
all of the rights, benefits and protections afforded to Persons under the
Bankruptcy Code with respect to a “repurchase agreement” as defined in
Section 101(47) of the Bankruptcy Code, a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code and a “master netting agreement” as
defined in Section 101(38A) of the Bankruptcy Code, and that payments under this
Agreement are deemed “margin payments” or “settlement payments,” as defined in
Section 101 of the Bankruptcy Code, (ii) for the grant of a security interest
set forth in Article 11 to also be a “securities contract” as defined in
Section 741(7)(A)(xi) of the Bankruptcy Code, a “repurchase agreement” as that
term is defined in Section 101(47)(A)(v) of the Bankruptcy Code and a “master
netting agreement” as defined in Section 101(38A) of the Bankruptcy Code, and
(iii) that Buyer (for so long as Buyer is a “financial institution,” “financial
participant” or other entity listed in Section 555, 559, 561, 362(b)(6),
362(b)(7) or 362(b)(27) of the Bankruptcy Code) shall be entitled to the “safe
harbor” benefits and protections afforded under the Bankruptcy Code with respect
to a “repurchase agreement”, a “securities contract” and a “master netting
agreement” including (x) the rights, set forth in Article 10 and in Section 555,
559 and 561 of the Bankruptcy Code, to liquidate the Purchased Assets and/or
Underlying Assets and terminate this Agreement, (y) the right to offset or net
out as set forth in Article 10 and Section 18.18 and in Sections 362(b)(6),
362(b)(7) or 362(b)(27) of the Bankruptcy Code, and (z) the non-avoidability of
transfers made in connection with this Agreement as set forth in Sections
546(e), 546(f) and 546(j) of the Bankruptcy Code.
(e)    Seller intends and affirms that Buyer’s rights to (i) liquidate Purchased
Assets delivered to it and/or Underlying Assets delivered to the related Trustee
in connection with Transactions hereunder and (ii) exercise any other remedies
pursuant to Articles 10 and 11 and as otherwise provided in the Repurchase
Documents are contractual rights to liquidate such Transactions as described in
Section 555 and 561 of the Bankruptcy Code.
(f)    The Parties acknowledge and agree that if a Party is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).
(g)    The Parties acknowledge and agree that this Agreement constitutes a
“netting contract” as defined in and subject to Title IV of the Federal Deposit
Insurance Corporation Improvement Act of 1991 (“FDICIA”) and each payment
entitlement and payment obligation under any Transaction shall constitute a
“covered contractual payment entitlement” or “covered contractual payment
obligation,” respectively, as defined in and subject to FDICIA (except insofar
as one or both of the parties is not a “financial institution” as that term is
defined in FDICIA).
ARTICLE 15    

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
Section 15.01    Disclosure. The Parties acknowledge that they have been advised
and understand that:
(a)    in the case of Transactions in which one of the Parties is a broker or
dealer registered with the Securities and Exchange Commission under Section 14
of the Securities Exchange Act of 1934, the Securities Investor Protection
Corporation has taken the position that the provisions of the Securities
Investor Protection Act of 1970 do not protect the other Party with respect to
any Transaction;
(b)    in the case of Transactions in which one of the Parties is a government
securities broker or a government securities dealer registered with the
Securities and Exchange Commission under Section 14C of the Securities Exchange
Act of 1934, the Securities Investor Protection Act of 1970 will not provide
protection to the other Party with respect to any Transaction;
(c)    in the case of Transactions in which one of the Parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
are not a deposit and therefore are not insured by the Federal Deposit Insurance
Corporation or the National Credit Union Share Insurance Fund, as applicable;
and
(d)    in the case of Transactions in which one of the Parties is an “insured
depository institution” as that term is defined in Section 1813(c)(2) of Title
12 of the United States Code, funds held by the financial institution pursuant
to a Transaction are not a deposit and therefore are not insured by the Federal
Deposit Insurance Corporation, the Savings Association Insurance Fund or the
Bank Insurance Fund, as applicable.


ARTICLE 16    

NO RELIANCE
Section 16.01    No Reliance. Each Party acknowledges, represents and warrants
to the other Party that, in connection with the negotiation of, entering into,
and performance under, the Repurchase Documents and each Transaction:
(q)    It is not relying (for purposes of making any investment decision or
otherwise) on any advice, counsel or representations (whether written or oral)
of the other Party, other than the representations expressly set forth in the
Repurchase Documents;
(r)    It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based on its
own judgment and on any advice from such advisors as it has deemed necessary and
not on any view expressed by the other Party;
(s)    It is a sophisticated and informed Person that has a full understanding
of all the terms, conditions and risks (economic and otherwise) of the
Repurchase Documents and each Transaction and is capable of assuming and willing
to assume (financially and otherwise) those risks;
(t)    It is entering into the Repurchase Documents and each Transaction for the
purposes of managing its borrowings or investments or hedging its underlying
assets or liabilities and not for purposes of speculation;
(u)    It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other Party and has not given the other Party (directly
or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Repurchase
Documents or any Transaction; and
(v)    No partnership or joint venture exists or will exist as a result of the
Transactions or entering into and performing the Repurchase Documents.
ARTICLE 17    

SERVICING
This Article 17 shall apply to all Underlying Assets to the extent that the
servicing thereof is within the direct or indirect control of Seller or an
Affiliate of Seller.
Section 17.01    Servicing of Underlying Assets.
(p)    During the period any Underlying Assets are subject to a Transaction
hereunder, Seller agrees that (i) the related Trust is the owner of the related
Servicing Rights and all Servicing Files, for the exclusive benefit of holder of
the related Trust Certificate, and (ii) Servicer shall service such Underlying
Assets for the exclusive benefit of Buyer.
(q)    Seller, on Buyer’s behalf, shall contract with Servicer to service the
Underlying Assets consistent with the degree of skill and care that Seller
customarily requires with respect to similar Underlying Assets owned or managed
by it and in accordance with the Servicing Standard, which contract shall be
collaterally assigned to Buyer to the extent it relates to the Underlying
Assets. Servicer shall also (i) comply with all applicable Federal, State and
local laws and regulations, (ii) maintain all state and federal licenses
necessary for it to perform its servicing responsibilities hereunder and
(iii) not impair the rights of Buyer in any Underlying Assets or any payment
thereunder. The servicing of any Underlying Asset with Servicer may be
terminated in accordance with Section 17.01(f) hereof.
(r)    Seller shall cause Servicer to hold or cause to be held all escrow funds
collected by Servicer with respect to any Underlying Assets in segregated trust
accounts at Servicer and shall apply the same for the purposes for which such
funds were collected.
(s)    Seller shall cause Servicer to deposit all Income and Escrow Payments
received by Servicer on the Underlying Assets into the applicable Waterfall
Account in accordance with Section 5.01 hereof.
(t)    As a condition precedent to Buyer funding any Transactions hereunder and
following the termination of Servicer pursuant to the terms hereof and upon the
appointment of any successor Servicer, Seller shall provide promptly to Buyer a
Servicer Letter Agreement addressed to and executed by Servicer, advising
Servicer of such matters as Buyer may reasonably request, including
(i) recognition by Servicer of Buyer’s beneficial ownership interest in such
Underlying Assets and the Servicing Agreement, (ii) that it owes its duties to
Buyer as beneficial owner of the Underlying Assets (subject to Seller’s interim
right to direct and control servicing prior to a termination of such rights as a
result of a termination of Seller’s servicing rights pursuant to
Section 17.01(f) hereof or an Event of Default under this Agreement or
Servicer’s termination pursuant to Section 17.01(h)), (iii) agreement by
Servicer to comply with the Servicing Standards, and (iv) that upon receipt of
notice of an Event of Default from Buyer, Servicer will follow the instructions
of Buyer with respect to the Underlying Assets and any related Income and Escrow
Payments with respect thereto.
(u)    Any servicing rights provided to Seller hereunder shall terminate
automatically at the end of each thirty (30) day anniversary of the Initial
Purchase Date unless Buyer extends in writing such servicing rights for an
additional thirty (30) days. Subject to the Servicing Agreement, Servicer’s
rights to service the Underlying Assets shall terminate automatically at the end
of each thirty (30) day anniversary of the Initial Purchase Date unless Buyer
extends in writing (in the monthly report delivered by Buyer to Seller pursuant
to Section 3.08(a) or in a separate writing) the Servicer’s right to service the
Underlying Assets (such initial thirty (30) day period, together with each
subsequent thirty (30) day period, the “Servicing Term”). Upon the occurrence of
Buyer’s non-renewal of Seller’s servicing rights hereunder or Buyer’s
non-renewal of any Servicing Term under the Servicing Agreement, Seller’s
servicing rights hereunder or Servicer’s right to service the Underlying Assets,
as applicable, shall automatically terminate, in each case without payment of
any penalty or termination fee. Upon the occurrence of an Event of Default
hereunder or a Servicer Termination Event, Buyer shall have the right to
immediately terminate Seller’s servicing rights hereunder or Servicer’s right to
service the Underlying Assets, as applicable, in each case without payment of
any penalty or termination fee. Seller and Servicer shall cooperate in
transferring Seller’s servicing rights hereunder or the servicing of the
Underlying Assets, as applicable, to Buyer or its designee, at no cost or
expense to Buyer, it being agreed that Seller will pay any fees and expenses
required to terminate Seller’s servicing rights hereunder or the Servicing
Agreement, as applicable, and transfer servicing.
(v)    If Seller should discover that, for any reason whatsoever, Seller,
Servicer or any entity responsible for managing or servicing any Underlying
Assets has failed to perform fully Seller’s obligations under the Program
Agreements or any of the obligations of such entities with respect to the
Underlying Assets, Seller shall promptly notify Buyer.
(w)    Upon the termination of Servicer’s rights to service the Underlying
Assets, Seller shall cause Servicer to deliver all Servicing Files and the
physical and contractual servicing to the designee of Buyer within thirty (30)
days of such termination, unless otherwise directed in writing by Buyer. Such
delivery of the Servicing Files by Servicer shall be in accordance with
customary and prudent mortgage banking standards for the delivery of servicing
for assets similar to the Underlying Assets and such transfer shall include the
transfer of the gross amount of all escrows held for the related mortgagors
(without reduction for unreimbursed advances or “negative escrows”).
(x)    Buyer shall have the right to appoint a third party to perform due
diligence with respect to Servicer at any time. Upon the occurrence of a
Servicer Change of Control that is approved by Buyer, Seller shall cooperate and
cause Servicer to cooperate with Buyer and/or its designees to provide access to
Servicer’s servicing facilities, as applicable, including without limitation its
books and records with respect to Servicer’s servicing portfolio and the related
Underlying Assets and any other information Buyer may reasonably request
regarding Servicer or its servicing activities. In addition to the foregoing,
Seller shall permit Buyer to inspect upon reasonable prior written notice at a
mutually convenient time, Servicer’s servicing facilities, as the case may be,
for the purpose of satisfying Buyer that Servicer has the ability to service the
Underlying Assets as provided in this Agreement. In addition, at any time that
Servicer is not an Affiliate of Seller, Seller shall use its best efforts to
enable Buyer to inspect the servicing facilities of Servicer and to cause
Servicer to cooperate with Buyer and/or its designees in connection with any due
diligence performed by Buyer and/or such designees in accordance with this
Section 17.01(i). Seller and Buyer further agree that all reasonable
out-of-pocket costs and expenses incurred by Buyer in connection with any due
diligence or inspection performed pursuant to this Section 17.01(i) shall be
paid by Seller, subject to the cap set forth in Section 6.02(c).
(y)    As a condition precedent to Buyer funding any Transactions hereunder in
which related Underlying Assets will be interim serviced by an Interim Servicer,
Seller shall provide promptly to Buyer an Interim Servicer Letter Agreement
(which condition precedent Buyer may waive in its sole discretion) addressed to
and executed by each Interim Servicer, advising such Interim Servicer of such
matters as Buyer may reasonably request, including (A) recognition by each
Interim Servicer of Buyer’s beneficial ownership interest in such Underlying
Assets and the related interim servicing agreement, (B) agreement by each
Interim Servicer that it owes its duties to Buyer as beneficial owner of the
Underlying Assets (subject to Seller’s interim right to direct and control
servicing prior to a termination of such rights as a result of a termination of
Seller’s servicing rights pursuant to Section 17.01(f) hereof or an Event of
Default under this Agreement), (C) agreement by each Interim Servicer to comply
in all material respects with the applicable Servicing Standards, except as
otherwise provided in this Agreement, and (D) agreement by each Interim Servicer
that upon receipt of notice of an Event of Default from Buyer, such Interim
Servicer will follow the instructions of Buyer with respect to the Underlying
Assets and any related Income and Escrow Payments with respect thereto. No
Underlying Asset may be interim serviced by an Interim Servicer for a period
greater than (i) thirty (30) days following such Underlying Asset becoming
subject to a Transaction if Servicer is interim servicing or sub-servicing the
related Underlying Asset, and (ii) sixty (60) days following such Underlying
Asset becoming subject to a Transaction if a servicer other than Servicer is
interim servicing or sub-servicing such Underlying Asset.
Section 17.02    Fees and Expenses of Servicer. All fees and expenses of
Servicer shall be borne solely by Seller.
ARTICLE 18    

MISCELLANEOUS
Section 18.01    Governing Law. This Agreement and any claim, dispute or
controversy arising under or related to this Agreement or any of the other
Repurchase Documents shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to conflicts of laws
principles thereof other than Section 5-1401 of the New York General Obligations
law, which shall govern.
Section 18.02    Submission to Jurisdiction; Service of Process. Each party
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to the Repurchase Documents, or for
recognition or enforcement of any judgment, and each Party irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State court or, to the fullest
extent permitted by applicable law, in such Federal court. Each Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or the other Repurchase
Documents shall affect any right that Buyer may otherwise have to bring any
action or proceeding arising out of or relating to the Repurchase Documents
against Seller or its properties in the courts of any jurisdiction. Seller
irrevocably and unconditionally waives, to the fullest extent permitted by
Requirements of Law, any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising out of or relating to the
Repurchase Documents in any court referred to above, and the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. Each Party irrevocably consents to service of process in the manner
provided for notices in Section 18.12. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.
Section 18.03    IMPORTANT WAIVERS.
(d)    [RESERVED].
(e)    TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH OR RELATED TO THE REPURCHASE
DOCUMENTS, THE PURCHASED ASSETS, THE TRANSACTIONS, ANY DEALINGS OR COURSE OF
CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF
EITHER PARTY. NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. INSTEAD,
ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A
JURY.
(f)    TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY WAIVES
ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER WHETHER OR NOT
INVOLVING ANY INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED
DAMAGES ARE BASED ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL
THEORY, WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE
FORM OF THE CLAIM OF ACTION. NO PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS
DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH ANY REPURCHASE DOCUMENT OR THE
TRANSACTIONS.
(g)    EACH PARTY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BUYER
OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER
PARTY OR AN INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY OF THE WAIVERS IN
THIS SECTION 18.03 IN THE EVENT OF LITIGATION OR OTHER CIRCUMSTANCES. THE SCOPE
OF SUCH WAIVERS IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE
REPURCHASE DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.
(h)    EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 18.03 ARE A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS
ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE REPURCHASE DOCUMENTS, AND
THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE
DEALINGS UNDER THE REPURCHASE DOCUMENTS. EACH PARTY FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL AND OTHER RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
(i)    THE WAIVERS IN THIS SECTION 18.03 ARE IRREVOCABLE, MEANING THAT THEY MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE REPURCHASE DOCUMENTS. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(j)    THE PROVISIONS OF THIS SECTION 18.03 SHALL SURVIVE TERMINATION OF THE
REPURCHASE DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN FULL OF THE REPURCHASE
OBLIGATIONS.
Section 18.04    Integration. The Repurchase Documents supersede and integrate
all previous negotiations, contracts, agreements and understandings (whether
written or oral) between the Parties, including the Original Agreement, relating
to a sale and repurchase of Purchased Assets and the other matters addressed by
the Repurchase Documents, and contain the entire final agreement of the Parties
relating to the subject matter thereof.
Section 18.05    Single Agreement. Seller agrees that (a) each Transaction is in
consideration of and in reliance on the fact that all Transactions constitute a
single business and contractual relationship, and that each Transaction has been
entered into in consideration of the other Transactions, (b) a default by it in
the payment or performance of any its obligations under a Transaction shall
constitute a default by it with respect to all Transactions, (c) Buyer may set
off claims and apply properties and assets held by or on behalf of Buyer with
respect to any Transaction against the Repurchase Obligations owing to Buyer
with respect to other Transactions, and (d) payments, deliveries and other
transfers made by or on behalf of Seller with respect to any Transaction shall
be deemed to have been made in consideration of payments, deliveries and other
transfers with respect to all Transactions, and the obligations of Seller to
make any such payments, deliveries and other transfers may be applied against
each other and netted.
Section 18.06    Use of Employee Plan Assets. Each Party covenants that it will
not use “plan assets” within the meaning of 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA in any Transaction.
Section 18.07    Survival and Benefit of Seller’s Agreements. The Repurchase
Documents and all Transactions shall be binding on and shall inure to the
benefit of the Parties and their successors and permitted assigns. All of
Seller’s representations, warranties, agreements and indemnities in the
Repurchase Documents shall survive the termination of the Repurchase Documents
and the payment in full of the Repurchase Obligations, and shall apply to and
benefit all Indemnified Persons, Buyer and its successors and assigns, Eligible
Assignees and Participants. No other Person shall be entitled to any benefit,
right, power, remedy or claim under the Repurchase Documents.
Section 18.08    Assignments and Participations.
(a)    Seller shall not sell, assign or transfer any of its rights or the
Repurchase Obligations or delegate its duties under this Agreement or any other
Repurchase Document without the prior written consent of Buyer, and any attempt
by Seller to do so without such consent shall be null and void.
(b)    Buyer may at any time, without the consent of or notice to Seller or
Guarantor, sell participations to any Person (other than a natural person or
Seller, Guarantor or any Affiliate of Seller or Guarantor) (a “Participant”) in
all or any portion of Buyer’s rights and/or obligations under the Repurchase
Documents; provided, that (i) Buyer’s obligations under the Repurchase Documents
shall remain unchanged, (ii) Buyer shall remain solely responsible to Seller for
the performance of such obligations, and (iii) Seller shall continue to deal
solely and directly with Buyer in connection with Buyer’s rights and obligations
under the Repurchase Documents. No Participant shall have any right to approve
any amendment, waiver or consent with respect to any Repurchase Document, except
to the extent that the Repurchase Price or Price Differential of any Purchased
Asset would be reduced or the Repurchase Date of any Purchased Asset would be
postponed. Each Participant shall be entitled to the benefits of Article 12 to
the same extent as if it had acquired its interest by assignment pursuant to
Section 18.08(c), but shall not be entitled to receive any greater payment
thereunder than Buyer would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Seller’s prior written consent. To the extent
permitted by Requirements of Law, each Participant shall be entitled to the
benefits of Sections 10.02(j) and 18.18 to the same extent as if it had acquired
its interest by assignment pursuant to Section 18.08(c).
(c)    Buyer may at any time, without consent of Seller or Guarantor but upon
notice to Seller, sell and assign to any Eligible Assignee all or any portion of
all of the rights and obligations or duties of Buyer under the Repurchase
Documents. Each such assignment shall be made pursuant to an Assignment and
Acceptance substantially in the form of Exhibit K (an “Assignment and
Acceptance”). From and after the effective date of such Assignment and
Acceptance, (i) such Eligible Assignee shall be a Party and, to the extent
provided therein, have the rights and obligations of Buyer under the Repurchase
Documents with respect to the percentage and amount of the Repurchase Price
allocated to it, (ii) Buyer shall, to the extent provided therein, be released
from such obligations (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of Buyer’s rights and obligations under the
Repurchase Documents, Buyer shall cease to be a Party), (iii) the obligations of
Buyer shall be deemed to be so reduced, and (iv) Buyer will give prompt written
notice thereof (including identification of the Eligible Assignee and the amount
of Repurchase Price allocated to it) to each Party (but Buyer shall not have any
liability for any failure to timely provide such notice). Any sale or assignment
by Buyer of rights or obligations under the Repurchase Documents that does not
comply with this Section 18.08(c) shall be treated for purposes of the
Repurchase Documents as a sale by such Buyer of a participation in such rights
and obligations in accordance with Section 18.08(b); provided, that no assignee
shall be entitled to receive any greater payment thereunder than Buyer would
have been entitled to receive had the assignment not occurred, unless the
assignment is made with Seller’s prior written consent.
(d)    Seller shall cooperate reasonably with Buyer in connection with any such
sale and assignment of participations or assignments and shall enter into such
restatements of, and amendments, supplements and other modifications to, the
Repurchase Documents to give effect to any such sale or assignment; provided,
that none of the foregoing shall change any economic or other material term of
the Repurchase Documents in a manner adverse to Seller without the consent of
Seller.
(e)    Buyer shall have the right to partially or completely syndicate and or
all of its rights under the Agreement and the other Repurchase Documents to any
Eligible Assignee.
Section 18.09    Ownership and Hypothecation of Purchased Assets. Title to all
Purchased Assets shall pass to and vest in Buyer on the applicable Purchase
Dates. Subject to the terms of the Repurchase Documents, Buyer or its designee
shall have free and unrestricted use of all Purchased Assets and be entitled to
exercise all rights, privileges and options relating to the Purchased Assets as
the owner thereof, including rights of subscription, conversion, exchange,
substitution, voting, consent and approval, and to direct any servicer or
trustee. Buyer or its designee may engage in repurchase transactions with the
Purchased Assets or otherwise sell, pledge, repledge, transfer, hypothecate, or
rehypothecate the Purchased Assets, all on terms that Buyer may determine;
provided, that no such transaction shall affect the obligations of Buyer to
transfer the Purchased Assets to Seller on the applicable Repurchase Dates free
and clear of any pledge, Lien, security interest, encumbrance, charge or other
adverse claim. In the event Buyer engages in a repurchase transaction with any
of the Purchased Assets or otherwise pledges or hypothecates any of the
Purchased Assets, Buyer shall have the right to assign to Buyer’s counterparty
any of the applicable representations or warranties herein and the remedies for
breach thereof, as they relate to the Purchased Assets that are subject to such
repurchase transaction.
Section 18.10    Confidentiality. All information regarding the terms set forth
in any of the Repurchase Documents or the Transactions shall be kept
confidential and shall not be disclosed by either Party to any Person except
(a) to the Affiliates of such Party or its or their respective directors,
officers, employees, agents, advisors and other representatives who are informed
of the confidential nature of such information and instructed to keep it
confidential, (b) to the extent requested by any regulatory authority or
required by Requirements of Law, (c) to the extent required to be included in
the financial statements of either Party or an Affiliate thereof, (d) to the
extent required to exercise any rights or remedies under the Repurchase
Documents, Purchased Assets or Underlying Assets, (e) to the extent required to
consummate and administer a Transaction, (f) to any actual or prospective
Participant or Eligible Assignee which agrees to comply with this Section 18.10;
provided, that no such disclosure made with respect to any Repurchase Document
shall include a copy of such Repurchase Document to the extent that a summary
would suffice, but if it is necessary for a copy of any Repurchase Document to
be disclosed, all pricing and other economic terms set forth therein shall be
redacted before disclosure to the extent permitted by applicable law.
Section 18.11    No Implied Waivers. No failure on the part of Buyer to
exercise, or delay in exercising, any right or remedy under the Repurchase
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy thereunder preclude any further exercise thereof
or the exercise of any other right. The rights and remedies in the Repurchase
Documents are cumulative and not exclusive of any rights and remedies provided
by law. Application of the Default Rate after an Event of Default shall not be
deemed to constitute a waiver of any Event of Default or Buyer’s rights and
remedies with respect thereto, or a consent to any extension of time for the
payment or performance of any obligation with respect to which the Default Rate
is applied. Except as otherwise expressly provided in the Repurchase Documents,
no amendment, waiver or other modification of any provision of the Repurchase
Documents shall be effective without the signed agreement of Seller and Buyer.
Any waiver or consent under the Repurchase Documents shall be effective only if
it is in writing and only in the specific instance and for the specific purpose
for which given.
Section 18.12    Notices and Other Communications. Unless otherwise provided in
this Agreement, all notices, consents, approvals, requests and other
communications required or permitted to be given to a Party hereunder shall be
in writing and sent prepaid by hand delivery, by certified or registered mail,
by expedited commercial or postal delivery service, or by facsimile or email, to
the address for such Party specified in Schedule 2 or such other address as such
Party shall specify from time to time in a notice to the other Party. Any of the
foregoing communications shall be effective when delivered or upon the first
attempted delivery on a Business Day. A Party receiving a notice that does not
comply with the technical requirements of this Section 18.12 may elect to waive
any deficiencies and treat the notice as having been properly given.
Section 18.13    Counterparts; Electronic Transmission. This Agreement and any
other Repurchase Document may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument. The parties agree that this Agreement, any documents to be delivered
pursuant to this Agreement, any other Repurchase Document and any notices
hereunder may be transmitted between them by email and/or facsimile. The parties
intend that faxed signatures and electronically imaged signatures such as .pdf
files shall constitute original signatures and are binding on all parties.
Section 18.14    No Personal Liability. No administrator, incorporator,
Affiliate, owner, member, partner, stockholder, officer, director, employee,
agent or attorney of Buyer, any Indemnified Person, Seller or Guarantor, as
such, shall be subject to any recourse or personal liability under or with
respect to any obligation of Buyer, Seller or Guarantor under the Repurchase
Documents, whether by the enforcement of any assessment, by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed that the obligations of Buyer, Seller and Guarantor under the Repurchase
Documents are solely their respective corporate, limited liability company or
partnership obligations, as applicable, and that any such recourse or personal
liability is hereby expressly waived. This Section 18.14 shall survive the
termination of the Repurchase Documents and the repayment in full of the
Repurchase Obligations.
Section 18.15    Protection of Buyer’s Interests in the Purchased Assets;
Further Assurances.
(a)    Seller shall cause the Repurchase Documents and/or all financing
statements and continuation statements and any other necessary documents
covering the right, title and interest of Buyer to the Purchased Assets to be
promptly recorded, registered and filed, and at all times to be kept recorded,
registered and filed, all in such manner and in such places as may be required
by law fully to preserve and protect such right, title and interest. Seller
shall deliver to Buyer file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing. Seller shall execute any and
all documents reasonably required to fulfill the intent of this Section 18.15.
(b)    Seller will promptly at its expense execute and deliver such instruments
and documents and take such other actions as Buyer may reasonably request from
time to time in order to perfect, protect, evidence, exercise and enforce
Buyer’s rights and remedies under and with respect to the Repurchase Documents,
the Transactions and the Purchased Assets.
(c)    If Seller fails to perform any of its Repurchase Obligations, Buyer may
(but shall not be required to) perform or cause to be performed such Repurchase
Obligation, and the costs and expenses incurred by Buyer in connection therewith
shall be payable by Seller. Without limiting the generality of the foregoing,
Seller authorizes Buyer, at the option of Buyer and the expense of Seller, at
any time and from time to time, to take all actions and pay all amounts that
Buyer deems necessary or appropriate to protect, enforce, preserve, insure,
service, administer, manage, perform, maintain, safeguard, collect or realize on
the Purchased Assets and Buyer’s Liens and interests therein or thereon and to
give effect to the intent of the Repurchase Documents. No Default or Event of
Default shall be cured by the payment or performance of any Repurchase
Obligation by Buyer on behalf of Seller. Buyer may make any such payment in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax Lien, title or claim except to the extent such
payment is being contested in good faith by Seller in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.
(d)    Without limiting the generality of the foregoing, Seller will, no earlier
than six (6) or later than three (3) months before the fifth (5th) anniversary
of the date of filing of each UCC financing statement filed in connection with
to any Repurchase Document or any Transaction, (i) deliver and file or cause to
be filed an appropriate continuation statement with respect to such financing
statement; provided that Buyer may elect to file such continuation statement,
and (ii) deliver or cause to be delivered to Buyer an opinion of counsel, in
form and substance reasonably satisfactory to Buyer, confirming and updating the
opinion delivered pursuant to Section 6.01(a) with respect to perfection and
otherwise to the effect that the security interests hereunder continue to be
enforceable and perfected security interests, subject to no other Liens of
record except as provided herein or otherwise permitted hereunder, which opinion
may contain usual and customary assumptions, limitations and exceptions.
(e)    Except as provided in the Repurchase Documents, the sole duty of Buyer,
Custodian or any other designee or agent of Buyer with respect to the Purchased
Assets and Underlying Assets shall be to use reasonable care in the custody,
use, operation and preservation of the Purchased Assets and Underlying Assets in
its possession or control. Buyer shall incur no liability to Seller or any other
Person for any act of Governmental Authority, act of God or other destruction in
whole or in part or negligence or wrongful act of custodians or agents selected
by Buyer with reasonable care, or Buyer’s failure to provide adequate protection
or insurance for the Purchased Assets or Underlying Assets. Buyer shall have no
obligation to take any action to preserve any rights of Seller in any Purchased
Asset or Underlying Assets against prior parties, and Seller hereby agrees to
take such action. Buyer shall have no obligation to realize upon any Purchased
Asset or Underlying Asset except through proper application of any distributions
with respect to the Purchased Assets and Underlying Assets made directly to
Buyer or its agent(s). So long as Buyer, Custodian or any other designee or
agent of Buyer shall act in good faith in their handling of the Purchased Assets
and Underlying Assets, Seller waives or is deemed to have waived the defense of
impairment of the Purchased Assets or Underlying Assets by Buyer, Custodian or
such designee or agent.
(f)    At Buyer’s election, and at any time during the term of this Agreement
after delivery by Buyer to Seller of prior written notice, Buyer may record any
or all of the Assignment Documents (at Buyer’s sole cost and expense) as further
evidence of Buyer’s ownership interest in the related Purchased Assets.
Section 18.16    Default Rate. To the extent permitted by Requirements of Law,
Seller shall pay interest at the Default Rate on the amount of all Repurchase
Obligations not paid when due under the Repurchase Documents until such
Repurchase Obligations are paid or satisfied in full.
Section 18.17    Termination. This Agreement shall remain in effect until the
Termination Date. However, no such termination shall affect Seller’s outstanding
obligations to Buyer at the time of such termination, nor shall it affect the
survivability of any provisions in this Agreement that, by their express terms,
are intended to survive the termination of this Agreement or any of the other
Repurchase Documents and the repayment in full of the Repurchase Obligations.
Section 18.18    Set-off. In addition to any rights now or hereafter granted
under the Repurchase Documents, Requirements of Law or otherwise, Seller and
Guarantor, each on behalf of itself and each of its respective Affiliates,
hereby grants to Buyer and each Indemnified Person, to secure repayment of the
Repurchase Obligations, a right of set-off upon any and all of the following:
(i) monies, securities, collateral or other property of Seller and Guarantor and
each of their respective Affiliates and any proceeds from the foregoing, now or
hereafter held or received by Buyer, any Affiliate of Buyer or any Indemnified
Person, for the account of Seller or such Affiliate of Seller, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, (ii) any
and all deposits (general, specified, special, time, demand, provisional or
final) and credits, claims or Indebtedness of Seller, Guarantor or any Affiliate
of Seller or Guarantor at any time existing, (iii) any obligation owed by Buyer
or any Affiliate of Buyer to Seller, Guarantor or any Affiliate of Seller or
Guarantor and (iv) any Repurchase Obligations or Indebtedness owed by Seller,
Guarantor or any Affiliate of Seller or Guarantor and any Indebtedness owed by
Buyer or any Affiliate of Buyer to Seller, Guarantor or any Affiliate of Seller
or Guarantor, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer, any Affiliate
of Buyer or any Indemnified Person to or for the credit of Seller, Guarantor or
any Affiliate of Seller or Guarantor, without prejudice to Buyer’s right to
recover any deficiency; provided, that Buyer shall not exercise its right to
set-off under this Section 18.18 with respect to any Affiliate of Guarantor
unless an Event of Default has occurred and is continuing. Each of Buyer, each
Affiliate of Buyer and each Indemnified Person is hereby authorized upon any
amount becoming due and payable by Seller, Guarantor or any Affiliate of Seller
or Guarantor to Buyer or any Indemnified Person under the Repurchase Documents,
the Repurchase Obligations or otherwise or upon the occurrence of an Event of
Default, without notice to Seller, Guarantor or any Affiliate of Seller or
Guarantor, any such notice being expressly waived by Seller and each Affiliate
of Seller to the extent permitted by any Requirements of Law, to set-off,
appropriate, apply and enforce such right of set-off against any and all items
hereinabove referred to against any amounts owing to Buyer or any Indemnified
Person by Seller, Guarantor or any Affiliate of Seller or Guarantor under the
Repurchase Documents and the Repurchase Obligations, irrespective of whether
Buyer, any Affiliate of Buyer or any Indemnified Person shall have made any
demand under the Repurchase Documents and regardless of any other collateral
securing such amounts, and in all cases without waiver or prejudice of Buyer’s
rights to recover any deficiency. Seller and all Affiliates of Seller shall be
deemed directly indebted to Buyer and the other Indemnified Persons in the full
amount of all amounts owing to Buyer and the other Indemnified Parties by Seller
and all Affiliates of Seller under the Repurchase Documents and the Repurchase
Obligations, and Buyer and the other Indemnified Persons shall be entitled to
exercise the rights of set-off provided for above. ANY AND ALL RIGHTS TO REQUIRE
BUYER OR OTHER INDEMNIFIED PERSONS TO EXERCISE THEIR RIGHTS OR REMEDIES WITH
RESPECT TO THE PURCHASED ASSETS OR UNDERLYING ASSETS OR OTHER INDEMNIFIED
PERSONS UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING THE FOREGOING RIGHT
OF SET-OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER
AND EACH AFFILIATE OF SELLER.
Buyer or any Indemnified Person shall promptly notify Seller or such affected
Affiliate of Seller after any such set-off and application made by Buyer or such
Indemnified Person; provided that the failure to give such notice shall not
affect the validity of such set-off and application. If an amount or obligation
is unascertained, Buyer may in good faith estimate that obligation and set-off
in respect of the estimate, subject to the relevant Party accounting to the
other Party when the amount or obligation is ascertained. Nothing in this
Section 18.18 shall be effective to create a charge or other security interest.
This Section 18.18 shall be without prejudice and in addition to any right of
set-off, combination of accounts, Lien or other rights to which any Party is at
any time otherwise entitled.
Section 18.19    Power of Attorney. Seller hereby authorizes Buyer to file such
financing statement or statements relating to the Purchased Assets without
Seller’s signature thereon as Buyer, at its option, may deem appropriate. Seller
hereby appoints Buyer as Seller’s agent and attorney in fact to execute any such
financing statement or statements in Seller’s name and to perform all other acts
which Buyer deems appropriate to perfect and continue its ownership interest in
and/or the security interest granted hereby, if applicable, and to protect,
preserve and realize upon the Purchased Assets, in accordance with the terms of
this Agreement including, but not limited to, the right to endorse notes,
complete blanks in documents, transfer servicing (including, but not limited, to
sending “good-bye letters” on behalf of Seller and Servicer to any Mortgagor in
the form of Exhibit L with respect to Underlying Assets which are Mortgage
Loans), and sign assignments on behalf of Seller as its agent and attorney in
fact. This agency and power of attorney is coupled with an interest and is
irrevocable without Buyer’s consent. Notwithstanding the foregoing, the power of
attorney hereby granted may be exercised only during the occurrence and
continuance of any Event of Default hereunder. Seller shall pay the filing costs
for any financing statement or statements prepared pursuant to this
Section 18.19. In addition, Seller shall execute and deliver to Buyer a power of
attorney in the form set forth in Exhibit I attached hereto (“Seller’s Power of
Attorney”).
Section 18.20    Seller’s Waiver of Setoff. Seller hereby waives any right of
setoff it may have or to which it may be or become entitled under the Repurchase
Documents or otherwise against Buyer, any Affiliate of Buyer, any Indemnified
Person or their respective assets or properties.
Section 18.21    Periodic Due Diligence Review. Buyer may perform continuing due
diligence reviews with respect to the Purchased Assets, Underlying Assets,
Seller and Affiliates of Seller, including ordering new third party reports, for
purposes of, among other things, verifying compliance with the representations,
warranties, ordering BPOs at any time during the term of this Agreement,
covenants, agreements, duties, obligations and specifications made under the
Repurchase Documents or otherwise. As often as commercially reasonable in
Buyer’s judgment and upon reasonable prior notice to Seller, unless a Default or
Event of Default exists, in which case no notice is required, Buyer or its
representatives may during normal business hours inspect any properties and
examine, inspect and make copies of the books and records of Seller and
Affiliates of Seller, the Records and the Servicing Files. Seller shall make
available to Buyer one or more knowledgeable financial or accounting officers
and representatives of the independent certified public accountants of Seller
for the purpose of answering questions of Buyer concerning any of the foregoing.
Seller shall make commercially reasonable efforts to cause Servicer to cooperate
with Buyer by permitting Buyer to conduct reasonable due diligence reviews of
the related Servicing Files. Buyer may purchase Purchased Assets from Seller or
fund a Purchase Price Increase based solely on the information provided by
Seller to Buyer in the Underwriting Package and the representations, warranties,
duties, obligations and covenants contained herein, and Buyer may at any time
conduct a partial or complete due diligence review on some or all of the
Purchased Assets or Underlying Assets, including ordering new credit reports and
new appraisals on related Mortgaged Properties and otherwise regenerating the
information used to originate and underwrite such Purchased Assets or Underlying
Assets. Buyer may underwrite such Purchased Assets or Underlying Assets itself
or engage a mutually acceptable third-party underwriter to do so. Seller shall
be responsible for all of the due diligence costs and expenses incurred by
Buyer; provided, that any due diligence expenses greater than $15,000 in the
aggregate in any twelve (12) month period shall be subject to Seller’s prior
approval, which approval shall not be unreasonably withheld.
Section 18.22    Time of the Essence. Time is of the essence with respect to all
obligations, duties, covenants, agreements, notices or actions or inactions of
the parties under the Repurchase Documents.
Section 18.23    Amendment and Restatement. This Agreement amends and restates
in its entirety the Original Agreement. Nothing herein contained shall be
construed (a) to be a novation of the Repurchase Obligations under the Original
Agreement or (b) to release, cancel, terminate or otherwise impair the status or
priority of the liens or security for the obligations secured by the Original
Agreement. Further, Seller and Buyer acknowledge and agree that this Agreement
shall not be considered a new contract, and that all rights, titles, powers,
liens and security interests created by or under the Original Agreement or other
agreements executed in connection with the transactions contemplated by this
Agreement and the Original Agreement shall continue without interruption in full
force and effect.
Section 18.24    Patriot Act Notice. Buyer hereby notifies Seller that Buyer is
required by the Patriot Act to obtain, verify and record information that
identifies Seller.
Section 18.25    Acknowledgement Of Anti-Predatory Lending Policies. Seller and
Buyer each have in place internal policies and procedures that expressly
prohibit their purchase of any High Cost Mortgage Loan.
Section 18.26    Successors and Assigns. Subject to the foregoing, the
Repurchase Documents and any Transactions shall be binding upon and shall inure
to the benefit of the Parties and their successors and permitted assigns.
[ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW]




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.
SELLER:
ALTISOURCE RESIDENTIAL, L.P.
By: Altisource Residential GP, LLC, its general partner
By: Altisource Residential Corporation, the sole member of the general partner
By:    /s/ Kenneth D. Najour    
Name:    Kenneth D. Najour
Title:    Chief Accounting Officer
BUYER:
WELLS FARGO BANK, NATIONAL ASSOCIATION
By:    /s/ Goetz Rokahr    
Name: Goetz Rokahr
Title: Director
ACKNOWLEDGED BY:
GUARANTOR:
ALTISOURCE RESIDENTIAL CORPORATION
By:    /s/ Kenneth D. Najour    
Name:    Kenneth D. Najour
Title:    Chief Accounting Officer
Solely with respect to Sections 3.01(k) and 9.01:
ARLP TRUST 3


By: WILMINGTON SAVINGS FUND SOCIETY, FSB, d/b/a, CHRISTIANA TRUST, not in its
individual capacity but solely as Owner Trustee
By:    /s/ Jeffrey R. Everhart    
Name:    Jeffrey R. Everhart
Title:    AVP
ARLP TRUST 5


By: WILMINGTON SAVINGS FUND SOCIETY, FSB, d/b/a, CHRISTIANA TRUST, not in its
individual capacity but solely as Owner Trustee
By:    /s/ Jeffrey R. Everhart    
Name:    Jeffrey R. Everhart
Title:    AVP
ARLP TRUST 6


By: WILMINGTON SAVINGS FUND SOCIETY, FSB, d/b/a, CHRISTIANA TRUST, not in its
individual capacity but solely as Owner Trustee
By:    /s/ Jeffrey R. Everhart    
Name:    Jeffrey R. Everhart
Title:    AVP


SCHEDULE 1-A
58320.000354 EMF_US 52307710v6




REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
MORTGAGE LOANS


ARTICLE 19    Information. The information required to be set forth in the
Mortgage Loan Schedule pursuant to Exhibit F with respect to such Mortgage Loan
is complete, true and correct in all material respects.
ARTICLE 20    No Outstanding Charges. Prior to imminent loss (as determined by
Servicer in its discretion), all governmental assessments, water, sewer and
municipal charges, leasehold payments, ground rents or taxes or insurance
premiums, which previously became due and owing have been paid, or an escrow of
funds has been established, unless otherwise set forth on the related Mortgage
Loan Schedule, in an amount sufficient to pay for every such item which remains
unpaid and which has been assessed but is not yet due and payable.
ARTICLE 21    Original Terms Unmodified. Other than any loan modifications
completed by Seller or Servicer in accordance with the Servicing Agreement, the
terms of the Mortgage Note and Mortgage have not been impaired, waived, altered
or modified in any respect, from the date of origination, except by a written
instrument which has been or will be recorded if necessary where and as required
by law. The material terms of any such modifications by Seller or Servicer or as
required by law have been accurately reflected in the Mortgage Loan Schedule.
ARTICLE 22    No Defenses. To the best of Seller’s Knowledge, the Mortgage Loan
is not subject to any right of rescission, set-off, counterclaim or defense,
including, without limitation, the defense of usury, nor will the operation of
any of the terms of the Mortgage Note or the Mortgage, or the exercise of any
right thereunder, render either the Mortgage Note or the Mortgage unenforceable,
in whole or in part and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto.
ARTICLE 23    Hazard Insurance. The Mortgaged Property is insured by a fire and
extended perils insurance policy, issued by a Qualified Insurer, and such other
hazards as are customary in the area where the Mortgaged Property is located,
and to the extent required by Seller as of the date of origination, against
risks commonly insured against by Persons owning like properties in the locality
of the Mortgaged Property, in an amount not less than the greatest of (i) 100%
of the insurable value of the Mortgaged Property or (ii) the outstanding
principal balance of the Mortgage Loan. If any portion of the Mortgaged Property
is in an area identified by any federal Governmental Authority as having special
flood hazards, and flood insurance is reasonably available, a flood insurance
policy meeting the current guidelines of the Federal Emergency Management Agency
is in effect with a generally acceptable insurance carrier, in an amount
representing coverage not less than the least of (1) the outstanding principal
balance of the Mortgage Loan, (2) the full insurable value of the Mortgaged
Property, and (3) the maximum amount of insurance available under the National
Flood Insurance Act of 1968, as amended by the Flood Disaster Protection Act of
1974 unless such Property is a condominium. All such insurance policies
(collectively, the “hazard insurance policy”) contain a standard mortgagee
clause naming either of Seller or Servicer, its successors and assigns
(including, without limitation, subsequent owners of the Mortgage Loan), as
mortgagee, and may not be reduced, terminated or canceled without thirty (30)
days’ prior written notice to the mortgagee. No such notice has been received by
Seller or Servicer, as applicable. All premiums on such insurance policy that
have become due have been paid. The related Mortgage obligates the Mortgagor to
maintain all such insurance and, at such Mortgagor’s failure to do so,
authorizes the mortgagee to maintain such insurance at the Mortgagor’s cost and
expense and to seek reimbursement therefore from such Mortgagor.
ARTICLE 24    Compliance with Applicable Laws. Any and all Requirements of Law
including, without limitation, usury, truth-in-lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity or disclosure
laws applicable to the Mortgage Loan have been complied with in all material
respects, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations, and Seller or Servicer,
as applicable, shall maintain or shall cause its agent to maintain in its
possession, available for the inspection of Buyer, and shall deliver to Buyer,
upon demand, evidence of compliance with all such requirements.
ARTICLE 25    No Satisfaction of Mortgage. The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the Lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would affect any such release,
cancellation, subordination or rescission.
ARTICLE 26    Location of Mortgaged Property. The Mortgaged Property is located
in the jurisdiction identified in the related Mortgage Loan Schedule and
consists of a single parcel of real property with a detached single family
residence erected thereon, or a two- to four-family dwelling, or an individual
condominium unit in a low-rise or high-rise condominium project, or an
individual unit in a planned unit development or a de minimis planned unit
development, or a manufactured home, or shares in a co-operative.
ARTICLE 27    Valid First Lien. The Mortgage is a valid, subsisting, enforceable
and perfected first priority Lien and first priority security interest on the
real property included in the Mortgaged Property, including all buildings on the
Mortgaged Property and all installations and mechanical, electrical, plumbing,
heating and air conditioning systems located in or annexed to such buildings,
and all additions, alterations and replacements made at any time with respect to
the foregoing. The Lien of the Mortgage is subject only to:
•
the Lien of current real property taxes and assessments not yet due and payable;

•
covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions; and



•
other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first Lien and first priority security interest on
the property described therein and Seller has full right to pledge and assign
the same to Buyer. No Mortgage Loan is subject to one or more prior liens on the
related Mortgaged Property securing financing obtained by the related Mortgagor
and to Permitted Liens.


ARTICLE 28    Validity of Mortgage Documents. The Mortgage Note and the Mortgage
and any other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. To the best of Seller’s and Servicer’s Knowledge, no
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan.
ARTICLE 29    Full Disbursement of Proceeds. There is no further requirement for
future advances under the Mortgage Loan, and, to the best of Seller’s and
Servicer’s Knowledge, any and all requirements as to completion of any on-site
or off-site improvement and as to disbursements of any escrow funds therefor
have been complied with. To the best of Seller’s and Servicer’s Knowledge, all
costs, fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage.
ARTICLE 30    Ownership. Seller has full right to sell the Mortgage Loan to
Buyer free and clear of any encumbrance, equity, participation interest, Lien,
pledge, charge, claim or security interest, and has full right and authority
subject to no interest or participation of, or agreement with, any other party,
to sell each Mortgage Loan pursuant to this Agreement and following the sale of
each Mortgage Loan, Buyer will own such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, Lien, pledge, charge, claim or
security interest subject to the terms of this Agreement. Each Mortgage Loan was
(a) acquired and transferred on a legal true sale basis pursuant to a Purchase
Agreement, (b) such Transferor received reasonably equivalent value in
consideration for the transfer of such Mortgage Loan, (c) no transfer was made
for or on account of an antecedent debt owed by such Transferor to Seller or an
Affiliate of Seller and (d) no such transfer is or may be voidable or subject to
avoidance under the Bankruptcy Code.
ARTICLE 31    Title Insurance. The Mortgage Loan is covered by an ALTA lender’s
title insurance policy or other form of title insurance reasonably acceptable to
Buyer, in each case in accordance with the Servicing Standard.
ARTICLE 32    No Mechanics’ Liens. To the best of Seller’s Knowledge, there are
no valid and enforceable mechanics’ or similar liens or claims which have been
filed for work, labor or material (and no rights are outstanding that under the
law could give rise to such liens) affecting the Mortgaged Property which are or
may be liens prior to, or equal or coordinate with, the Lien of the Mortgage in
each case, which are material and adverse to Buyer.
ARTICLE 33    Customary Provisions. The Mortgage Note has a stated maturity. The
Mortgage contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (i) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale, and (ii) otherwise by judicial foreclosure. Upon default by a
Mortgagor on a Mortgage Loan and foreclosure on, or trustee’s sale of, the
Mortgaged Property pursuant to the proper procedures, the holder of the Mortgage
Loan will be able to deliver good and merchantable title to the Mortgaged
Property.
ARTICLE 34    Occupancy of the Mortgaged Property. Neither Seller nor Servicer
has received notification from any Governmental Authority that the Mortgaged
Property is in material non-compliance with laws or regulations with respect to
the use and occupancy of the Mortgaged Property, is being used, operated or
occupied unlawfully or has failed to have or obtain such inspection, licenses or
certificates, as the case may be. Neither Seller nor Servicer has received
notice of any violation or failure to conform with any such law, ordinance,
regulation, standard, license or certificate.
ARTICLE 35    No Additional Collateral. The Mortgage Note is not secured by any
collateral except the Lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (9) above; provided that the presence of any Additional Collateral does
not impact or delay the foreclosure process.
ARTICLE 36    Deeds of Trust. In the event the Mortgage constitutes a deed of
trust, a trustee, authorized and duly qualified under applicable law to serve as
such, has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by Custodian or
Buyer to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.
ARTICLE 37    Transfer of Mortgage Loans. Except for Mortgage Loans intended for
purchase by GNMA or registered with MERS, the Assignment of Mortgage is or shall
be in recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located.
ARTICLE 38    Due-On-Sale. Except for any Mortgage Loan intended for purchased
by GNMA, the Mortgage contains an enforceable provision for the acceleration of
the payment of the unpaid principal balance of the Mortgage Loan in the event
that the Mortgaged Property is sold or transferred without the prior written
consent of the mortgagee thereunder.
ARTICLE 39    Condemnation. There is no current or threatened condemnation
proceeding with respect to the Mortgaged Property.
ARTICLE 40    Collection Practices; Escrow Deposits; Interest Rate Adjustments.
The origination and collection practices used by Seller have been in all
respects in compliance with the Servicing Standard, applicable laws and
regulations, and have been in all respects legal and proper. With respect to
escrow deposits and Escrow Payments, all such payments are in the possession of,
or under the control of, Servicer. To the best of Seller’s and Servicer’s
Knowledge, all Escrow Payments collected by Seller’s Servicer have been
collected in full compliance with state and federal law. No escrow deposits or
Escrow Payments or other charges or payments due Seller or Servicer, as
applicable, have been capitalized under the Mortgage or the Mortgage Note. All
Mortgage Interest Rate adjustments have been made in strict compliance with
state and federal law and the terms of the related Mortgage Note.
ARTICLE 41    Servicemembers Civil Relief Act. The Mortgagor has not notified
Servicer or Seller, and neither Seller nor Servicer has any Knowledge, of any
relief requested or allowed to the Mortgagor under the Servicemembers Civil
Relief Act of 2003.
ARTICLE 42    Proceeds of Mortgage Loan. The proceeds of the Mortgage Loan have
not been and shall not be used by Seller or Servicer to satisfy, in whole or in
part, any debt owed or owing by the Mortgagor to Seller or Servicer or any
Affiliate thereof or correspondent of Seller or Servicer, except in connection
with a refinanced Mortgage Loan.
ARTICLE 43    No Exception. Except as disclosed in accordance with Section 3.2
of the Custodial Agreement, Custodian has not noted any material exceptions on a
Mortgage Loan Schedule or the related exceptions report issued pursuant to the
Custodial Agreement with respect to the Mortgage Loan which would materially
adversely affect the Mortgage Loan or Buyer’s interest in the Mortgage Loan.
ARTICLE 44    Reserved.
ARTICLE 45    Consumer Litigation. Neither Seller nor Servicer has received
notice from any Person (including without limitation any Governmental Authority)
that any Mortgage Loan is subject to any consumer litigation which could have a
material and adverse effect on the value of any such Mortgage Loan.
ARTICLE 46    Located in U.S. No collateral (including, without limitation, the
related real property and the dwellings thereon and otherwise) relating to a
Mortgage Loan is located in any jurisdiction other than in one of the fifty (50)
states of the United States of America or the District of Columbia or a
territory of the United States of America.
ARTICLE 47    Environmental. To the best of Seller’s and Servicer’s Knowledge,
the Mortgaged Property is free, in all material respects, from any and all toxic
or hazardous substances, other than those commonly used for homeowner repair and
maintenance and/or household purposes, and to the best of Seller’s and
Servicer’s Knowledge, there exists no pending action or proceeding directly
involving the Mortgaged Property in which material compliance with any
environmental law, rule or regulation is at issue.
ARTICLE 48    Assignment Documents. Buyer shall have received executed
assignments in the name of Buyer of all Mortgage Loan Documents in appropriate
form for recording in the jurisdiction in which the underlying real estate is
located (the “Assignment Documents”) within sixty (60) days of the related
Purchase Date unless expressly waived by Buyer.
ARTICLE 49    Predatory Lending Regulations; High Cost Loans. No Mortgage Loan
is (a) subject to the provisions of the Homeownership and Equity Protection Act
of 1994 as amended (“HOEPA”), (b) a “high cost” mortgage loan, “covered”
mortgage loan, “high risk home” mortgage loan, or “predatory” mortgage loan or
any other comparable term, no matter how defined under any federal, state or
local law, (c) subject to any comparable federal, state or local statutes or
regulations, or any other statute or regulation providing for heightened
regulatory scrutiny or assignee liability to holders of such mortgage loans, or
(d) a High Cost Loan or Covered Loan, as applicable (as such terms are defined
in the current Standard & Poor’s LEVELS® Glossary Revised, Appendix E).


SCHEDULE 1-B


REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
REO PROPERTY
(1)Assets as Described. The information set forth in the REO Property Summary
with respect to such REO Property is complete, true and correct.
(2)Ownership. The applicable Trust is the sole owner and it is the holder of the
REO Property. The REO Property is free and clear of any Lien or encumbrance
other than (A) Liens for real estate taxes not yet due and payable,
(B) covenants, conditions and restrictions, rights of way, easements and other
matters of public record as of the date of recording of the related security
instrument, such exceptions appearing of record being acceptable to mortgage
lending institutions generally, (C) homeowner association or other similar Liens
not extinguished pursuant to the foreclosure under applicable state law (which
related fees shall be paid within a reasonable time following such foreclosure),
and (D) other matters to which like properties are commonly subject which do
not, individually or in the aggregate, materially interfere with the use,
enjoyment or marketability of the REO Property. Except with respect to any right
of redemption to which such title may be subject as identified on the related
REO Property Schedule, the applicable Trust has good and marketable title to the
REO Property with full right to transfer and sell the REO Property to Buyer.
(3)Hazard Insurance. The REO Property is insured by a fire and extended perils
insurance policy, issued by a Qualified Insurer, and such other hazards as are
customary in the area where the REO Property is located, and to the extent
required by Seller as of the date of origination, against risks commonly insured
against by Persons owning like properties in the locality of the REO Property,
in an amount not less than 100% of the insurable value of the REO Property. If
any portion of the REO Property is in an area identified by any federal
Governmental Authority as having special flood hazards, and flood insurance is
reasonably available, a flood insurance policy meeting the current guidelines of
the Federal Emergency Management Agency is in effect with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(x) 100% of the insurable value of the REO Property, and (y) the maximum amount
of insurance available under the National Flood Insurance Act of 1968, as
amended by the Flood Disaster Protection Act of 1974, unless such REO Property
is a condominium. All such insurance policies (collectively, the “hazard
insurance policy”) contain a standard mortgagee clause naming either of Seller
or Servicer, its successors and assigns (including, without limitation,
subsequent owners of the REO Property), as mortgagee, and may not be reduced,
terminated or canceled without thirty (30) days’ prior written notice to the
mortgagee. No such notice has been received by Seller or Servicer, as
applicable. All premiums on such hazard insurance policy that have become due
have been paid.
(4)Taxes, Assessments and Other Charges. All required taxes, homeowner or
similar association fees, charges, and assessments, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments or
ground rents which previously became due and owing have been paid.
(5)Condemnation. There is no current or threatened condemnation proceeding with
respect to the REO Property.
(6)Environmental. To the best of Seller’s and Servicer’s Knowledge, the REO
Property is free, in all material respects, from any and all toxic or hazardous
substances, other than those commonly used for homeowner repair and maintenance
and/or household purposes, and to the best of Seller’s and Servicer’s Knowledge,
there exists no pending action or proceeding directly involving the REO Property
in which material compliance with any environmental law, rule or regulation is
at issue.
(7)No Violation of Law. None of Seller, Servicer, or the applicable Trust has
received any written notice that there exists a violation that would have a
material adverse effect on the value of the REO Property or Buyer’s interest
therein or of any local, state or federal environmental law, rule or regulation
with respect to the REO Property. There has been no violation of any law or
regulation or breach of any contractual obligation contained in any agreement
included in the Asset Documents, by Seller or the applicable Trust, in
connection with the management of the REO Property in each case which is
material and adverse to the Buyer.
(8)Compliance. All parties which have had any interest in the REO Property
following the most recent foreclosure, whether as owner, assignee, pledgee or
otherwise, are (or, during the period in which they held and disposed of such
interest, were) (1) in compliance with any and all applicable licensing
requirements of the laws of the state wherein the REO Property is located, and
(2) organized under the laws of such state, or (3) qualified to do business in
such state, or (4) federal savings and loan associations or national banks
having principal offices in such state, or (5) not doing business in such state
except, in each case, where any such failure is not material and adverse to
Buyer.
(9)REO Property Undamaged. Except as disclosed in an REO Property Summary, each
of Seller, Servicer and the applicable Trust has no Actual Knowledge of any REO
Property that is damaged by waste, fire, earthquake or earth movement,
windstorm, flood, tornado, vandalism, natural disaster or other casualty which
could have a material and adverse effect on the value of such REO Property.
(10)Eviction Proceedings. To the best of Seller’s Knowledge, any eviction
proceeding relating to an REO Property that has been commenced has been
commenced in accordance with applicable law and such eviction proceeding will
not materially and adversely affect Buyer.
(11)No Cooperatives. Unless otherwise noted in the related REO Property
Schedule, the REO Property is not a cooperative, except to the extent the
purchase of same has been approved in writing by Buyer.
(12)Servicing. The REO Property has been and is currently being managed and
maintained by the Servicer and any other prior property manager in compliance
with all applicable laws and regulations and customary practices employed by
managers of similar REO Property in accordance with the Servicing Agreement.
(13)No Litigation. Other than any customary claim or counterclaim arising out of
any foreclosure or collection proceeding relating to any REO Property, there is
no litigation, proceeding or governmental investigation pending, or any order,
injunction or decree outstanding, existing or relating to Seller, the Trust or
any of their Affiliates with respect to the REO Property that would materially
and adversely affect the value of the REO Property.
(14)No Mechanics’ Liens. To the Seller’s Actual Knowledge, there are no valid
and enforceable mechanics’ or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under the law could
give rise to such liens) affecting the REO Property, which are material and
adverse to Buyer.
(15)No Non-Terminable Leases; No New Leases. There are no existing lease
agreements with any tenant with respect to the REO Property which (i) are not
terminable upon the expiration of any notice period required by applicable law
and would have a material adverse effect on the value of the REO Property or
Buyer’s interest therein; or (ii) were entered into after the related
foreclosure date.
(16)Management and Other Contracts. To the knowledge of Seller and Servicer,
there are no material management, service, supply, security, maintenance or
other similar contracts or agreements with respect to any REO Property which are
not terminable at will and if not terminated would have a material adverse
effect on the value of the REO Property or Buyer’s interest therein.
(17)No Occupants. Other than with respect to an REO Property as to which the
redemption period has not yet expired or the eviction process has not yet been
completed, to the knowledge of Seller and Servicer, no holdover borrower has any
right to occupy or is currently occupying any REO Property.




SCHEDULE 1-C


REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
TRUST CERTIFICATES
(1)    Seller has good and marketable title to, is the sole owner and holder of,
such Trust Certificate, and has full right, power and authority to sell and
assign such Trust Certificate. Other than consents and approvals obtained as of
the related Purchase Date or those already granted in the documents governing
such Trust Certificate, no consent or approval by any Person is required in
connection with Buyer’s acquisition of such Trust Certificate, for Buyer’s
exercise of any rights or remedies in respect of such Trust Certificate or for
Buyer’s sale or other disposition of such Trust Certificate. No third party
holds any “right of first refusal”, “right of first negotiation”, “right of
first offer”, purchase option, or other similar rights of any kind, and no other
impediment exists to any such transfer or exercise of rights or remedies.
(2)    With respect to each Trust Certificate, Seller has delivered to
Securities Custodian such certificated security registered in the name of Buyer.
(3)    Each Trust Certificate constitutes 100% of the economic and beneficial
ownership interest in the trust estate held by the related Trust, and has not
been cancelled, satisfied or rescinded in whole or part nor has any instrument
been executed that would effect a cancellation, satisfaction or rescission
thereof.
(4)    Upon consummation of the purchase contemplated to occur in respect of
such Trust Certificate on the Purchase Date therefor, Seller will have validly
and effectively conveyed to Securities Custodian all legal and beneficial
interest in and to such Trust Certificate free and clear of any and all liens,
pledges, encumbrances, charges, security interests or any other ownership
interests of any nature encumbering such Trust Certificate, other than the
security interests and Liens created in favor of Buyer pursuant to the
Repurchase Documents or by or through Buyer.
(5)    Each Trust Certificate has been duly and validly issued in compliance
with the related Trust Agreement, as applicable, and as of the date of its
issuance such Trust Certificate complied in all material respects with, or was
exempt from, all requirements of federal, state or local law relating to the
issuance thereof including, without limitation, any registration requirements of
the Securities Act of 1933, as amended.
(6)    There is no document that by its terms modifies or affects the rights and
obligations of the holder of such Trust Certificate, or the terms of the related
Trust Agreement or any other agreement relating to the Trust Certificate and,
since issuance, there has been no material change or waiver to any term or
provision of any such document, instrument or agreement.
(7)    With respect to the Trust Agreement related to each Trust Certificate,
there exists no (i) monetary default, breach or violation, (ii) material
non-monetary default, breach or violation, or (iii) event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration under
such Trust Agreement.
(8)    No consent, approval, authorization or order of, or registration or
filing with, or notice to, any court or governmental agency or body having
jurisdiction or regulatory authority over Seller is required for any transfer or
assignment of such Trust Certificate.
(9)    Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such Trust
Certificate is or may become obligated.


SCHEDULE 2


NOTICE ADDRESSES AND WIRE INSTRUCTIONS


SELLER:


General Notices:


Altisource Residential, L.P.
402 Strand Street
Frederiksted, USVI 00840-3531


Notices regarding Events of Default or Termination:


Altisource Residential, L.P.
402 Strand Street
Frederiksted, USVI 00840-3531




For Payments to Seller:


BUYER:


Wells Fargo Bank, National Association
c/o Wells Fargo Securities LLC
550 S. Tryon Street
MAC D1086-051
Charlotte, North Carolina 28202
Telephone:  704-410-2495
Fax:  (704) 410-0220
Attn:  Goetz Rokahr
Email:  goetz.rokahr@wellsfargo.com




For Payments to Buyer:




SCHEDULE 3


SCHEDULE OF EXCEPTIONS TO ANY REPRESENTATIONS AND WARRANTIES


None.




SCHEDULE 4


SCHEDULE OF INDEBTEDNESS


None.




